Exhibit 10.1

 

Execution Copy

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (as the same may be amended, restated,
modified, or supplemented from time to time, this “Agreement”) dated as of
May 30, 2014 (the “Effective Date”), among Solar Capital Ltd., a Maryland
corporation with an office located at 500 Park Avenue, 3rd Floor, New York, NY
10022 (“Solar”), as collateral agent (in such capacity, together with its
successors and assigns in such capacity, “Collateral Agent”), and the lenders
listed on Schedule 1.1 hereof or otherwise a party hereto from time to time,
including Solar and Oxford Finance LLC, a Delaware limited liability company
(“Oxford”) in their respective capacities as a lender (each a “Lender” and
collectively, the “Lenders”), and Radius Health, Inc., a Delaware corporation
with offices located at 201 Broadway, 6th Floor, Cambridge, MA 02139
(“Borrower”), provides the terms on which the Lenders shall lend to Borrower and
Borrower shall repay the Lenders.  The parties agree as follows:

 

1.                                      DEFINITIONS AND OTHER TERMS

 

1.1                               Terms.  Capitalized terms used herein shall
have the meanings set forth in Section 1.3 to the extent defined therein.  All
other capitalized terms used but not defined herein shall have the meaning given
to such terms in the Code.  Any accounting term used but not defined herein
shall be construed in accordance with GAAP and all calculations shall be made in
accordance with GAAP.  The term “financial statements” shall include the
accompanying notes and schedules.

 

1.2                               Section References.  Any section, subsection,
schedule or exhibit references are to this Agreement unless otherwise specified.

 

1.3                               Definitions.  The following terms are defined
in the Sections or subsections referenced opposite such terms:

 

“Agreement”

 

Preamble

“Approved Lender”

 

Section 12.1

“Borrower”

 

Preamble

“Claims”

 

Section 12.2

“Closing Fee”

 

Section 2.4(a)

“Collateral Agent”

 

Preamble

“Collateral Agent Report”

 

Exhibit B, Section 5

“Communications”

 

Section 10

“Default Rate”

 

Section 2.3(b)

“Effective Date”

 

Preamble

“Event of Default”

 

Section 8

“Indemnified Person”

 

Section 12.2

“Lender” and “Lenders”

 

Preamble

“Lender Transfer”

 

Section 12.1

“New Subsidiary”

 

Section 6.10

“Non-Funding Lender”

 

Exhibit B, Section 10(c)(ii)

“Other Lender”

 

Exhibit B, Section 10(c)(ii)

“Oxford”

 

Preamble

“Perfection Certificate” and “Perfection Certificates”

 

Section 5.1

“Solar”

 

Preamble

“SVB Account”

 

Section 3.1(c)

“Term A Loan”

 

Section 2.2(a)(i)

“Term B Loan”

 

Section 2.2(a)(ii)

“Termination Date”

 

Exhibit B, Section 8

“Term Loan”

 

Section 2.2(a)(ii)

“Transfer”

 

Section 7.1

 

--------------------------------------------------------------------------------


 

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made under the Code, and includes, without limitation,
all accounts receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made under the Code.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Amortization Date” means (a) if the Interest-Only Period Extension Condition
has not been satisfied on or prior to May 31, 2015, July 1, 2015, or (b) if the
Interest-Only Period Extension Condition has been satisfied on or prior to
May 31, 2015, January 1, 2016.

 

“Anti-Terrorism Laws” are any laws relating to terrorism or money laundering,
including without limitation Executive Order No. 13224 (effective September 24,
2001), the USA PATRIOT Act, the laws comprising or implementing the Bank Secrecy
Act, and the laws administered by OFAC.

 

“Approved Fund” is any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

 

“Blocked Person” is any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

 

“Borrower’s Books” are Borrower’s or any of its Subsidiaries’ books and records
including ledgers, federal, and state tax returns, records regarding Borrower’s
or its Subsidiaries’ assets or liabilities, the Collateral, business operations
or financial condition, and all computer programs or storage or any equipment
containing such information.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

 

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) certificates of deposit maturing
no more than one (1) year after issue provided that the account in which any
such certificate of deposit is maintained is subject to a Control Agreement in
favor of Collateral Agent; and (d) any money market or similar funds that
exclusively holds any of the foregoing.

 

2

--------------------------------------------------------------------------------


 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, or any other bank account maintained by Borrower or any Subsidiary at
any time.

 

“Collateral Agent” is Solar, not in its individual capacity, but solely in its
capacity as collateral agent on behalf of and for the ratable benefit of the
Secured Parties.

 

“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made under the Code.

 

“Compliance Certificate” is that certain certificate in substantially the form
attached hereto as Exhibit D.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith in accordance with GAAP; but the amount may not exceed the maximum of
the obligations under any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower or any of its Subsidiaries maintains a Deposit
Account or the securities intermediary or commodity intermediary at which
Borrower or any of its Subsidiaries maintains a Securities Account or a
Commodity Account, Borrower or such Subsidiary, as applicable, Collateral Agent,
pursuant to which Collateral Agent, for the ratable benefit of the Secured
Parties, obtains “control” (within the meaning of the Code) over such Deposit
Account, Securities Account, or Commodity Account.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is Borrower’s securities account, account number
17039843, maintained at State Street Bank & Trust Company.

 

“Disbursement Letter” is that certain form attached hereto as Exhibit C-2.

 

3

--------------------------------------------------------------------------------


 

“Disclosure Schedules” the disclosure schedules to this agreement, as amended or
supplemented from time to time by Borrower with the written consent of the
Required Lenders (or as supplemented by Borrower pursuant to the terms of the
Loan Documents), delivered by Borrower to the Lenders.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Eligible Assignee” is (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund or (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
on the date on which it becomes a Lender or (B) has total assets in excess of
Two Billion, Five Hundred Million Dollars ($2,500,000,000.00), and in each case
of clauses (i) through (iv), which, through its applicable lending office, is
capable of lending to Borrower without the imposition of any withholding or
similar taxes; provided that, notwithstanding the foregoing, “Eligible Assignee”
shall not include, unless an Event of Default has occurred and is continuing,
(i) Borrower or any of Borrower’s Affiliates or Subsidiaries or (ii) a direct
competitor of Borrower or a vulture hedge fund, each as determined by Collateral
Agent in its reasonable discretion.  Notwithstanding the foregoing, (x) in
connection with any assignment made by a Lender as a result of a forced
divestiture at the request of any regulatory agency, the restrictions set forth
herein shall not apply and Eligible Assignee shall mean any Person or party and
(y) in connection with a Lender’s own financing or securitization transactions,
the restrictions set forth herein shall not apply and Eligible Assignee shall
mean any Person or party providing such financing or formed to undertake such
securitization transaction and any transferee of such Person or party upon the
occurrence of a default, event of default or similar occurrence with respect to
such financing or securitization transaction; provided that no such sale,
transfer, pledge or assignment under this clause (y) shall release such Lender
from any of its obligations hereunder or substitute any such Person or party for
such Lender as a party hereto until Collateral Agent shall have received and
accepted an effective assignment agreement from such Person or party in form
satisfactory to Collateral Agent executed, delivered and fully completed by the
applicable parties thereto, and shall have received such other information
regarding such Eligible Assignee as Collateral Agent reasonably shall require.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.

 

“Existing Agent” is General Electric Capital Corporation, in its capacity as
“Agent” for the “Lenders” party to the Existing Credit Facility.

 

“Existing Credit Facility” is the credit facility of Borrower evidenced by that
certain Loan and Security Agreement, dated as of May 23, 2011, among Borrower,
the Existing Agent, the several “Lenders” party thereto and any “Guarantors”
party thereto.

 

“FDA” means the U.S. Food and Drug Administration or any successor thereto or
any other comparable Governmental Authority.

 

“Final Fee” is a payment (in addition to and not a substitution for the regular
monthly payments of principal plus accrued interest or any other fee payable
hereunder) (a) due on the earliest to occur of (i) the Maturity Date, (ii) the
acceleration of any Term Loan, and (iii) the prepayment of all or any portion of
any Term Loan pursuant to Section 2.2(c), and (b) in the amount of 4% of the
aggregate amount of the Term Loans advanced hereunder.  The Final Fee shall be
payable as follows: (x) in the case of a partial prepayment of any Term Loan, 4%
of the portion of the principal amount of the Term Loan prepaid shall be due at
the time of such prepayment, and (y) in any other case, the remaining unpaid
portion of the Final Fee shall be due at the earliest to occur of (A) the
Maturity Date, (B) the acceleration of any Term Loan, or (C) the prepayment of
all of the Terms Loans.  The Final Fee shall be fully earned on the date so
paid, non-refundable for any reason and payable to the Lenders in accordance
with their respective Pro Rata Shares.

 

4

--------------------------------------------------------------------------------


 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Foreign Subsidiary” is a Subsidiary that is not an entity organized under the
laws of the United States or any territory thereof.

 

“Funding Date” is any date on which a Term Loan is made to or on account of
Borrower, which shall be a Business Day.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.

 

“General Intangibles” are all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made under the Code, and includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, any trade secret
rights, including any rights to unpatented inventions, payment intangibles,
royalties, contract rights, goodwill, franchise agreements, purchase orders,
customer lists, route lists, telephone numbers, domain names, claims, income and
other tax refunds, security and other deposits, options to purchase or sell real
or personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body (including, without limitation, the FDA), court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self-regulatory organization.

 

“Guarantor” is any Person providing a Guaranty in favor of Collateral Agent for
the benefit of the Secured Parties (including without limitation pursuant to
Section 6.10 hereof).

 

“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions or proceedings
seeking reorganization, arrangement, or other relief.

 

“Insolvent” means not Solvent.

 

“Intellectual Property” means all of Borrower’s or any of its Subsidiaries’
right, title and interest in and to the following:

 

(a)                                 its Copyrights, Trademarks and Patents;

 

5

--------------------------------------------------------------------------------


 

(b)                                 any and all trade secrets and trade secret
rights, including, without limitation, any rights to unpatented inventions,
know-how, operating manuals;

 

(c)                                  any and all source code;

 

(d)                                 any and all design rights which may be
available to Borrower;

 

(e)                                  any and all claims for damages by way of
past, present and future infringement of any of the foregoing, with the right,
but not the obligation, to sue for and collect such damages for said use or
infringement of the Intellectual Property rights identified above; and

 

(f)                                   all amendments, renewals and extensions of
any of the Copyrights, Trademarks or Patents.

 

“Interest-Only Period Extension Condition” means the consummations of any one or
more public or private stock offering, equity raises or strategic partner
arrangements resulting in the receipt of at least Sixty-Five Million Dollars
($65,000,000.00) in aggregate net cash proceeds to Borrower.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made under the Code,
and includes without limitation all merchandise, raw materials, parts, supplies,
packing and shipping materials, work in process and finished products, including
without limitation such inventory as is temporarily out of any Person’s custody
or possession or in transit and including any returned goods and any documents
of title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“IPO” means the initial public offering and sale of Borrower’s common stock.

 

“IPO Condition” means the consummation of the IPO resulting in the receipt of at
least Sixty-Five Million Dollars ($65,000,000.00) in net cash proceeds to
Borrower.

 

“Key Person” is each of Borrower’s (i) President and Chief Executive Officer,
who is Robert Ward as of the Effective Date, and (ii) Chief Financial Officer,
who is B. Nick Harvey as of the Effective Date.

 

“Knowledge” means to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.

 

“Lender” is any one of the Lenders.

 

“Lenders” are the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.

 

“Lenders’ Expenses” are (a) all reasonable audit fees and expenses, costs, and
expenses (including reasonable attorneys’ fees and expenses, as well as
appraisal fees, fees incurred on account of lien searches, inspection fees, and
filing fees) for preparing, amending, negotiating and administering the Loan
Documents, and (b) all fees and expenses (including attorneys’ fees and expenses
, as well as appraisal fees, fees incurred on account of lien searches,
inspection fees, and filing fees) for defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred by Collateral Agent and/or the
Lenders in connection with the Loan Documents.

 

“LIBOR Rate” means the rate per annum rate published by the Intercontinental
Exchange Benchmark Administration Ltd. (the “Service”) (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service) for a term of one-month, which determination shall be conclusive in the
absence of manifest error.

 

6

--------------------------------------------------------------------------------


 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement, the Warrants, the Perfection
Certificates, the Disclosure Schedules, each Compliance Certificate, each Loan
Payment Request Form, the Disbursement Letter, any Guarantees, any subordination
agreements, any note, or notes or guaranties executed by Borrower or any other
Person, any agreements creating or perfecting rights in the Collateral
(including all insurance certificates and endorsements, landlord consents and
bailee consents) and any other present or future agreement entered into by
Borrower, any Guarantor or any other Person for the benefit of the Lenders and
Collateral Agent, as applicable, in connection with this Agreement; all as
amended, restated, or otherwise modified.

 

“Loan Payment Request Form” is that certain form attached hereto as Exhibit C-1.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Change” is (a) a material adverse change in the business,
operations or condition (financial or otherwise) of Borrower and its
Subsidiaries, taken as a whole; or (b) a material impairment of (i) the prospect
of repayment of any portion of the Obligations, (ii) the legality, validity or
enforceability of any Loan Document, (iii) the rights and remedies of Collateral
Agent or Lenders under any Loan Document except as the result of the action or
inaction of the Collateral Agent or Lenders or (iv) the validity, perfection or
priority of any Lien in favor of Collateral Agent for the benefit of the Secured
Parties on any of the Collateral except as the result of the action or inaction
of the Collateral Agent or Lenders.

 

“Material Agreement” is any of (a) the Nordic Services Agreement and (b) (i) if
the Borrower is a publicly reporting entity under the Securities Exchange Act of
1934, any license, agreement or other contractual arrangement required to be
disclosed (including amendments thereto) under regulations promulgated under the
Securities Act of 1933 or Securities Exchange Act of 1934, as each may be
amended, or (ii) if the Borrower is not a publicly reporting entity under the
Securities Exchange Act of 1934, any license, agreement or other contractual
arrangement whereby Borrower or any of its Subsidiaries is reasonably likely to
be required to transfer, either in-kind or in cash, prior to the Maturity Date,
assets or property valued (book or market) at more than Two Hundred Fifty
Thousand Dollars ($250,000.00) in the aggregate.

 

“Maturity Date” is, for each Term Loan, June 1, 2018.

 

“Nordic Services Agreement” is that certain Nordic Clinical Development
Agreement, dated as of March 29, 2011, between Borrower and Nordic Bioscience
Clinical Development VII A/S, a Danish corporation (“Nordic”), pursuant to which
Nordic provides Phase III clinical development services to Borrower for which
Nordic receives certain fees and equity interests of Borrower, as amended from
time to time.

 

“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Premium, the Final Fee,
and any other amounts Borrower owes to the Collateral Agent or the Lenders now
or later, in connection with, related to, following, or arising from, out of or
under, this Agreement or the other Loan Documents (other than the Warrants), and
including interest accruing after Insolvency Proceedings begin (whether or not
allowed) and debts, liabilities, or obligations of Borrower assigned to the
Lenders and/or Collateral Agent in connection with this Agreement and the other
Loan Documents (other than the Warrants), and the performance of Borrower’s
duties under the Loan Documents (other than the Warrants).

 

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

7

--------------------------------------------------------------------------------


 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment Date” is the first (1st) calendar day of each calendar month,
commencing on July 1, 2014.

 

“Payoff Letter” is a letter, in form and substance reasonably satisfactory to
the Lenders, dated on or prior to the Effective Date, executed by the Existing
Agent and Borrower with respect to the payoff of the amounts owed under and the
termination of the Existing Credit Agreement.

 

“Permitted Acquisition” means an acquisition by Borrower of all or substantially
all of the assets of, all of the ownership interests in, or a business line or
unit or division of another Person and shall include any foreign corporations in
the acceptable jurisdictions listed below in this definition; provided that
(a) no Event of Default or event that with the passage of time would result in
an Event of Default shall exist immediately before or immediately after the
consummation of such acquisition, (b) such acquired Person or assets shall be in
the same line of business as is conducted by Borrower as of the Effective Date
(or a line of business reasonably related thereto), (c) such acquisition shall
not cause the focus or locations of Borrower’s and its Subsidiaries’ operations
(when taken as a whole) to be located outside of the United States, (d) such
acquisition shall not constitute a hostile acquisition, (e) any Person acquired
as a result of such acquisition shall, if required under Section 6.10 hereof,
become a secured Guarantor, (f) in connection with such acquisition, neither
Borrower nor any of its Subsidiaries (including for this purpose, the target of
the acquisition) shall acquire or be subject to any Indebtedness or Liens that
are not otherwise permitted hereunder, (g) all of the consideration paid in
connection with such acquisition shall be in the form of stock of Borrower,
except that Borrower shall be permitted to pay reasonable closing costs in cash,
(h) Borrower has notified the Lenders at least ten (10) Business Days in advance
of entering into such transaction, which notice shall include a reasonably
detailed description of such transaction, (i) such transaction shall only
involve assets and entities located in the United States, Canada,
Australia, Israel, Luxembourg, Netherlands, the United Kingdom and Switzerland,
(j) Collateral Agent and the Lenders have received evidence, in form and
substance reasonably satisfactory to them that Borrower has sufficient cash on
hand to pay its projected expenses and all debt service when due for a period of
twelve (12) months after the consummation of such transaction, (k) all
transactions related to such acquisition shall be consummated in all material
respects in accordance with applicable law; and (l) Borrower shall provide to
the Lenders as soon as available but in any event not later than five
(5) Business Days after the execution thereof, a copy of the executed purchase
agreement or similar agreement with respect to any such acquisition.

 

“Permitted Indebtedness” is:

 

(a)                                 Borrower’s Indebtedness to the Lenders and
Collateral Agent under this Agreement and the other Loan Documents;

 

(b)                                 Indebtedness existing on the Effective Date
and disclosed on the Disclosure Schedules;

 

(c)                                  Subordinated Debt;

 

(d)                                 unsecured Indebtedness to trade creditors
and in connection with credit cards incurred in the ordinary course of business;

 

(e)                                  Indebtedness consisting of capitalized
lease obligations and purchase money Indebtedness, in each case incurred by
Borrower or any of its Subsidiaries to finance the acquisition, repair,
improvement or construction of fixed or capital assets of such person, provided
that (i) the aggregate outstanding

 

8

--------------------------------------------------------------------------------


 

principal amount of all such Indebtedness does not exceed Five Hundred Thousand
Dollars ($500,000.00) at any time and (ii) the principal amount of such
Indebtedness does not exceed the lower of the cost or fair market value of the
property so acquired or built or of such repairs or improvements financed with
such Indebtedness (each measured at the time of such acquisition, repair,
improvement or construction is made);

 

(f)                                   Indebtedness incurred as a result of
endorsing negotiable instruments received in the ordinary course of Borrower’s
business;

 

(g)                                  other unsecured Indebtedness at any time
not exceed Two Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate;
and

 

(h)                                 extensions, refinancings, modifications,
amendments and restatements of any items of Permitted Indebtedness (a) through
(e) above, provided that the principal amount thereof is not increased or the
terms thereof are not modified to impose materially more burdensome terms upon
Borrower, or its Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)                                 Investments disclosed on the Disclosure
Schedules and existing on the Effective Date;

 

(b)                                 (i) Investments consisting of cash and Cash
Equivalents, and (ii) any Investments permitted by Borrower’s investment policy,
as amended from time to time, provided that such investment policy (and any such
amendment thereto) has been approved in writing by Collateral Agent and Lenders;

 

(c)                                  Investments consisting of the endorsement
of negotiable instruments for deposit or collection or similar transactions in
the ordinary course of Borrower;

 

(d)                                 Investments consisting of Deposit Accounts
in which Collateral Agent has a perfected Lien (subject to the terms of this
Agreement) for the ratable benefit of the Secured Parties;

 

(e)                                  Investments in connection with Transfers
permitted by Section 7.1;

 

(f)                                   Investments consisting of loans and
advances to employees of Borrower or any of its Subsidiaries to finance travel,
entertainment and relocation expenses and other ordinary business purposes in
the ordinary course of business as presently conducted; provided that the
aggregate outstanding principal amount of all loans and advances permitted
pursuant to this clause (f) shall not exceed One Hundred Thousand Dollars
($100,000.00) at any time;

 

(g)                                  Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the ordinary course of business;

 

(h)                                 Investments consisting of notes receivable
of, or prepaid royalties and other credit extensions, to customers and suppliers
who are not Affiliates, in the ordinary course of business; provided that this
paragraph (h) shall not apply to Investments of Borrower in any Subsidiary;

 

(i)                                     Investments in Subsidiaries that are
Guarantors;

 

(j)                                    Investments in Subsidiaries formed for
the purpose of merging such Subsidiary into the target of a Permitted
Acquisition or for merging the target of a Permitted Acquisition into such
Subsidiary so long as upon the consummation of such Permitted Acquisition,
Borrower is in compliance with Section 6.10;

 

(k)                                 the formation of and Investments in Foreign
Subsidiaries in Canada, Australia, Israel, Luxembourg, Netherlands, the United
Kingdom and Switzerland not greater than the amount required to initially

 

9

--------------------------------------------------------------------------------


 

form and fund such Subsidiary and all customary business, development, operation
and other similar expenses incurred in the ordinary of business and subject to
the limitation in the last paragraph of this definition; and

 

(l)                                     joint ventures engaged in by Borrower;
provided that (i) Borrower does not contribute to such joint venture any cash or
assets other than a license of Intellectual Property or cash or assets subject
to the last paragraph of this definition, provided that such license is in
compliance with the requirements of this Agreement and the other Loan Documents
and, provided further that all payments made in connection with such license
shall be made solely to Borrower and deposited in a Deposit Account that is
governed by a Control Agreement, and (ii) the equity owned by Borrower in such
joint venture shall become Collateral and shall be pledged to Collateral Agent
to secure the Obligations in accordance with Section 4 hereof.

 

The maximum amount of cash or assets (exclusive of licensing of Intellectual
Property) that may be invested by Borrower and its Subsidiaries pursuant to
clauses (k) and (l) above, when aggregated, shall not exceed One Million Dollars
($1,000,000.00) per year and Four Million Dollars ($4,000,000.00) in the
aggregate.

 

“Permitted Licenses” are (a) licenses of over-the-counter software that are
commercially available to the public, and (b) non-exclusive and exclusive
licenses for the use of the Intellectual Property of Borrower or any of its
Subsidiaries entered into as is customary in Borrower’s industry, provided,
that, (i) with respect to each such license described in clause (b), (A) no
Event of Default nor any event that with the passage of time could result in an
Event of Default exists at the time such license is entered into, and (B) such
license constitutes an arms-length transaction, the terms of which, on their
face, do not provide for a sale or assignment of any Intellectual Property and
do not restrict the ability of Borrower or any of its Subsidiaries, as
applicable, to pledge, grant a security interest in or lien on, or assign or
otherwise Transfer any Intellectual Property, (ii) with respect to any such
exclusive license, (A) Borrower delivers ten (10) Business Days’ prior written
notice and a brief summary of the terms of the proposed license to Lenders and
delivers to Lenders copies of the final executed licensing documents in
connection with the exclusive license promptly upon consummation thereof, and
(B) such license could not result in a legal transfer of title of the licensed
property but may be exclusive in respects other than territory and may be
exclusive as to territory only as to discrete geographical areas outside of the
United States, (iii) all upfront payments, royalties, milestone payments or
other proceeds arising from the licensing agreement that are payable to Borrower
or any of its Subsidiaries are paid to a Deposit Account that is governed by a
Control Agreement in favor of the Collateral Agent, and (iv) from and after the
date on which the IPO Condition is met, (A) Borrower shall only be required to
use commercially reasonable efforts to obtain the consent of a counterparty to
any exclusive license to a collateral assignment of such license to Collateral
Agent, and (B) Borrower may enter into one or more agreements, on commercially
reasonable terms and with Collateral Agent’s and each Lender’s prior consent
(not to be unreasonably withheld or delayed), to monetize future royalty
streams.

 

“Permitted Liens” are:

 

(a)                                 Liens existing on the Effective Date and
disclosed on the Disclosure Schedules or arising under this Agreement and the
other Loan Documents;

 

(b)                                 Liens for taxes, fees, assessments or other
government charges or levies, either (i) not due and payable or (ii) being
contested in good faith and for which Borrower maintains adequate reserves on
its Books, provided that no notice of any such Lien has been filed or recorded
under the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations adopted thereunder;

 

(c)                                  Liens securing Indebtedness permitted under
clause (e) of the definition of “Permitted Indebtedness,” provided that (i) such
liens exist prior to the acquisition of, or attach substantially simultaneous
with, or within twenty (20) days after the, acquisition, lease, repair,
improvement or construction of, such property financed or leased by such
Indebtedness and (ii) such liens do not extend to any property of Borrower other
than the property (and proceeds thereof) acquired, leased or built, or the
improvements or repairs, financed by such Indebtedness;

 

(d)                                 Liens of carriers, warehousemen, suppliers,
or other Persons that are possessory in nature arising in the ordinary course of
business so long as such Liens attach only to Inventory, securing liabilities in
the aggregate amount not to exceed One Hundred Fifty Thousand Dollars
($150,000.00), and which are not delinquent

 

10

--------------------------------------------------------------------------------


 

or remain payable without penalty or which are being contested in good faith and
by appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;

 

(e)                                  Liens to secure payment of workers’
compensation, employment insurance, old-age pensions, social security and other
like obligations incurred in the ordinary course of business (other than Liens
imposed by ERISA);

 

(f)                                   Liens incurred in the extension, renewal
or refinancing of the indebtedness secured by Liens described in (a) through
(c), but any extension, renewal or replacement Lien must be limited to the
property encumbered by the existing Lien and the principal amount of the
indebtedness may not increase;

 

(g)                                  leases or subleases of real property
granted in the ordinary course of Borrower’s business (or, if referring to
another Person, in the ordinary course of such Person’s business), and leases,
subleases, non-exclusive licenses or sublicenses of personal property (other
than Intellectual Property) granted in the ordinary course of Borrower’s
business (or, if referring to another Person, in the ordinary course of such
Person’s business), if the leases, subleases, licenses and sublicenses do not
prohibit granting Collateral Agent or any Lender a security interest therein;

 

(h)                                 banker’s liens, rights of setoff and Liens
in favor of financial institutions incurred in the ordinary course of business
arising in connection with Borrower’s deposit accounts or securities accounts
held at such institutions solely to secure payment of fees and similar costs and
expenses and provided such accounts are maintained in compliance with
Section 6.6(a) hereof;

 

(i)                                     Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default under
Section 8.4 or 8.7; and

 

(j)                                    Permitted Licenses.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prepayment Premium” is, with respect to any Term Loan subject to prepayment
prior to the Maturity Date, whether by mandatory or voluntary prepayment,
acceleration or otherwise, an additional fee payable to the Lenders in amount
equal to:

 

(i)                                     for a prepayment made on or after the
Effective Date through and including the first anniversary of the Effective
Date, three percent (3.00%) of the principal amount of such Term Loan prepaid;

 

(ii)                                  for a prepayment made after the date which
is after the first anniversary of the Effective Date through and including the
second anniversary of the Effective Date, two percent (2.00%) of the principal
amount of the Term Loans prepaid; and

 

(iii)                               for a prepayment made after the date which
is after the second anniversary of the Effective Date and prior to the Maturity
Date, one percent (1.00%) of the principal amount of the Term Loans prepaid.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.

 

11

--------------------------------------------------------------------------------


 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made under the Code.

 

“Registration” means any registration, authorization, approval, license, permit,
clearance, certificate, and exemption issued or allowed by the FDA (including,
without limitation, new drug applications, abbreviated new drug applications,
biologics license applications, investigational new drug applications,
over-the-counter drug monograph, device pre-market approval applications, device
pre-market notifications, investigational device exemptions, product
recertifications, manufacturing approvals, registrations and authorizations, CE
Marks, pricing and reimbursement approvals, labeling approvals or their foreign
equivalent, controlled substance registrations, and wholesale distributor
permits).

 

“Regulatory Action” means an administrative or regulatory enforcement action,
proceeding, investigation or inspection, FDA Form 483 notice of inspectional
observation, warning letter, untitled letter, other notice of violation letter,
recall, seizure, Section 305 notice or other similar written communication, or
consent decree, issued by the FDA.

 

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.

 

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loan other than to an Affiliate
of such Lender, Lenders holding one hundred percent (100%) of the aggregate
outstanding principal balance of the Term Loan, or (ii) at any time from and
after any Original Lender has assigned or transferred any interest in its Term
Loan, Lenders holding at least sixty-six percent (66%) of the aggregate
outstanding principal balance of the Term Loan and, in respect of this clause
(ii), (A) each Original Lender that has not assigned or transferred any portion
of its Term Loan, (B) each assignee or transferee of an Original Lender’s
interest in the Term Loan, but only to the extent that such assignee or
transferee is an Affiliate or Approved Fund of such Original Lender, and (C) any
Person providing financing to any Person described in clauses (A) and (B) above;
provided, however, that this clause (C) shall only apply upon the occurrence of
a default, event of default or similar occurrence with respect to such
financing.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is any of the President, Chief Executive Officer, or Chief
Financial Officer of Borrower acting alone.

 

“Second Draw Period” is the period commencing on the date on which the IPO
Condition is satisfied and ending on December 5, 2014.

 

“Secured Parties” means the Collateral Agent and the Lenders.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made under the Code.

 

“Series B-2 Preferred Shares” means shares of the Borrower’s Series B-2
Convertible Preferred Stock, $0.0001 par value per share.

 

“Solvent” means, with respect to any Person, that (a) the fair salable value of
such Person’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of such Person’s liabilities, (b) such Person is not left
with unreasonably small capital after giving effect to the transactions
contemplated by this

 

12

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents, and (c) such Person is able to pay its
debts (including trade debts) as they mature in the ordinary course (without
taking into account any forebearance and extensions related thereto).

 

“Subordinated Debt” is indebtedness incurred by Borrower or any of its
Subsidiaries subordinated to all Indebtedness of Borrower and/or its
Subsidiaries to the Lenders (pursuant to a subordination, intercreditor, or
other similar agreement in form and substance satisfactory to Collateral Agent
and the Required Lenders entered into between Collateral Agent, Borrower, and/or
any of its Subsidiaries, and the other creditor).

 

“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or through one or more intermediaries.

 

“Term Loan Commitment” is, for any Lender, the obligation of such Lender to make
a Term Loan, up to the principal amount shown on Schedule 1.1.  “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Tranche A Warrants” are those certain Warrants to Purchase Stock issued by
Borrower as of the Effective Date to the Lenders substantially in the form of
Exhibit F hereto with respect to Solar and its successors and assigns or
Exhibit G hereto with respect to Oxford and its successors and assigns.  The
Tranche A Warrants shall grant to the Lenders the right to purchase a number of
shares of Borrower’s Series B-2 Preferred Shares equal to the quotient obtained
by dividing an amount equal to 3% of the principal amount of the Term A Loan by
the Series B-2 Preferred Share price of $61.42.  The exercise price per
Series B-2 Preferred Share underlying the Tranche A Warrants is $61.42.  The
exercise period for the Tranche A Warrants will expire on the fifth anniversary
of the date of issuance thereof.

 

“Tranche B Warrants” are those Warrants to Purchase Stock to be issued by
Borrower to the Lenders as of the Funding Date relating to the Term B Loan in
the form of Exhibit F hereto with respect to Solar and its successors and
assigns or Exhibit G hereto with respect to Oxford and its successors and
assigns.  The Tranche B Warrants shall grant to the Lenders the right to
purchase a number of shares of Borrower’s common stock equal to the quotient
obtained by dividing an amount equal to 3% of the principal amount of the Term B
Loan by the exercise price per share determined in accordance with the next
sentence.  The exercise price per share of common stock underlying the Tranche B
Warrants will be equal to the ten (10) trading day (or such lesser number of
days to the extent that Borrower’s securities have been trading for fewer than
ten (10) trading days) average closing price of Borrower’s common stock ending
on the last trading-day prior to the issuance of the Tranche B Warrant.  The
exercise period for the Tranche B Warrants will expire on the fifth anniversary
of the date of issuance thereof.

 

“Warrants” means any of the Tranche A Warrants and the Tranche B Warrants.

 

2.                                      LOANS AND TERMS OF PAYMENT

 

2.1                               Promise to Pay.  Borrower hereby
unconditionally promises to pay each Lender the outstanding principal amount of
all Term Loans advanced to Borrower by such Lender and accrued and unpaid
interest thereon and any other amounts due hereunder as and when due in
accordance with this Agreement.

 

2.2                               Term Loans.

 

(a)                                 Availability.

 

(i)                                     Subject to the terms and conditions of
this Agreement, the Lenders agree, severally and not jointly, to make term loans
to Borrower on the Effective Date in an aggregate principal amount of Twenty-One
Million Dollars ($21,000,000.00) according to each Lender’s Term A Loan

 

13

--------------------------------------------------------------------------------


 

Commitment as set forth on Schedule 1.1 hereto (such term loans are hereinafter
referred to singly as a “Term A Loan”, and collectively as the “Term A Loans”). 
After repayment, no Term A Loan may be re-borrowed.

 

(ii)                                  Subject to the terms and conditions of
this Agreement and the prior satisfaction of the IPO Condition, the Lenders
agree, severally and not jointly, during the Second Draw Period, to make term
loans to Borrower in an aggregate principal amount of up to Nine Million Dollars
($9,000,000.00) according to each Lender’s Term B Loan Commitment as set forth
on Schedule 1.1 hereto (such term loans are hereinafter referred to singly as a
“Term B Loan”, and collectively as the “Term B Loans”; each Term A Loan or
Term B Loan is hereinafter referred to singly as a “Term Loan” and the Term A
Loans and the Term B Loans are hereinafter referred to collectively as the “Term
Loans”).  After repayment, no Term B Loan may be re-borrowed.

 

(b)                                 Repayment.  Borrower shall make monthly
payments of interest only, commencing on the first (1st) Payment Date following
the Funding Date of each Term Loan, and continuing on the Payment Date of each
successive month thereafter through and including the Payment Date immediately
preceding the Amortization Date, to Collateral Agent for the benefit of the
Lenders (or, if there are only one (1) or two (2) Lenders, Borrower shall make
payment directly to such Lenders) in accordance with their respective Pro Rata
Shares, as calculated by Collateral Agent (which calculations shall be deemed
correct absent manifest error) based upon the effective rate of interest
applicable to the Term Loan, as determined in Section 2.3(a).  With respect to
the Term A Loans, Borrower agrees to pay, on the Effective Date, any partial
monthly interest payment otherwise due for the period from the Effective Date
through June 1, 2014.  With respect to the Term B Loans, Borrower agrees to pay,
on the Funding Date of the Term B Loans, any partial monthly interest payment
otherwise due for the period from such Funding Date through the next Payment
Date after such Funding Date.  Commencing on the Amortization Date, and
continuing on the Payment Date of each month thereafter, Borrower shall (i) make
monthly payments of interest, to Collateral Agent for the benefit of the Lenders
(or, if there are only one (1) or two (2) Lenders, Borrower shall make payment
directly to such Lenders) in accordance with their respective Pro Rata Shares,
as calculated by Collateral Agent (which calculations shall be deemed correct
absent manifest error) based upon the effective rate of interest applicable to
the Term Loan, as determined in Section 2.3(a) plus (ii) make consecutive equal
monthly payments of principal to Collateral Agent for the benefit of the Lenders
(or, if there are only one (1) or two (2) Lenders, Borrower shall make payment
directly to such Lenders) in accordance with their respective Pro Rata Shares,
as calculated by Collateral Agent (which calculations shall be deemed correct
absent manifest error) based upon: (A) the respective principal amounts of such
Lender’s Term Loans outstanding, and (B) a repayment schedule equal to, as
applicable, (I) Thirty Six (36) months in the event that the Amortization Date
occurs on July 1, 2015 or (II) Thirty (30) months in the event that the
Amortization Date occurs on January 1, 2016.  All unpaid principal and accrued
and unpaid interest with respect to each such Term Loan is due and payable in
full on the Maturity Date.  The Term Loans may only be prepaid in accordance
with Sections 2.2(c) and 2.2(d).

 

(c)                                  Mandatory Prepayments.  If the Term Loans
are accelerated following the occurrence of an Event of Default, Borrower shall
immediately pay to the Lenders, payable to each Lender in accordance with its
respective Pro Rata Share, an amount equal to the sum of: (i) all outstanding
principal of the Term Loans plus accrued and unpaid interest thereon through the
prepayment date, (ii) the applicable Final Fee, (iii) the Prepayment Premium,
plus (iv) all other Obligations that are due and payable, including Lenders’
Expenses and interest at the Default Rate with respect to any past due amounts.
Notwithstanding (but without duplication with) the foregoing, on the Maturity
Date, if the Final Fee had not previously been paid in full in connection with
the prepayment of the Term Loans in full, Borrower shall pay to each Lender in
accordance with its respective Pro Rata Share, the Final Fee in respect of the
Term Loans.

 

(d)                                 Permitted Prepayment of Term Loans. 
Borrower shall have the option (i) to prepay all, but not less than all, of the
outstanding principal balance of the Term Loans advanced by the Lenders under
this Agreement and (ii) to prepay, on not more than two occasions during the
term of this Agreement, a portion of the outstanding principal balance of the
Term Loans ratably to the Lenders in an aggregate amount (with respect to each
such partial prepayment) of not less than 25% of the then outstanding principal
amount of the Term Loans; provided that, in the case of any such prepayment made
pursuant to clause (i) or (ii) of this Section 2.2(d), Borrower (x) provides
written notice to Collateral Agent and Lenders of its election to prepay the
Term Loans at least five (5) Business Days prior to such prepayment, and
(y) pays to the Lenders on the date of such prepayment, payable to Collateral
Agent for the benefit of the Lenders (or, if there are only one (1) or two
(2) Lenders, Borrower shall make

 

14

--------------------------------------------------------------------------------


 

payment directly to such Lenders) in accordance with their respective Pro Rata
Shares, an amount equal to the sum of (A) the outstanding principal amount of
the Term Loans or portion(s) thereof being prepaid plus accrued and unpaid
interest thereon through the prepayment date, (B) the Final Fee, (C) the
Prepayment Premium, plus (D) all other Obligations that are due and payable on
such prepayment date, including any Lenders’ Expenses and interest at the
Default Rate (if any) with respect to any past due amounts.  Prepayments of the
Term Loan shall be applied to the Term Loan in inverse order of maturity.

 

2.3                               Payment of Interest on the Term Loans.

 

(a)                                 Interest Rate.  Subject to Section 2.3(b),
the principal amount outstanding under the Term Loans shall accrue interest at a
floating per annum rate equal to the LIBOR Rate in effect from time to time plus
9.85%, which aggregate interest rate shall be determined by Collateral Agent in
accordance with the definition of “LIBOR Rate” on the third Business Day prior
to the Funding Date of the applicable Term Loan and on the date occurring on the
third Business Day prior to each Payment Date occurring thereafter.  Except as
set forth in Section 2.2(b), such interest shall be payable monthly in arrears
in accordance with Sections 2.2(b) and 2.3(e).  Such interest shall accrue on
each Term Loan commencing on, and including, the Funding Date of such Term Loan
and shall accrue on the principal amount outstanding under such Term Loan
through and including the day on which such Term Loan is paid in full.

 

(b)                                 Default Rate. Immediately upon the
occurrence and during the continuance of an Event of Default, all Obligations
shall accrue interest at a fixed per annum rate equal to the rate that is
otherwise applicable thereto plus five percentage points (5.00%) (the “Default
Rate”).  Payment or acceptance of the increased interest rate provided in this
Section 2.3(b) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Collateral Agent.

 

(c)                                  360-Day Year.  Interest shall be computed
on the basis of a three hundred sixty (360) day year, consisting of twelve (12)
months of thirty (30) days.

 

(d)                                 Debit of Accounts.  Collateral Agent and
each Lender may debit (or ACH) any deposit accounts, maintained by Borrower or
any of its Subsidiaries, including the Designated Deposit Account, for principal
and interest payments or any other amounts Borrower owes the Lenders under the
Loan Documents when due.  Any such debits (or ACH activity) shall not constitute
a set-off.

 

(e)                                  Payments.  Except as otherwise expressly
provided herein, all payments by Borrower under the Loan Documents shall be made
to Collateral Agent for the benefit of the Lenders (or, if there are only one
(1) or two (2) Lenders, Borrower shall make payment directly to such Lenders),
at such Person’s office in immediately available funds on the date specified
herein. Unless otherwise provided, interest is payable monthly on the Payment
Date of each month.  Payments of principal and/or interest received after
2:00 p.m. Eastern time are considered received at the opening of business on the
next Business Day.  When a payment is due on a day that is not a Business Day,
the payment is due the next Business Day and additional fees or interest, as
applicable, shall continue to accrue until paid. All payments to be made by
Borrower hereunder or under any other Loan Document, including payments of
principal and interest, and all fees, expenses, indemnities and reimbursements,
shall be made without set-off, recoupment or counterclaim, in lawful money of
the United States and in immediately available funds.

 

2.4                               Fees.  Borrower shall pay to Collateral Agent:

 

(a)                                 Closing Fee.  A fully-earned, non-refundable
closing fee in the amount of $300,000.00 (the “Closing Fee”), which shall be due
on the Effective Date, to be shared between the Lenders in accordance with their
respective Pro Rata Shares;

 

(b)                                 Final Fee.  Each Final Fee, when due
hereunder, to be shared between the Lenders in accordance with their respective
Pro Rata Shares;

 

15

--------------------------------------------------------------------------------


 

(c)                                  Prepayment Premium.  Each Prepayment
Premium, when due hereunder, to be shared between the Lenders in accordance with
their respective Pro Rata Shares;

 

(d)                                 Lenders’ Expenses.  All Lenders’ Expenses
(including reasonable attorneys’ fees and expenses for documentation and
negotiation of this Agreement) incurred through and after the Effective Date,
when due.

 

2.5                               Withholding.  Payments received by the
Collateral Agent or the Lenders from Borrower hereunder will be made free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, duties, deductions, withholdings, assessments, fees or other charges
imposed by any governmental authority (including any interest, additions to tax
or penalties applicable thereto).  Specifically, however, if at any time any
Governmental Authority, applicable law, regulation or international agreement
requires Borrower to make any withholding or deduction from any such payment or
other sum payable hereunder to the Lenders, Borrower hereby covenants and agrees
that the amount due from Borrower with respect to such payment or other sum
payable hereunder will be increased to the extent necessary to ensure that,
after the making of such required withholding or deduction (and including any
such withholdings and deductions applicable to additional sums payable under
this Section), each Lender receives a net sum equal to the sum which it would
have received had no withholding or deduction been required and Borrower shall
pay the full amount withheld or deducted to the relevant Governmental
Authority.  Borrower will, upon request, furnish the Lenders with proof
reasonably satisfactory to the Lenders indicating that Borrower has made such
withholding payment; provided, however, that Borrower need not make any
withholding payment if the amount or validity of such withholding payment is
contested in good faith by appropriate and timely proceedings and as to which
payment in full is bonded or reserved against by Borrower.  The agreements and
obligations of Borrower contained in this Section 2.5 shall survive the
termination of this Agreement.

 

2.6                               Secured Promissory Notes.  If requested by a
Lender, the Term Loans shall be evidenced by a Secured Promissory Note or Notes
in the form attached as Exhibit H hereto (each a “Secured Promissory Note”), and
shall be repayable as set forth in this Agreement.  Borrower irrevocably
authorizes each Lender to make or cause to be made, on or about the Funding Date
of any Term Loan or at the time of receipt of any payment of principal on such
Lender’s Secured Promissory Note, an appropriate notation on such Lender’s
Secured Promissory Note Record reflecting the making of such Term Loan or (as
the case may be) the receipt of such payment.  The outstanding amount of each
Term Loan set forth on such Lender’s Secured Promissory Note Record shall be,
absent manifest error, prima facie evidence of the principal amount thereof
owing and unpaid to such Lender, but the failure to record, or any error in so
recording, any such amount on such Lender’s Secured Promissory Note Record shall
not limit or otherwise affect the obligations of Borrower under any Secured
Promissory Note or any other Loan Document to make payments of principal of or
interest on any Secured Promissory Note when due.  Upon receipt of an affidavit
of an officer of a Lender as to the loss, theft, destruction, or mutilation of
its Secured Promissory Note, Borrower shall issue, in lieu thereof, a
replacement Secured Promissory Note in the same principal amount thereof and of
like tenor.

 

3.                                      CONDITIONS OF LOANS

 

3.1                               Conditions Precedent to Initial Term Loan. 
Each Lender’s obligation to make a Term A Loan is subject to the condition
precedent that Collateral Agent and each Lender shall consent to or shall have
received, in form and substance satisfactory to Collateral Agent and each
Lender, such documents, and completion of such other matters, as Collateral
Agent and each Lender may reasonably deem necessary or appropriate, including,
without limitation:

 

(a)                                 original Loan Documents, each duly executed
by Borrower and each Subsidiary, as applicable;

 

(b)                                 a completed Perfection Certificate for
Borrower and each of its Subsidiaries and Disclosure Schedules;

 

(c)                                  duly executed original Control Agreements
with respect to Borrower’s Collateral Account (no. 3300413778) maintained at
Silicon Valley Bank (the “SVB Account”);

 

16

--------------------------------------------------------------------------------


 

(d)                                 good standing certificates of Borrower
certified, respectively, by the Secretary of State (or equivalent agency) of
Borrower’s jurisdiction of organization or formation and each respective
jurisdiction in which Borrower is qualified to conduct business, each as of a
date no earlier than thirty (30) days prior to the Effective Date;

 

(e)                                  a certificate of Borrower in substantially
the form of Exhibit E hereto executed by the Secretary, Chief Executive Officer
or Chief Financial Officer of Borrower with appropriate insertions and
attachments, including with respect to (i) the Operating Documents of Borrower
(which Certificate of Incorporation of Borrower shall be certified by the
Secretary of State of the State of Delaware) and (ii) the resolutions adopted by
Borrower’s board of directors for the purpose of approving the transactions
contemplated by the Loan Documents;

 

(f)                                   certified copies, dated as of date no
earlier than thirty (30) days prior to the Effective Date, of financing
statement searches, as Collateral Agent shall request, accompanied by written
evidence (including any UCC termination statements) that the Liens indicated in
any such financing statements either constitute Permitted Liens or have been or,
in connection with the initial Term Loan, will be terminated or released;

 

(g)                                  a duly executed legal opinion of counsel to
Borrower, dated as of the Effective Date;

 

(h)                                 evidence satisfactory to Collateral Agent
and the Lenders that the insurance policies required by Section 6.5 hereof are
in full force and effect, together with appropriate evidence showing loss
payable and/or additional insured clauses or endorsements in favor of Collateral
Agent, for the ratable benefit of the Secured Parties;

 

(i)                                     a copy of the Borrower’s Fourth Amended
and Restated Stockholders’ Agreement, dated as of February 14, 2014;

 

(j)                                    a fully-executed version of the Payoff
Letter;

 

(k)                                 duly executed original Secured Promissory
Notes in favor of each Lender requesting the same according to its Term A Loan
Commitment Percentage;

 

(l)                                     the annual projections, as described in
Section 6.3(a)(iii) hereof, for the current calendar year;

 

(m)                             payment of the Closing Fee and Lenders’ Expenses
then due as specified in Section 2.4 hereof; and

 

(n)                                 evidence of Borrower’s compliance with
Section 7.6.

 

3.2                               Conditions Precedent to all Term Loans.  The
obligation of each Lender to extend each Term Loan, including the Term A Loan,
is subject to the following conditions precedent:

 

(a)                                 receipt by Collateral Agent and Lenders of
an executed Loan Payment Request Form in the form of Exhibit C-1 attached hereto
and a Disbursement Letter in the form of Exhibit C-2 attached hereto;

 

(b)                                 the representations and warranties in
Section 5 hereof shall be true, accurate and complete in all material respects
on the Funding Date of each Term Loan; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Event of Default shall have occurred and be continuing
or result from the funding of such Term Loan;

 

(c)                                  in such Lender’s reasonable discretion,
there has not been any Material Adverse Change;

 

17

--------------------------------------------------------------------------------


 

(d)                                 with respect to the Term B Loan, the
delivery by Borrower of originally-executed Tranche B Warrants and, if requested
by a Lender, Secured Promissory Notes according to such Lender’s Term B Loan
Commitment Percentage;

 

(e)                                  No Event of Default or an event that with
the passage of time could result in an Event of Default, shall exist; and

 

(f)                                   payment of the fees and Lenders’ Expenses
then due as specified in Section 2.5 hereof.

 

3.3                               Covenant to Deliver.  Borrower agrees to
deliver to Collateral Agent and the Lenders each item required to be delivered
to Collateral Agent under this Agreement as a condition precedent to the funding
of any Term Loan.  Borrower expressly agrees that a Term Loan made prior to the
receipt by Collateral Agent or any Lender of any such item shall not constitute
a waiver by Collateral Agent or any Lender of Borrower’s obligation to deliver
such item, and any such Term Loan in the absence of a required item shall be
made in each Lender’s sole discretion.

 

3.4                               Procedures for Borrowing.  Subject to the
prior satisfaction of all other applicable conditions to the making of a Term
Loan set forth in this Agreement, to obtain a Term Loan (other than the Term
Loan funded on the Effective Date), Borrower shall notify the Lenders (which
notice shall be irrevocable) by electronic mail, facsimile, or telephone by
2:00 p.m. New York City time three (3) Business Days prior to the date the Term
Loan is to be made.  Together with any such electronic, facsimile or telephonic
notification, Borrower shall deliver to Collateral Agent and Lenders by
electronic mail or facsimile a completed Loan Payment Request Form and
Disbursement Letter executed by a Responsible Officer or his or her designee. 
The Collateral Agent may rely on any telephone notice given by a person whom
Collateral Agent reasonably believes is a Responsible Officer or designee. On
the Funding Date related to any Term Loan, each Lender shall credit and/or
transfer (as applicable) to the Designated Deposit Account, an amount equal to
its Term Loan Commitment in respect of such Term Loan.

 

3.5                               Post-Closing Obligations.  Notwithstanding any
provision herein or in any other Loan Document to the contrary, to the extent
not actually delivered on or prior to the Effective Date, the Borrowers shall,
and shall cause each applicable Subsidiary, to:

 

(a)                                 no later than seven (7) days after the
Effective Date (with respect to the SVB Account) or sixty (60) days after the
Effective Date (with respect to the Borrower’s other Collateral Accounts as
required under Section 6.6), cause each bank or financial institution at or with
which Borrower or any Guarantors maintain Collateral Accounts to execute and
deliver Control Agreements or other appropriate instruments with respect to such
Collateral Accounts to perfect Collateral Agent’s Lien in such Collateral
Account (held for the ratable benefit of the Secured Parties) in accordance with
the terms hereunder, which Control Agreements or other instruments may not be
terminated without prior written consent of the Required Lenders.  The
provisions of this Section 3.5(a) shall not apply to Deposit Accounts not
required to be subject to a Control Agreement pursuant to the terms of this
Agreement.

 

(b)                                 no later than ninety (90) days after the
Effective Date (or such later date as Collateral Agent may agree, in each case,
not to exceed sixty (60) days thereafter), deliver to Collateral Agent a
landlord’s consent executed in favor of Collateral Agent in respect of all of
Borrower’s and each Subsidiaries’ leased locations where the books and records
of the Borrower or its Subsidiaries are located and other locations holding more
than Two Hundred Fifty Thousand Dollars ($250,000.00) of the Borrower’s or its
Subsidiaries’ property based on book value (other than locations where property
is held solely for, or in transition to or from, a clinical study); provided,
however, with respect to any such locations where a lease is entered into after
the Effective Date where the books and records of the Borrower or its
Subsidiaries are or to be located and other locations holding or to hold more
than Two Hundred Fifty Thousand Dollars ($250,000.00) of the Borrower’s or its
Subsidiaries’ property based on book value (other than locations where such
property is held solely for, or in transition to or from, a clinical study),
Borrower shall, and cause each applicable Subsidiary to deliver such landlord’s
consents prior to occupancy of such locations; and

 

(c)                                  no later than ninety (90) days after the
Effective Date (or such later date as Collateral Agent may agree, in each case,
not to exceed sixty (60) days thereafter), deliver a bailee waiver executed in
favor of

 

18

--------------------------------------------------------------------------------


 

Collateral Agent in respect of each third party bailee where Borrower or any
Subsidiary maintains Collateral having a book value in excess of Two Hundred
Fifty Thousand Dollars ($250,000.00) (other than locations where such property
is held solely for, or in transition to or from, a clinical study).

 

4.                                      CREATION OF SECURITY INTEREST

 

4.1                               Grant of Security Interest.  Borrower hereby
grants Collateral Agent, for the ratable benefit of the Secured Parties, to
secure the payment and performance in full of all of the Obligations, a
continuing security interest in, and pledges to Collateral Agent, for the
ratable benefit of the Secured Parties, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products and supporting obligations (as defined in the Code) in respect
thereof.  If Borrower shall acquire any commercial tort claim (as defined in the
Code) or any letter of credit rights (as defined in the Code), Borrower shall
grant to Collateral Agent, for the ratable benefit of the Secured Parties, a
security interest therein and in the proceeds and products and supporting
obligations (as defined in the Code) thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to Collateral Agent.

 

If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash.  Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as the Lenders’ obligation
to extend Term Loans has terminated, Collateral Agent shall, at the sole cost
and expense of Borrower, release its Liens in the Collateral and all rights
therein shall revert to Borrower.

 

4.2                               Authorization to File Financing Statements. 
Borrower hereby authorizes Collateral Agent to file financing statements or take
any other action required to perfect Collateral Agent’s security interests in
the Collateral (held for the ratable benefit of the Secured Parties), without
notice to Borrower, with all appropriate jurisdictions to perfect or protect
Collateral Agent’s interest or rights under the Loan Documents.

 

5.                                      REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Collateral Agent and the Lenders as follows:

 

5.1                               Due Organization, Authorization: Power and
Authority.  Borrower and each of its Subsidiaries is duly existing and in good
standing as a Registered Organization in its jurisdictions of organization or
formation and Borrower and each of its Subsidiaries is qualified and licensed to
do business and is in good standing in any jurisdiction in which the conduct of
its businesses or its ownership of property requires that it be so qualified,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Change.  In connection with this Agreement, Borrower and each
of its Subsidiaries has delivered to Collateral Agent a completed perfection
certificate and any updates or supplements thereto on, before or after the
Effective Date (each a “Perfection Certificate” and collectively, the
“Perfection Certificates”).  Borrower represents and warrants that all the
information set forth on the Perfection Certificates pertaining to Borrower and
each of its Subsidiaries is accurate and complete.

 

The execution, delivery and performance by Borrower and each of its Subsidiaries
of the Loan Documents to which it is, or they are, a party have been duly
authorized, and do not (i) conflict with any of Borrower’s or such Subsidiaries’
organizational documents, including its respective Operating Documents,
(ii) contravene, conflict with, constitute a default under or violate any
material Requirement of Law applicable thereto, (iii) contravene, conflict or
violate any applicable order, writ, judgment, injunction, decree, determination
or award of any Governmental Authority by which Borrower or such Subsidiary, or
any of their property or assets may be bound or affected, (iv) require any
action by, filing, registration, or qualification with, or Governmental Approval
from, any Governmental Authority (except such Governmental Approvals which have
already been obtained and are in full force and effect) or are being obtained
pursuant to Section 6.1(b), or (v) constitute an event of default under any
material agreement by which Borrower, any of its Subsidiaries or any of their
respective properties is bound.  Neither Borrower nor any of its Subsidiaries is
in default under any agreement to which it is a party or by which it or any of
its assets is bound in which such default could reasonably be expected to have a
Material Adverse Change.

 

19

--------------------------------------------------------------------------------


 

5.2                               Collateral.

 

(a)                                 Borrower and each its Subsidiaries have good
title to, have rights in, and the power to transfer each item of the Collateral
upon which it purports to grant a Lien under the Loan Documents, free and clear
of any and all Liens except Permitted Liens, and neither Borrower nor any of its
Subsidiaries have any Deposit Accounts, Securities Accounts, Commodity Accounts
or other investment accounts other than the Collateral Accounts or the other
investment accounts, if any, described in the Perfection Certificates delivered
to Collateral Agent in connection herewith in respect of which Borrower or such
Subsidiary has given Collateral Agent notice and taken such actions as are
necessary to give Collateral Agent a perfected security interest therein as
required under this Agreement. The Accounts are bona fide, existing obligations
of the Account Debtors.

 

(b)                                 The security interest granted herein is and
shall at all times continue to be a first priority perfected security interest
in the Collateral, subject only to involuntary Permitted Liens that, under
applicable law, have priority over Collateral Agent’s Lien.

 

(c)                                  On the Effective Date, and except as
disclosed on the Disclosure Schedules (i) the Collateral is not in the
possession of any third party bailee, and (ii) no such third party bailee
possesses components of the Collateral in excess of Two Hundred Fifty Thousand
Dollars ($250,000.00) based on book value (other than (i) assets held solely
for, or in transition to or from, a clinical study, and (ii) assets held by
Vetter Pharma International GmbH and The Ypsomed Group in connection with
contract manufacturing arrangements).

 

(d)                                 All Inventory and Equipment is in all
material respects of good and marketable quality, free from material defects.

 

(e)                                  Borrower and each of its Subsidiaries is
the sole owner of the Intellectual Property each respectively purports to own,
free and clear of all Liens other than Permitted Liens.  Except as noted on the
Disclosure Schedules (which, upon the consummation of a transaction not
prohibited by this Agreement, may be updated to reflect such transaction),
neither Borrower nor any of its Subsidiaries is a party to, nor is bound by, any
material license or other Material Agreement.

 

5.3                               Litigation.  Except as disclosed on the
Disclosure Schedules or with respect to which Borrower has provided notice as
required hereunder, there are no actions, suits, investigations, or proceedings
pending or, to the knowledge of the Responsible Officers, threatened in writing
by or against Borrower or any of its Subsidiaries involving more than Two
Hundred Fifty Thousand Dollars ($250,000.00).

 

5.4                               No Material Adverse Change; Financial
Statements.  All consolidated financial statements for Borrower and its
consolidated Subsidiaries delivered to Collateral Agent fairly present, in
conformity with GAAP and in all material respects, the consolidated financial
condition of Borrower and its consolidated Subsidiaries, and the consolidated
results of operations of Borrower and its consolidated Subsidiaries.  Since
December 31, 2013, there has not been a Material Adverse Change.

 

5.5                               Solvency.  Borrower is Solvent; and Borrower
and each of its Subsidiaries, when taken as a whole, is Solvent.

 

5.6                               Regulatory Compliance.  Neither Borrower nor
any of its Subsidiaries is an “investment company” or a company “controlled” by
an “investment company” under the Investment Company Act of 1940, as amended. 
Neither Borrower nor any of its Subsidiaries is engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors).  Borrower and each of its Subsidiaries
has complied in all material respects with the Federal Fair Labor Standards
Act.  Neither Borrower nor any of its Subsidiaries is a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005.  Neither Borrower nor any of its Subsidiaries has violated any
laws, ordinances or rules, the violation of which could reasonably be expected
to have a Material Adverse Change.  Neither Borrower’s nor any of its
Subsidiaries’ properties or assets has been used by Borrower or such Subsidiary
or, to Borrower’s knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than in

 

20

--------------------------------------------------------------------------------


 

material compliance with applicable laws.  Borrower and each of its Subsidiaries
has obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.

 

None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti-Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person.  None of
Borrower, any of its Subsidiaries, or to the knowledge of Borrower, any of their
Affiliates or agents, acting or benefiting in any capacity in connection with
the transactions contemplated by this Agreement, (x) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person, or (y) deals in, or otherwise engages
in any transaction relating to, any property or interest in property blocked
pursuant to Executive Order No. 13224, any similar executive order or other
Anti-Terrorism Law.

 

5.7                               Investments.  Neither Borrower nor any of its
Subsidiaries owns any stock, shares, partnership interests or other equity
securities except for Permitted Investments.

 

5.8                               Tax Returns and Payments; Pension
Contributions.  Borrower and each of its Subsidiaries has timely filed all
required tax returns and reports, and Borrower and each of its Subsidiaries, has
timely paid all foreign, federal, state, and local taxes, assessments, deposits
and contributions owed by Borrower and such Subsidiaries in an amount greater
than Twenty-Five Thousand Dollars ($25,000.00), in all jurisdictions in which
Borrower or any such Subsidiary is subject to taxes, including the United
States, unless such taxes are being contested in accordance with the next
sentence.  Borrower and each of its Subsidiaries may defer payment of any
contested taxes, provided that Borrower or such Subsidiary, (a) in good faith
contests its obligation to pay the taxes by appropriate proceedings promptly and
diligently instituted and conducted; (b) notifies Collateral Agent and the
Lenders of the commencement of, and any material development in, the proceeding;
and (c) adequate reserves or other appropriate provisions are maintained on the
books of such Borrower or Subsidiary, as applicable, in accordance with GAAP and
which do not involve, in the reasonable judgment of the Collateral Agent and the
Lenders, any risk of the sale, forfeiture or loss of any material portion of the
Collateral.  Neither Borrower nor any of its Subsidiaries is aware of any claims
or adjustments proposed for any of Borrower’s or such Subsidiaries’ prior tax
years which could result in additional taxes becoming due and payable by
Borrower or its Subsidiaries.  Borrower and each of its Subsidiaries have paid
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, and neither Borrower nor any
of its Subsidiaries have withdrawn from participation in, and have not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower or its Subsidiaries, including any liability
to the Pension Benefit Guaranty Corporation or its successors or any other
Governmental Authority.

 

5.9                               Use of Proceeds.  Borrower shall use the
proceeds of the Term Loans to repay Indebtedness of Borrower under the Existing
Credit Facility, as working capital and to fund its general business
requirements, and not for personal, family, household or agricultural purposes.

 

5.10                        Full Disclosure.  No written representation,
warranty or other statement of Borrower or any of its Subsidiaries in any
certificate or written statement, when taken as a whole, given to Collateral
Agent or any Lender, as of the date such representation, warranty, or other
statement was made, taken together with all such written certificates and
written statements given to Collateral Agent or any Lender, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or statements not misleading (it
being recognized that projections and forecasts provided by Borrower in good
faith and based upon reasonable assumptions are not viewed as facts and that
actual results during the period or periods covered by such projections and
forecasts may differ from the projected or forecasted results).

 

21

--------------------------------------------------------------------------------


 

6.                                      AFFIRMATIVE COVENANTS

 

Borrower shall, and shall cause each of its Subsidiaries to, do all of the
following:

 

6.1                               Government Compliance.

 

(a)                                 Other than specifically permitted hereunder,
maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of organization and maintain qualification in
each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Change.  Comply with all laws, ordinances
and regulations to which Borrower or any of its Subsidiaries is subject, the
noncompliance with which could reasonably be expected to have a Material Adverse
Change.

 

(b)                                 Obtain and keep in full force and effect,
all of the material Governmental Approvals necessary for the performance by
Borrower and its Subsidiaries of their respective businesses and obligations
under the Loan Documents and the grant of a security interest to Collateral
Agent for the ratable benefit of the Secured Parties, in all of the Collateral.

 

6.2                               Financial Statements, Reports, Certificates;
Notices.

 

(a)                                 Deliver to Collateral Agent and each Lender:

 

(i)                                           as soon as available, but no later
than forty five (45) days after the last day of each month, a company prepared
consolidated and, if prepared by Borrower or if reasonably requested by the
Lenders, consolidating balance sheet, income statement and cash flow statement
covering the consolidated operations of Borrower and its consolidated
Subsidiaries for such month certified by a Responsible Officer and in a form
reasonably acceptable to the Collateral Agent and the Lenders;

 

(ii)                                        as soon as available, but no later
than one hundred eighty (180) days after the last day of Borrower’s fiscal year
or within five (5) days of filing the same with the SEC, audited consolidated
financial statements covering the consolidated operations of Borrower and its
consolidated Subsidiaries for such fiscal year, prepared under GAAP consistently
applied, together with an unqualified opinion (other than with respect to a
going-concern qualification based solely on the amount of cash and Cash
Equivalents held by Borrower) on such financial statements from an independent
certified public accounting firm acceptable to the Collateral Agent and the
Lenders in their reasonable discretion;

 

(iii)                                     as soon as available after preparation
thereof by Borrower’s management, but no later than the earlier of (I) ten
(10) days’ after such preparation and (II) ninety (90) days after the last day
of each of Borrower’s fiscal years, Borrower’s annual financial projections for
the entire current fiscal year as prepared by Borrower’s management; provided
that any revisions to such projections prepared by Borrower’s management shall
be delivered to Collateral Agent and the Lenders no later than seven (7) days
after such approval);

 

(iv)                                    within five (5) days of delivery, copies
of all non-ministerial statements, reports and notices made available to
Borrower’s security holders or holders of Subordinated Debt (other than
materials provided to members of the Borrower’s board of directors solely in
their capacities as security holder or holders of Subordinated Debt);

 

(v)                                       in the event that Borrower becomes
subject to the reporting requirements under the Securities Exchange Act of 1934,
as amended, within five (5) days of filing, all reports on Form 10-K, 10-Q and
8-K filed with the Securities and Exchange Commission;

 

(vi)                                    prompt notice of any amendments of or
other changes to (A) unless the IPO has occurred, the capitalization table of
Borrower, and (B) to the respective Operating Documents of Borrower or any of
its Subsidiaries, in each case together with any copies reflecting such
amendments or changes with respect thereto;

 

22

--------------------------------------------------------------------------------


 

(vii)                                 as soon as available, but no later than
thirty (30) days after the last day of each month, copies of the month-end
account statements for each Collateral Account maintained by Borrower or its
Subsidiaries, which statements may be provided to Collateral Agent and each
Lender by Borrower or directly from the applicable institution(s);

 

(viii)                              prompt delivery of (and in any event within
five (5) days after the same are sent or received) copies of all material
correspondence, reports, documents and other filings with any Governmental
Authority that could reasonably be expected to have a material adverse effect on
any of the Governmental Approvals material to Borrower’s business or that
otherwise could reasonably be expected to have a Material Adverse Change;

 

(ix)                                    prompt notice of any event that
(A) could reasonably be expected to materially and adversely affect the value of
the Intellectual Property or (B) could reasonably be expected to result in a
Material Adverse Change;

 

(x)                                       written notice delivered at least
(10) days’ prior to Borrower’s creation of a New Subsidiary, in accordance with
the terms of Section 6.10;

 

(xi)                                    written notice delivered at least (30)
days’ prior to Borrower’s or any of its Subsidiary’s (A) adding any new offices
or business locations, including warehouses (unless such new offices or business
locations contain less than Two Hundred Fifty Thousand Dollars ($250,000.00) in
assets or property of Borrower or any of its Subsidiaries other than locations
where such property is held solely for, or in transition to or from, a clinical
study), (B) changing its respective jurisdiction of organization, (C) changing
its respective organizational structure or type, (D) changing its respective
legal name, or (E) changing any organizational number (if any) assigned by its
respective jurisdiction of organization;

 

(xii)                                 upon Borrower becoming aware of the
existence of any Event of Default or event which, with the giving of notice or
passage of time, or both, would constitute an Event of Default, prompt (and in
any event within three (3) Business Days) written notice of such occurrence,
which such notice shall include a reasonably detailed description of such Event
of Default or event which, with the giving of notice or passage of time, or
both, would constitute an Event of Default, and Borrower’s proposal regarding
how to cure such Event of Default or event;

 

(xiii)                              immediate notice if Borrower or such
Subsidiary has knowledge that Borrower or any Subsidiary or Affiliate of
Borrower is listed on the OFAC Lists or (a) is convicted on, (b) pleads nolo
contendere to, (c) is indicted on, or (d) is arraigned and held over on, charges
involving money laundering or predicate crimes to money laundering;

 

(xiv)                             notice of any commercial tort claim (as
defined in the Code) or letter of credit rights (as defined in the Code) held by
Borrower or any Guarantor, in each case in an amount greater than One Hundred
Fifty Thousand Dollars ($150,000.00) and of the general details thereof;

 

(xv)                                if Borrower or any of its Subsidiaries is
not now a Registered Organization but later becomes one, written notice of such
occurrence and information regarding such Person’s organizational identification
number within seven (7) Business Days of receiving such organizational
identification number;

 

(xvi)                             prompt notice of the execution any Material
Agreement or any amendment to, modification of, termination of or waiver under
any Material Agreement; and

 

(xvii)                          other information as reasonably requested by
Collateral Agent or any Lender.

 

Notwithstanding the foregoing, documents and notices required to be delivered
pursuant to the terms hereof (to the extent any such documents and notices are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto, on
Borrower’s website on the internet at Borrower’s website address.

 

23

--------------------------------------------------------------------------------


 

(b)                                 Concurrently with the delivery of the
financial statements specified in Section 6.2(a)(i) above but no later than
forty five (45) days after the last day of each month, deliver to Collateral
Agent and each Lender:

 

(i)                                           a duly completed Compliance
Certificate signed by a Responsible Officer;

 

(ii)                                        an updated Perfection Certificate
and Disclosure Schedules to reflect any amendments, modifications and updates,
if any, to certain information in the Perfection Certificate and Disclosure
Schedules after the Effective Date;

 

(iii)                                     copies of any material Governmental
Approvals obtained by Borrower or any of its Subsidiaries;

 

(iv)                                    written notice of the commencement of,
and any material development in, the proceedings contemplated by Section 5.8
hereof;

 

(v)                                       written notice of any litigation or
governmental proceedings pending or threatened (in writing) against Borrower or
any of its Subsidiaries, which could reasonably be expected to result in damages
or costs to Borrower or any of its Subsidiaries of Two Hundred Fifty Thousand
Dollars ($250,000.00); and

 

(vi)                                    written notice of all returns,
recoveries, disputes and claims regarding Inventory that involve more than Two
Hundred Fifty Thousand Dollars ($250,000.00) individually or in the aggregate in
any calendar year.

 

(c)                                  Keep proper, complete and true books of
record and account in accordance with GAAP in all material respects.  Borrower
shall, and shall cause each of its Subsidiaries to, allow, at the sole cost of
Borrower, Collateral Agent or any Lender, during regular business hours upon
reasonable prior notice (provided that no notice shall be required when an Event
of Default has occurred and is continuing), to visit and inspect any of its
properties, to examine and make abstracts or copies from any of its books and
records, and to conduct a collateral audit and analysis of its operations and
the Collateral.  Such audits shall be conducted no more often than twice every
year unless (and more frequently if) an Event of Default has occurred and is
continuing.

 

6.3                               Inventory; Returns.  Keep all Inventory in
good and marketable condition, free from material defects.  Returns and
allowances between Borrower, or any of its Subsidiaries, and their respective
Account Debtors shall follow Borrower’s or such Subsidiary’s, as applicable,
customary practices as they exist as of the Effective Date.  Borrower must
promptly notify Collateral Agent and the Lenders of all returns, recoveries,
disputes and claims that involve more than Two Hundred Fifty Thousand Dollars
($250,000.00) individually or in the aggregate in any calendar year.

 

6.4                               Taxes; Pensions.  Timely file and require each
of its Subsidiaries to timely file, all required tax returns and reports and
timely pay, and require each of its Subsidiaries to timely pay, all foreign,
federal, state, and local taxes, assessments, deposits and contributions owed by
Borrower or its Subsidiaries, as applicable, except as otherwise permitted
pursuant to the terms of Section 5.8 hereof, and deliver to the Lenders, on
demand, appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with the terms of such plans.

 

6.5                               Insurance.  Keep Borrower’s and its
Subsidiaries’ business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s and its Subsidiaries’ industry and location
and as Collateral Agent may reasonably request.  Insurance policies shall be in
a form, with companies, and in amounts that are reasonably satisfactory to
Collateral Agent and Lenders.  All property policies shall have a lender’s loss
payable endorsement showing Collateral Agent as lender loss payee and shall
waive subrogation against Collateral Agent, and all liability policies shall
show, or have endorsements showing, Collateral Agent (for the ratable benefit of
the Secured Parties), as additional insured.  The Collateral Agent shall be
named as lender loss payee and/or additional insured with respect to any such
insurance providing coverage in respect of any Collateral, and each provider of
any such insurance shall agree, by endorsement upon the policy or policies
issued by it or by independent instruments

 

24

--------------------------------------------------------------------------------


 

furnished to the Collateral Agent, that it will give the Collateral Agent thirty
(30) days prior written notice before any such policy or policies shall be
canceled.  At Collateral Agent’s request, Borrower shall deliver to the
Collateral Agent certified copies of policies and evidence of all premium
payments.  Proceeds payable under any policy shall, at Collateral Agent’s
option, be payable to Collateral Agent, for the ratable benefit of the Secured
Parties, for application against the then outstanding Obligations. 
Notwithstanding the foregoing, (a) so long as no Event of Default has occurred
and is continuing, Borrower shall have the option of applying the proceeds of
any casualty policy within ninety (90) days of receipt thereof up to Two Hundred
Fifty Thousand Dollars ($250,000.00) with respect to any loss, but not exceeding
Two Hundred Fifty Thousand Dollars ($250,000.00), in the aggregate for all
losses under all casualty policies in any one year, toward the replacement or
repair of destroyed or damaged property; provided that any such replaced or
repaired property (i) shall be of equal or like value as the replaced or
repaired Collateral and (ii) shall be deemed Collateral in which Collateral
Agent has been granted a first priority security interest, and (b) after the
occurrence and during the continuance of an Event of Default, all proceeds
payable under such casualty policy shall, at the option of Collateral Agent, be
payable to Collateral Agent, for the ratable benefit of the Secured Parties, on
account of the Obligations.  If Borrower or any of its Subsidiaries fails to
obtain insurance as required under this Section 6.5 or to pay any amount or
furnish any required proof of payment to third persons, Collateral Agent may
make (but has no obligation to do so), at Borrower’s expense, all or part of
such payment or obtain such insurance policies required in this Section 6.5, and
take any action under the policies Collateral Agent deems prudent.

 

6.6                               Operating Accounts.

 

(a)                                 Subject to Section 3.5(a), maintain
Borrower’s and Guarantor’s Collateral Accounts with depository institutions that
have agreed to execute Control Agreements in favor of Collateral Agent with
respect to such Collateral Accounts.  The provisions of the previous sentence
shall not apply to Deposit Accounts exclusively used for payroll, payroll taxes
and other employee wage and benefit payments to or for the benefit of
Borrower’s, or any Guarantor’s, employees and identified to Collateral Agent by
Borrower as such in the Disclosure Schedules.

 

(b)                                 Borrower shall provide Lenders ten
(10) days’ prior written notice before Borrower or any Guarantor establishes any
Collateral Account.  In addition, for each Collateral Account that Borrower or
Guarantor at any time maintains, Borrower or such Guarantor shall cause the
applicable bank or financial institution at or with which such Collateral
Account is maintained to execute and deliver a Control Agreement or other
appropriate instrument with respect to such Collateral Account to perfect
Collateral Agent’s Lien in such Collateral Account (held for the ratable benefit
of the Secured Parties) in accordance with the terms hereunder prior to the
establishment of such Collateral Account.  The provisions of the previous
sentence shall not apply to Deposit Accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrower’s, or any of its Guarantor’s, employees and identified to Collateral
Agent by Borrower as such in the Disclosure Schedules.

 

(c)                                  Neither Borrower nor any Guarantor shall
maintain any Collateral Accounts except Collateral Accounts maintained in
accordance with this Section 6.6.

 

6.7                               Protection of Intellectual Property Rights. 
Borrower and each of its Subsidiaries shall: (a) use commercially reasonable
efforts to protect, defend and maintain the validity and enforceability of its
respective Intellectual Property that is material to its business; (b) promptly
advise Collateral Agent in writing of any material infringement by a third party
of its respective Intellectual Property; and (c) not allow any of its respective
Intellectual Property material to its respective business to be abandoned,
forfeited or dedicated to the public without Collateral Agent’s prior written
consent.

 

6.8                               Litigation Cooperation.  Commencing on the
Effective Date and continuing through the termination of this Agreement, make
available to Collateral Agent and the Lenders, without expense to Collateral
Agent or the Lenders, Borrower and each of Borrower’s officers, employees and
agents and Borrower’s Books to the extent that Collateral Agent or any Lender
may reasonably deem them necessary to prosecute or defend any third-party suit
or proceeding instituted by or against Collateral Agent or any Lender with
respect to any Collateral or relating to Borrower.

 

25

--------------------------------------------------------------------------------


 

6.9                               Landlord Waivers; Bailee Waivers.  In the
event that Borrower or any of its Subsidiaries, after the Effective Date,
intends to add any new offices or business locations, including warehouses, or
otherwise store any portion of the Collateral with, or deliver any portion of
the Collateral to, a bailee, in each case pursuant to Section 7.2, then in the
event that the Collateral at any new location is valued (based on book value) in
excess of Two Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate
(other than locations where such property is held solely for, or in transition
to or from, a clinical study), such bailee or landlord, as applicable, must
execute and deliver a bailee waiver or landlord waiver, as applicable, in form
and substance reasonably satisfactory to Collateral Agent prior to the addition
of any new offices or business locations, or any such storage with or delivery
to any such bailee, as the case may be; provided, however, so long as the value
of Collateral (based on book value) held by each of Vetter Pharma International
GmbH and The Ypsomed Group (or any single replacement contract manufacturing
organization providing the same or similar services for each such Person) held
by each such Person does not exceed One Million, Five Hundred Thousand Dollars
($1,500,000.00), the Borrower need only exercise commercially reasonable efforts
to cause such Person to execute and deliver such bailee waiver.

 

6.10                        Creation/Acquisition of Subsidiaries.  In the event
any Borrower or any Subsidiary of any Borrower creates or acquires any
Subsidiary after the Effective Date, Borrower or such Subsidiary shall promptly
notify the Collateral Agent and the Lenders of such creation or acquisition, and
Borrower or such Subsidiary shall take all actions reasonably requested by the
Collateral Agent or the Lenders to achieve any of the following with respect to
such “New Subsidiary” (defined as a Subsidiary formed after the date hereof
during the term of this Agreement):  (i) if such New Subsidiary is not a Foreign
Subsidiary (except if such New Subsidiary solely holds the equity interests of
one or more Foreign Subsidiaries), to cause such New Subsidiary to become either
a co-Borrower hereunder, or a secured guarantor with respect to the Obligations;
and (ii) to grant and pledge to Collateral Agent a perfected security interest
in (A) 100% of the stock, units or other evidence of ownership held by Borrower
or its Subsidiaries of any such New Subsidiary that is not a Foreign Subsidiary
(except if such New Subsidiary solely holds the equity interests of one or more
Foreign Subsidiaries), or (B) 65% of the stock, units or other evidence of
ownership held by Borrower or its Subsidiaries of any such New Subsidiary which
is a Foreign Subsidiary or solely holds the equity interests of one or more
Foreign Subsidiaries.

 

6.11                        Further Assurances.  Execute any further instruments
and take further action as Collateral Agent or any Lender reasonably requests to
perfect or continue Collateral Agent’s Lien in the Collateral (held for the
ratable benefit of the Secured Parties) or to effect the purposes of this
Agreement.

 

7.                                      NEGATIVE COVENANTS

 

Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:

 

7.1                               Dispositions.  Convey, sell, lease, transfer,
assign, dispose of (collectively, “Transfer”), or permit any of its Subsidiaries
to Transfer, all or any part of its business or property, except for Transfers
(a) of Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment; (c) in connection with Permitted Liens, Permitted Investments
and Permitted Licenses and (d) cash or Cash Equivalents pursuant to transactions
not prohibited by this Agreement.

 

7.2                               Changes in Business, Management, Ownership, or
Business Locations.  (a) Engage in or permit any of its Subsidiaries to engage
in any business other than the businesses engaged in by Borrower or such
Subsidiary, as applicable, as of the Effective Date or reasonably related
thereto; (b) liquidate or dissolve; or (c) (i) permit any Key Person to cease
being actively engaged in the management of Borrower unless written notice
thereof is provided to Collateral Agent and each Lender within ten (10) days of
such cessation, or (ii) enter into any transaction or series of related
transactions, other than an IPO, in which (A) the stockholders of Borrower who
were not stockholders immediately prior to the first such transaction own more
than 49% of the voting stock of Borrower immediately after giving effect to such
transaction or related series of such transactions and (B) except as permitted
by Section 7.3, Borrower ceases to own, directly or indirectly, 100% of the
ownership interests in each Subsidiary of Borrower.  Borrower shall not, and
shall not permit any of its Subsidiaries to, without at least thirty (30) days’
prior written notice to Collateral Agent: (A) add any new offices or business
locations, including warehouses (unless such new offices or business locations
contain less than Two Hundred Fifty Thousand Dollars ($250,000.00) in assets or
property of Borrower or any of its Subsidiaries, as applicable); (B) change its
respective jurisdiction of organization,

 

26

--------------------------------------------------------------------------------


 

(C) except as permitted by Section 7.3, change its respective organizational
structure or type, (D) change its respective legal name, or (E) change any of
its respective organizational numbers (if any) assigned by its respective
jurisdiction of organization.

 

7.3                               Mergers or Acquisitions.  Merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with any
other Person, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock, shares or property of another Person. A
Subsidiary may merge or consolidate into another Subsidiary (provided such
surviving Subsidiary is a “co-Borrower” hereunder or has provided a secured
Guaranty of Borrower’s Obligations hereunder in accordance with Section 6.10) or
with (or into) Borrower provided Borrower is the surviving legal entity, and as
long as no Event of Default is occurring prior thereto or arises as a result
therefrom.  Notwithstanding the foregoing, Borrower may enter into and
consummate any Permitted Acquisitions.

 

7.4                               Indebtedness.  Create, incur, assume, or be
liable for any Indebtedness, or permit any Subsidiary to do so, other than
Permitted Indebtedness.

 

7.5                               Encumbrance.  Create, incur, allow, or suffer
any Lien on any of its property, or assign or convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries to
do so, except for Permitted Liens, or permit any Collateral not to be subject to
the first priority security interest granted herein (except for Permitted
Liens), or enter into any agreement, document, instrument or other arrangement
(except with or in favor of Collateral Agent, for the ratable benefit of the
Secured Parties) with any Person which directly or indirectly prohibits or has
the effect of prohibiting Borrower, or any of its Subsidiaries, from assigning,
mortgaging, pledging, granting a security interest in or upon, or encumbering
any of Borrower’s or such Subsidiary’s Intellectual Property, except as is
otherwise permitted in Section 7.1 hereof and the definition of “Permitted
Liens”.

 

7.6                               Maintenance of Collateral Accounts.  With
respect to Borrower and any Guarantors, maintain any Collateral Account except
pursuant to the terms of Section 6.6 hereof.  Borrower and the Guarantors shall
not permit more than One Million Dollars ($1,000,000.00) to be on deposit or
credited to any Collateral Account that is not subject to a Control Agreement
(other than the SVB Account).

 

7.7                               Restricted Payments. (a) Declare or pay any
dividends or make any other distribution or payment on account of or redeem,
retire, defease or purchase any capital stock (other than (i) the declaration or
payment of dividends to Borrower, (ii) so long as no Event of Default or event
that with the passage of time would result in an Event of Default exists or
would result therefrom, the declaration or payment of any dividends solely in
the form of equity securities and (iii) so long as no Event of Default or event
that with the passage of time would result in an Event of Default exists or
would result therefrom, repurchases of unvested common stock from employees or
consultants at cost as a result of the termination of the employment or other
service relationship of such employees or consultants in an amount not to exceed
Two Hundred Fifty Thousand Dollars ($250,000.00) in any year and One Million
Dollars ($1,000,000.00) over the term of this Agreement), (b) other than the
Obligations in accordance with the terms hereof, purchase, redeem, defease or
prepay any principal of, premium, if any, interest or other amount payable in
respect of any Indebtedness prior to its scheduled maturity unless being
replaced with Indebtedness of at least the same principal amount and such new
Indebtedness is Permitted Indebtedness, or (c) be a party to or bound by an
agreement that restricts a Subsidiary from paying dividends or otherwise
distributing property to Borrower.

 

7.8                               Investments.  Directly or indirectly make any
Investment other than Permitted Investments, or permit any of its Subsidiaries
to do so other than Permitted Investments.

 

7.9                               Transactions with Affiliates.  Directly or
indirectly enter into or permit to exist any material transaction with any
Affiliate of Borrower or any of its Subsidiaries, except for (a) transactions
that are in the ordinary course of Borrower’s or such Subsidiary’s business,
upon fair and reasonable terms that are no less favorable to Borrower or such
Subsidiary than would be obtained in an arm’s length transaction with a
non-affiliated Person, (b) Subordinated Debt or equity investments by Borrower’s
investors in Borrower or its Subsidiaries, and (c) compensation arrangements for
Borrower’s and its Subsidiaries officers, directors and employees that are
customary in the Borrower’s industry.

 

7.10                        Subordinated Debt.  (a) Make or permit any payment
on any Subordinated Debt, except under the terms of the subordination,
intercreditor, or other similar agreement to which such Subordinated Debt is
subject,

 

27

--------------------------------------------------------------------------------


 

or (b) amend any provision in any document relating to the Subordinated Debt
which would increase the amount thereof or adversely affect the subordination
thereof to Obligations owed to the Lenders.

 

7.11                        Compliance.  (a) Become an “investment company” or a
company controlled by an “investment company”, under the Investment Company Act
of 1940, as amended, or undertake as one of its important activities extending
credit to purchase or carry margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System), or use the proceeds of any
Term Loan for that purpose; (b) fail to meet the minimum funding requirements of
ERISA, (c) permit a Reportable Event or Prohibited Transaction, as defined in
ERISA, to occur; (d) fail to comply with the Federal Fair Labor Standards Act or
violate any other law or regulation, if the violation could reasonably be
expected to have a Material Adverse Change, or permit any of its Subsidiaries to
do so; or (e) withdraw or permit any Subsidiary to withdraw from participation
in, permit partial or complete termination of, or permit the occurrence of any
other event with respect to, any present pension, profit sharing and deferred
compensation plan which could reasonably be expected to result in any liability
of Borrower or any of its Subsidiaries, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other Governmental
Authority.

 

7.12                        Compliance with Anti-Terrorism Laws.  Neither
Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of its
Subsidiaries permit any Affiliate to, directly or indirectly, knowingly enter
into any documents, instruments, agreements or contracts with any Person listed
on the OFAC Lists.  Neither Borrower nor any of its Subsidiaries shall, nor
shall Borrower or any of its Subsidiaries permit any Affiliate to, directly or
indirectly, (a) conduct any business or engage in any transaction or dealing
with any Blocked Person, including, without limitation, the making or receiving
of any contribution of funds, goods or services to or for the benefit of any
Blocked Person, (b) deal in, or otherwise engage in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order
No. 13224 or any similar executive order or other Anti-Terrorism Law, or
(c) engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

 

8.                                      EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1                               Payment Default.  Borrower fails to (a) make
any payment of principal or interest on any Term Loan on its due date, or
(b) pay any other Obligation within three (3) Business Days after such
Obligations are due and payable (which three (3) Business Day grace period shall
not apply to payments due on the Maturity Date or the date or acceleration
pursuant to Section 9.1 (a) hereof);

 

8.2                               Covenant Default.

 

(a)                                 Borrower or any of its Subsidiaries fails or
neglects to perform any obligation in Sections 6.2 (Financial Statements,
Reports, Certificates), 6.4 (Taxes), 6.5 (Insurance), 6.6 (Operating Accounts),
6.7 (Protection of Intellectual Property Rights), 6.9 (Landlord Waivers; Bailee
Waivers), 6.10 (Creation/Acquisition of Subsidiaries) or Borrower violates any
provision in Section 7; or

 

(b)                                 Borrower, or any of its Subsidiaries, fails
or neglects to perform, keep, or observe any other term, provision, condition,
covenant or agreement contained in this Agreement or any other Loan Documents to
which such person is party, and as to any default (other than those specified in
this Section 8) under such other term, provision, condition, covenant or
agreement that can be cured, has failed to cure the default within fifteen (15)
days after the occurrence thereof; provided, however, that if the default cannot
by its nature be cured within the fifteen (15) day period or cannot after
diligent attempts by Borrower or such Subsidiary, as applicable, be cured within
such fifteen (15) day period, and such default is likely to be cured within a
reasonable time, then Borrower shall have an additional period (which shall not
in any case exceed thirty (30) days) to attempt to cure such default, and within
such reasonable time period the failure to cure the default shall not be deemed
an Event of Default (but no Term Loans shall be made during such cure period).

 

28

--------------------------------------------------------------------------------


 

8.3                               Material Adverse Change.  The Required Lenders
determine that a Material Adverse Change has occurred;

 

8.4                               Attachment; Levy; Restraint on Business.

 

(a)                                 (i) The service of process seeking to
attach, by trustee or similar process, any funds of Borrower or any of its
Subsidiaries or of any entity under control of Borrower or its Subsidiaries on
deposit with any institution at which Borrower or any of its Subsidiaries
maintains a Collateral Account, or (ii) a notice of lien, levy, or assessment is
filed against Borrower or any of its Subsidiaries or their respective assets by
any government agency, and the same under subclauses (i) and (ii) of this clause
(a) are not, within ten (10) days after the occurrence thereof, discharged or
stayed (whether through the posting of a bond or otherwise); and

 

(b)                                 (i) any material portion of Borrower’s or
any of its Subsidiaries’ assets is attached, seized, levied on, or comes into
possession of a trustee or receiver, or (ii) any court order enjoins, restrains,
or prevents Borrower or any of its Subsidiaries from conducting any part of its
business;

 

8.5                               Insolvency.  (a) Borrower or any of its
Subsidiaries is or becomes Insolvent; (b) Borrower or any of its Subsidiaries
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against Borrower or any of its Subsidiaries and not dismissed or stayed within
forty-five (45) days (but no Term Loans shall be extended while Borrower or any
Subsidiary is Insolvent and/or until any Insolvency Proceeding is dismissed);

 

8.6                               Other Agreements.  There is a default in any
agreement to which Borrower or any of its Subsidiaries is a party with a third
party or parties resulting in a right by such third party or parties, whether or
not exercised, to accelerate the maturity of any Indebtedness in an amount in
excess of Two Hundred Fifty Thousand Dollars ($250,000.00) or that could
reasonably be expected to have a Material Adverse Change;

 

8.7                               Judgments.  One or more judgments, orders, or
decrees for the payment of money in an amount, individually or in the aggregate,
of at least Two Hundred Fifty Thousand Dollars ($250,000.00) (not covered by
independent third-party insurance as to which (a) Borrower reasonably believes
such insurance carrier will accept liability, (b) Borrower or the applicable
Subsidiary has submitted such claim to such insurance carrier and (c) liability
has not been rejected by such insurance carrier) shall be rendered against
Borrower or any of its Subsidiaries and shall remain unsatisfied, unvacated, or
unstayed for a period of ten (10) days after the entry thereof;

 

8.8                               Misrepresentations.  Borrower or any of its
Subsidiaries or any Person acting for Borrower or any of its Subsidiaries makes
any representation, warranty, or other statement now or later in this Agreement,
any Loan Document or in any writing delivered to Collateral Agent and/or the
Lenders or to induce Collateral Agent and/or the Lenders to enter this Agreement
or any Loan Document, and such representation, warranty, or other statement,
when taken as a whole, is incorrect in any material respect when made;

 

8.9                               Subordinated Debt.  A default or breach occurs
under any subordination agreement, or any creditor that has signed such an
agreement with Collateral Agent or the Lenders breaches any terms of such
agreement;

 

8.10                        Guaranty.  (a) Any Guaranty terminates or ceases for
any reason to be in full force and effect; (b) any Guarantor does not perform
any obligation or covenant under any Guaranty; or (c) any circumstance described
in Section 8 occurs with respect to any Guarantor;

 

8.11                        Governmental Approvals; FDA Action.  (a) Any
Governmental Approval shall have been revoked, rescinded, suspended, modified in
an adverse manner, or not renewed in the ordinary course for a full term and
such revocation, rescission, suspension, modification or non-renewal has
resulted in or could reasonably be expected to result in a Material Adverse
Change; or (b) (i) the FDA initiates a Regulatory Action or any other
enforcement action against Borrower or any of its Subsidiaries or any supplier
of Borrower or any of its Subsidiaries that causes Borrower or any of its
Subsidiaries to recall, withdraw, remove or discontinue marketing any of its
products; (ii) the FDA issues a warning letter to Borrower or any of its
Subsidiaries with respect to any of its activities or products which could
reasonably be expected to result in a Material Adverse Change; (iii) Borrower or

 

29

--------------------------------------------------------------------------------


 

any of its Subsidiaries conducts a mandatory or voluntary recall which could
reasonably be expected to result in liability and expense to Borrower or any of
its Subsidiaries of Five Hundred Thousand Dollars ($500,000.00) or more;
(iv) Borrower or any of its Subsidiaries enters into a settlement agreement with
the FDA that results in aggregate liability as to any single or related series
of transactions, incidents or conditions, of Five Hundred Thousand Dollars
($500,000.00) or more, or that could reasonably be expected to result in a
Material Adverse Change; or (v) the FDA revokes any authorization or permission
granted under any Registration, or Borrower or any of its Subsidiaries withdraws
any Registration, that could reasonably be expected to result in a Material
Adverse Change.

 

8.12                        Lien Priority.  Except as the result of the action
or inaction of the Collateral Agent or the Lenders, any Lien created hereunder
or by any other Loan Document shall at any time fail to constitute a valid and
perfected Lien on any of the Collateral purported to be secured thereby, subject
to no prior or equal Lien, other than Permitted Liens arising as a matter of
applicable law.

 

9.                                      RIGHTS AND REMEDIES

 

9.1                               Rights and Remedies.

 

(a)                                 Upon the occurrence and during the
continuance of an Event of Default, Collateral Agent shall at the written
direction of Required Lenders, without notice or demand to Borrower, do any or
all of the following: (i) deliver notice of the Event of Default to Borrower,
(ii) by notice to Borrower declare all Obligations immediately due and payable
(but if an Event of Default described in Section 8.5 occurs all Obligations
shall be immediately due and payable without any action by Collateral Agent or
the Lenders) or (iii) by notice to Borrower suspend or terminate the
obligations, if any, of the Lenders to advance money or extend credit (including
the Term B Loan) for Borrower’s benefit under this Agreement or under any other
agreement between Borrower and Collateral Agent and/or the Lenders (but if an
Event of Default described in Section 8.5 occurs all obligations, if any, of the
Lenders to advance money or extend credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Collateral Agent
and/or the Lenders shall be immediately terminated without any action by
Collateral Agent or the Lenders).

 

(b)                                 Without limiting the rights of Collateral
Agent and the Lenders set forth in Section 9.1(a) above, upon the occurrence and
during the continuance of an Event of Default, Collateral Agent shall, at the
written direction of the Required Lenders , without notice or demand to
Borrower, to do any or all of the following:

 

(i)                                           foreclose upon and/or sell or
otherwise liquidate the Collateral;

 

(ii)                                        make a demand for payment upon any
Guarantor pursuant to the Guaranty delivered by such Guarantor;

 

(iii)                                     apply to the Obligations any
(A) balances and deposits of Borrower that Collateral Agent or any Lender holds
or controls, or (B) any amount held or controlled by Collateral Agent or any
Lender owing to or for the credit or the account of Borrower, or (C) amounts
received from any Guarantors in accordance with the respective Guaranty
delivered by such Guarantor; and/or

 

(iv)                                    commence and prosecute an Insolvency
Proceeding or consent to Borrower commencing any Insolvency Proceeding.

 

(c)                                  Without limiting the rights of Collateral
Agent and the Lenders set forth in Sections 9.1(a) and (b) above, upon the
occurrence and during the continuance of an Event of Default, Collateral Agent
shall, at the written direction of the Required Lenders, without notice or
demand, to do any or all of the following:

 

(i)                                           settle or adjust disputes and
claims directly with Account Debtors of Borrower for amounts on terms and in any
order that Collateral Agent considers advisable, notify any Person owing
Borrower money of Collateral Agent’s security interest in such funds, and verify
the amount of such account;

 

30

--------------------------------------------------------------------------------


 

(ii)                                        make any payments and do any acts it
considers necessary or reasonable to protect the Collateral and/or its Liens in
the Collateral (held for the ratable benefit of the Secured Parties).  Borrower
shall assemble the Collateral if Collateral Agent requests and make it available
at such location as Collateral Agent reasonably designates.  Collateral Agent
may enter premises where the Collateral is located, take and maintain possession
of any part of the Collateral, and pay, purchase, contest, or compromise any
Lien which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Collateral Agent a license to enter and
occupy any of its premises, without charge, to exercise any of Collateral
Agent’s rights or remedies;

 

(iii)                                     ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, and/or advertise for sale, any of the
Collateral.  Collateral Agent is hereby granted a non-exclusive, royalty-free
license or other right to use, without charge, Borrower’s and each of its
Subsidiaries’ labels, patents, copyrights, mask works, rights of use of any
name, trade secrets, trade names, trademarks, service marks, and advertising
matter, or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Collateral Agent’s exercise of its rights under this
Section 9.1, Borrower’s and each of its Subsidiaries’ rights under all licenses
and all franchise agreements inure to Collateral Agent, for the benefit of the
Secured Parties;

 

(iv)                                    place a “hold” on any Collateral Account
maintained with Collateral Agent or any Lender or otherwise in respect of which
a Control Agreement has been delivered in favor of Collateral Agent (for the
ratable benefit of the Secured Parties) and/or deliver a notice of exclusive
control, any entitlement order, or other directions or instructions pursuant to
any Control Agreement or similar agreements providing control of any Collateral;

 

(v)                                       demand and receive possession of
Borrower’s Books;

 

(vi)                                    appoint a receiver to seize, manage and
realize any of the Collateral, and such receiver shall have any right and
authority as any competent court will grant or authorize in accordance with any
applicable law, including any power or authority to manage the business of
Borrower or any of its Subsidiaries; and

 

(vii)                                 subject to clauses 9.1(a) and (b),
exercise all rights and remedies available to Collateral Agent and each Lender
under the Loan Documents or at law or equity, including all remedies provided
under the Code (including disposal of the Collateral pursuant to the terms
thereof).

 

Notwithstanding any provision of this Section 9.1 to the contrary, in the
absence of the direction of the Required Lenders in accordance with this
Section 9.1, the Collateral Agent may take such actions (not to include
acceleration of any Term Loan and other Obligations, the institution of
foreclosure proceedings or secured creditors’ sales or the giving of notice to
any account debtors) as the Collateral Agent shall deem reasonably necessary in
its good faith judgment to preserve and protect the rights of the Collateral
Agent and the Lenders under the Loan Agreement and the other Loan Documents and
with respect to the Collateral, including without limitation satisfaction of
other security interests, liens or encumbrances on the Collateral not permitted
under the Loan Documents, payment of taxes on behalf of Borrower, payments to
landlords, warehouseman, bailees and other persons in possession of the
Collateral and other actions to protect and safeguard the Collateral, and
actions with respect to insurance claims for casualty events affecting Borrower
and/or the Collateral.

 

9.2                               Power of Attorney.  Borrower hereby
irrevocably appoints Collateral Agent as its lawful attorney-in-fact,
exercisable upon the occurrence and during the continuance of an Event of
Default, to: (a) endorse Borrower’s or any of its Subsidiaries’ name on any
checks or other forms of payment or security; (b) sign Borrower’s or any of its
Subsidiaries’ name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) settle and adjust disputes and claims about the
Accounts of Borrower directly with the applicable Account Debtors, for amounts
and on terms Collateral Agent determines reasonable; (d) make, settle, and
adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Collateral Agent or a third party as the Code or any applicable law
permits.  Borrower hereby appoints Collateral Agent as its lawful
attorney-in-fact to sign Borrower’s or any of its Subsidiaries’ name on any
documents necessary to perfect or

 

31

--------------------------------------------------------------------------------


 

continue the perfection of Collateral Agent’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations) have been satisfied in
full and Collateral Agent and the Lenders are under no further obligation to
make extend Term Loans hereunder.  Collateral Agent’s foregoing appointment as
Borrower’s or any of its Subsidiaries’ attorney in fact, and all of Collateral
Agent’s rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than inchoate indemnity obligations) have been fully repaid
and performed and Collateral Agent’s and the Lenders’ obligation to provide Term
Loans terminates.

 

9.3                               Protective Payments.  If Borrower or any of
its Subsidiaries fail to obtain the insurance called for by Section 6.5 or fails
to pay any premium thereon or fails to pay any other amount which Borrower or
any of its Subsidiaries is obligated to pay under this Agreement or any other
Loan Document, Collateral Agent may obtain such insurance or make such payment,
and all amounts so paid by Collateral Agent are Lenders’ Expenses and
immediately due and payable, bearing interest at the Default Rate, and secured
by the Collateral.  Collateral Agent will make reasonable efforts to provide
Borrower with notice of Collateral Agent obtaining such insurance or making such
payment at the time it is obtained or paid or within a reasonable time
thereafter.  No such payments by Collateral Agent are deemed an agreement to
make similar payments in the future or Collateral Agent’s waiver of any Event of
Default.

 

9.4                               Application of Payments and Proceeds. 
Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, (a) Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Collateral Agent from or on behalf
of Borrower or any of its Subsidiaries of all or any part of the Obligations,
and, as between Borrower on the one hand and Collateral Agent and Lenders on the
other, Collateral Agent shall have the continuing and exclusive right to apply
and to reapply any and all payments received against the Obligations in such
manner as Collateral Agent may deem advisable notwithstanding any previous
application by Collateral Agent, and (b) the proceeds of any sale of, or other
realization upon all or any part of the Collateral shall be applied: first, to
the Lenders’ Expenses; second, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the United States
Bankruptcy Code, would have accrued on such amounts); third, to the principal
amount of the Obligations outstanding; and fourth, to any other Obligations
owing to Collateral Agent or any Lender under the Loan Documents.  Any balance
remaining shall be delivered to Borrower or to whoever may be lawfully entitled
to receive such balance or as a court of competent jurisdiction may direct.  In
carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category, and (y) each of the Persons entitled to receive a payment
in any particular category shall receive an amount equal to its pro rata share
of amounts available to be applied pursuant thereto for such category.  Any
reference in this Agreement to an allocation between or sharing by the Lenders
of any right, interest or obligation “ratably,” “proportionally” or in similar
terms shall refer to the Lenders’ Pro Rata Shares unless expressly provided
otherwise.  Collateral Agent, or if applicable, each Lender, shall promptly
remit to the other Lenders such sums as may be necessary to ensure the ratable
repayment of each Lender’s Pro Rata Share of any Term Loan and the ratable
distribution of interest, fees and reimbursements paid or made by Borrower. 
Notwithstanding the foregoing, a Lender receiving a scheduled payment shall not
be responsible for determining whether the other Lenders also received their
scheduled payment on such date; provided, however, if it is later determined
that a Lender received more than its Pro Rata Share of scheduled payments made
on any date or dates, then such Lender shall remit to Collateral Agent or the
other Lenders such sums as may be necessary to ensure the ratable payment of
such scheduled payments, as instructed by Collateral Agent.  If any payment or
distribution of any kind or character, whether in cash, properties or
securities, shall be received by a Lender in excess of its Pro Rata Share, then
the portion of such payment or distribution in excess of such Lender’s Pro Rata
Share shall be received and held by such Lender in trust for and shall be
promptly paid over to the other Lenders (in accordance with their respective Pro
Rata Shares) for application to the payments of amounts due on the such other
Lenders’ claims.  To the extent any payment for the account of Borrower is
required to be returned as a voidable transfer or otherwise, the Lenders shall
contribute to one another as is necessary to ensure that such return of payment
is on a pro rata basis.  If any Lender shall obtain possession of any
Collateral, it shall hold such Collateral for itself and as agent and bailee for
the Secured Parties for purposes of perfecting Collateral Agent’s security
interest therein (held for the ratable benefit of the Secured Parties).

 

9.5                               Liability for Collateral.  So long as
Collateral Agent and the Lenders comply with reasonable banking practices
regarding the safekeeping of the Collateral in the possession or under the
control of Collateral

 

32

--------------------------------------------------------------------------------


 

Agent and, as applicable, the Lenders, Collateral Agent and the Lenders shall
not be liable or responsible for: (a) the safekeeping of the Collateral; (b) any
loss or damage to the Collateral; (c) any diminution in the value of the
Collateral; or (d) any act or default of any carrier, warehouseman, bailee, or
other Person.  Borrower bears all risk of loss, damage or destruction of the
Collateral.

 

9.6                               No Waiver; Remedies Cumulative.  Failure by
Collateral Agent or any Lender, at any time or times, to require strict
performance by Borrower of any provision of this Agreement or by Borrower or any
other Loan Document shall not waive, affect, or diminish any right of Collateral
Agent or any Lender thereafter to demand strict performance and compliance
herewith or therewith.  No waiver hereunder shall be effective unless signed by
Collateral Agent and the Required Lenders and then is only effective for the
specific instance and purpose for which it is given.  The rights and remedies of
Collateral Agent and the Lenders under this Agreement and the other Loan
Documents are cumulative.  Collateral Agent and the Lenders have all rights and
remedies provided under the Code, any applicable law, by law, or in equity.  The
exercise by Collateral Agent or any Lender of one right or remedy is not an
election, and Collateral Agent’s or any Lender’s waiver of any Event of Default
is not a continuing waiver.  Collateral Agent’s or any Lender’s delay in
exercising any remedy is not a waiver, election, or acquiescence.

 

9.7                               Demand Waiver.  Borrower waives, to the
fullest extent permitted by law, demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Collateral Agent or any
Lender on which Borrower or any Subsidiary is liable.

 

10.                               NOTICES

 

Other than as specifically provided herein, all notices, consents, requests,
approvals, demands, or other communication (collectively, “Communications”) by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission; (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address, facsimile number, or email address indicated below.  Any of
Collateral Agent, Lender or Borrower may change its mailing address or facsimile
number by giving the other party written notice thereof in accordance with the
terms of this Section 10.

 

If to Borrower:

 

Radius Health, Inc.

201 Broadway, 6th Floor

Cambridge, MA 02139

Attn: Nick Harvey, Chief Financial Officer

Fax: (617) 551-4701

Email: bnharvey@radiuspharm.com

 

 

 

with a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

505 Montgomery Street

San Francisco, CA 94111

Attn: Haim Zaltzman

Fax: (415) 395-8095

Email: haim.zaltzman@lw.com

 

 

 

If to Collateral Agent:

 

SOLAR CAPITAL LTD.

500 Park Avenue, 3rd Floor

New York, NY 10022

Attention: Anthony Storino

Fax: (212) 993-1698

Email: storino@Solarltd.com

 

33

--------------------------------------------------------------------------------


 

with a copy to

 

Oxford Finance LLC

133 North Fairfax Street

Alexandria, VA 22314

Attn: Legal Department

Fax: (703) 519-5225

Email: LegalDepartment@oxfordfinance.com

 

 

 

with a copy (which shall not constitute notice) to:

 

Morrison & Foerster LLP

425 Market Street, 32nd Floor

San Francisco, CA 94105

Attn: Jeff Kayes

Fax: (415) 268-7522

Email: jkayes@mofo.com

 

 

 

with a copy (which shall not constitute notice) to:

 

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121-1909

Attn: George Samuel

Fax: (858) 550 6420

Email: gsamuel@cooley.com

 

11.                               CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

11.1                        Waiver of Jury Trial.  EACH OF BORROWER, COLLATERAL
AGENT AND LENDERS UNCONDITIONALLY WAIVES ANY AND ALL RIGHT TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF
THE OTHER LOAN DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY DEALINGS
AMONG BORROWER, COLLATERAL AGENT AND/OR LENDERS RELATING TO THE SUBJECT MATTER
OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS
BEING ESTABLISHED AMONG BORROWER, COLLATERAL AGENT AND/OR LENDERS.  THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT. THIS WAIVER IS IRREVOCABLE.  THIS WAIVER MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING.  THE WAIVER ALSO SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO
THIS TRANSACTION OR ANY RELATED TRANSACTION.  THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

11.2                        Governing Law and Jurisdiction.  THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS (EXCLUDING THOSE LOAN DOCUMENTS THAT BY THEIR OWN TERMS ARE
EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION) AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH
STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
REGARDLESS OF THE LOCATION OF THE COLLATERAL, PROVIDED, HOWEVER, THAT IF THE
LAWS OF ANY JURISDICTION OTHER THAN NEW YORK SHALL GOVERN IN REGARD TO THE
VALIDITY, PERFECTION OR EFFECT OF PERFECTION OF ANY LIEN OR IN REGARD TO
PROCEDURAL MATTERS AFFECTING ENFORCEMENT OF ANY LIENS IN COLLATERAL, SUCH LAWS
OF SUCH OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO THAT EXTENT.

 

11.3                        Submission to Jurisdiction.  Any legal action or
proceeding with respect to the Loan Documents shall be brought exclusively in
the courts of the State of New York located in the City of New York, Borough of
Manhattan, or of the United States of America for the Southern District of New
York and, by execution and delivery of this Agreement, Borrower hereby accepts
for itself and in respect of its Property, generally and unconditionally, the
jurisdiction of the aforesaid courts.  Notwithstanding the foregoing, Collateral
Agent and Lenders shall have the right to bring any action or proceeding against
Borrower (or any property of Borrower) in the court of any other jurisdiction
Collateral Agent or Lenders deem necessary or appropriate in order to realize on
the Collateral or other security for the Obligations.  The parties hereto hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the

 

34

--------------------------------------------------------------------------------


 

grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such jurisdictions.

 

11.4                        Service of Process.  Borrower irrevocably waives
personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted by applicable requirements of law, including by the
mailing thereof (by registered or certified mail, postage prepaid) to the
address of Borrower specified herein (and shall be effective when such mailing
shall be effective, as provided therein).  Borrower agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

11.5                        Non-exclusive Jurisdiction.  Nothing contained in
this Article 11 shall affect the right of Collateral Agent or Lenders to serve
process in any other manner permitted by applicable requirements of law or
commence legal proceedings or otherwise proceed against Borrower in any other
jurisdiction.

 

12.                               GENERAL PROVISIONS

 

12.1                        Successors and Assigns. This Agreement binds and is
for the benefit of the successors and permitted assigns of each party.  Borrower
may not transfer, pledge or assign this Agreement or any rights or obligations
under it without Collateral Agent’s and each Lender’s prior written consent
(which may be granted or withheld in Collateral Agent’s and each Lender’s
discretion, subject to Section 12.5).  The Lenders have the right, without the
consent of or notice to Borrower, to sell, transfer, assign, pledge, negotiate,
or grant participation in (any such sale, transfer, assignment, negotiation, or
grant of a participation, a “Lender Transfer”) all or any part of, or any
interest in, the Lenders’ obligations, rights, and benefits under this Agreement
and the other Loan Documents; provided, however, that any such Lender Transfer
(other than (i) any Transfer at any time that an Event of Default has occurred
and is continuing, or (ii) a transfer, pledge, sale or assignment to an Eligible
Assignee) of its obligations, rights, and benefits under this Agreement and the
other Loan Documents shall require the prior written consent of the Required
Lenders (such approved assignee, an “Approved Lender”).  Borrower and Collateral
Agent shall be entitled to continue to deal solely and directly with such Lender
in connection with the interests so assigned until Collateral Agent shall have
received and accepted an effective assignment agreement in form satisfactory to
Collateral Agent executed, delivered and fully completed by the applicable
parties thereto, and shall have received such other information regarding such
Eligible Assignee or Approved Lender as Collateral Agent reasonably shall
require.  Notwithstanding anything to the contrary contained herein, so long as
no Event of Default has occurred and is continuing, no Lender Transfer (other
than a Lender Transfer (i) in respect of the Warrants (which is governed by the
terms of the Warrants) or (ii) in connection with (x) assignments by a Lender
due to a forced divestiture at the request of any regulatory agency; or (y) upon
the occurrence of a default, event of default or similar occurrence with respect
to a Lender’s own financing or securitization transactions) shall be permitted,
without Borrower’s consent, to any Person which is an Affiliate or Subsidiary of
Borrower, a direct competitor of Borrower or a vulture hedge fund, each as
reasonably determined by Collateral Agent at the time of such assignment.

 

12.2                        Indemnification.  Borrower agrees to indemnify,
defend and each Secured Party and their respective directors, officers,
employees, consultants, agents, attorneys, or any other Person affiliated with
or representing such Secured Party (each, an “Indemnified Person”) harmless
against:  (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) asserted by any other party in connection with, related to, following,
or arising from, out of or under, the transactions contemplated by the Loan
Documents, and (b) all losses and Lenders’ Expenses incurred or paid by
Indemnified Person in connection with, related to, following, or arising from,
out of or under the transactions contemplated by the Loan Documents (including
reasonable attorneys’ fees and expenses), except, in each case, for Claims
and/or losses directly caused by such Indemnified Person’s  gross negligence or
willful misconduct.  Borrower hereby further agrees to indemnify, defend and
hold each Indemnified Person harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the fees and disbursements of counsel for such Indemnified Person) in connection
with any investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnified Person shall be designated a party
thereto and including any such proceeding initiated by or on behalf of Borrower,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or

 

35

--------------------------------------------------------------------------------


 

compensation claimed by any broker (other than any broker retained by Collateral
Agent or Lenders) asserting any right to payment for the transactions
contemplated hereby which may be imposed on, incurred by or asserted against
such Indemnified Person as a result of or in connection with the transactions
contemplated hereby and the use or intended use of the proceeds of the loan
proceeds except for liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements directly
caused by such Indemnified Person’s gross negligence or willful misconduct. 
Notwithstanding the foregoing, if not direct conflict of interest is apparent in
connection with the defense of any Claim, Collateral Agent and the Lenders shall
first take commercially reasonable efforts to use the same counsel as Borrower, 
or, if a conflict does exist, use only one counsel among all Indemnified Persons
with respect to the defense of any Claim.

 

12.3                        Severability of Provisions.  Each provision of this
Agreement is severable from every other provision in determining the
enforceability of any provision.

 

12.4                        Correction of Loan Documents.  Collateral Agent may
correct patent errors and fill in any blanks in this Agreement and the other
Loan Documents consistent with the agreement of the parties.

 

12.5                        Amendments in Writing; Integration.  (a) No
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, no approval or consent thereunder, or any
consent to any departure by Borrower or any of its Subsidiaries therefrom, shall
in any event be effective unless the same shall be in writing and signed by
Borrower, Collateral Agent and the Required Lenders provided that:

 

(i)                                           no such amendment, waiver or other
modification that would have the effect of increasing or reducing a Lender’s
Term Loan Commitment or Commitment Percentage shall be effective as to such
Lender without such Lender’s written consent;

 

(ii)                                       no such amendment, waiver or
modification that would affect the rights and duties of Collateral Agent shall
be effective without Collateral Agent’s written consent or signature; and

 

(iii)                                     no such amendment, waiver or other
modification shall, unless signed by all the Lenders directly affected thereby,
(A) reduce the principal of, rate of interest on or any fees with respect to any
Term Loan or forgive any principal, interest (other than default interest) or
fees (other than late charges) with respect to any Term Loan (B) postpone the
date fixed for, or waive, any payment of principal of any Term Loan or of
interest on any Term Loan (other than default interest) or any fees provided for
hereunder (other than late charges or for any termination of any commitment);
(C) change the definition of the term “Required Lenders” or the percentage of
Lenders which shall be required for the Lenders to take any action hereunder;
(D) release all or substantially all of any material portion of the Collateral,
authorize Borrower to sell or otherwise dispose of all or substantially all or
any material portion of the Collateral or release any Guarantor of all or any
portion of the Obligations or its Guaranty obligations with respect thereto,
except, in each case with respect to this clause (D), as otherwise may be
expressly permitted under this Agreement or the other Loan Documents (including
in connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 12.5 or the definitions of the terms used in this
Section 12.5 insofar as the definitions affect the substance of this
Section 12.5; (F) consent to the assignment, delegation or other transfer by
Borrower of any of its rights and obligations under any Loan Document or release
Borrower of its payment obligations under any Loan Document, except, in each
case with respect to this clause (F), pursuant to a merger or consolidation
permitted pursuant to this Agreement; (G) amend any of the provisions of
Section 9.4 or amend any of the definitions of Pro Rata Share, Term Loan
Commitment, Commitment Percentage or any other provisions hereof that provide
for the Lenders to receive their Pro Rata Shares of any fees, payments, setoffs
or proceeds of Collateral hereunder; (H) subordinate the Liens granted in favor
of Collateral Agent securing the Obligations; or (I) amend any of the provisions
of this Section 12.5.  It is hereby understood and agreed that all Lenders shall
be deemed directly affected by an amendment, waiver or other modification of the
type described in the preceding clauses (C), (D), (E), (F), (G) and (H) of the
immediately preceding sentence.

 

(b)                                 Other than as expressly provided for in
Section 12.5(a)(i)-(iii), Collateral Agent may, if requested by the Required
Lenders, from time to time designate covenants in this Agreement less
restrictive by notification to a representative of Borrower.

 

36

--------------------------------------------------------------------------------


 

(c)                                  This Agreement and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter.  All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.

 

12.6                        Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, is an original, and all taken together,
constitute one Agreement.

 

12.7                        Survival.  All covenants, representations and
warranties made in this Agreement continue in full force and effect until this
Agreement has terminated pursuant to its terms and all Obligations (other than
inchoate indemnity obligations and any other obligations which, by their terms,
are to survive the termination of this Agreement) have been satisfied.  The
obligation of Borrower in Section 12.2 to indemnify each Lender and Collateral
Agent, as well as the confidentiality provisions in Section 12.8 below, shall
survive until the statute of limitations with respect to such claim or cause of
action shall have run.

 

12.8                        Confidentiality.  In handling any confidential
information of Borrower, each of the Lenders and Collateral Agent shall exercise
the same degree of care that it exercises for their own proprietary information,
but disclosure of information may be made: (a) subject to the terms and
conditions of this Agreement, to the Lenders’ and Collateral Agent’s
Subsidiaries or Affiliates, or in connection with a Lender’s own financing or
securitization transactions and upon the occurrence of a default, event of
default or similar occurrence with respect to such financing or securitization
transaction; (b) to prospective transferees (other than those identified in
(a) above) or purchasers of any interest in the Term Loans (provided, however,
the Lenders and Collateral Agent shall, except upon the occurrence and during
the continuance of an Event of Default, obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision or to similar
confidentiality terms); (c) as required by law, regulation, subpoena, or other
order; (d) to Lenders’ or Collateral Agent’s regulators or as otherwise required
in connection with an examination or audit; (e) as Collateral Agent reasonably
considers appropriate in exercising remedies under the Loan Documents; and
(f) to third party service providers of the Lenders and/or Collateral Agent so
long as such service providers have executed a confidentiality agreement or have
agreed to similar confidentiality terms with the Lenders and/or Collateral
Agent, as applicable, with terms no less restrictive than those contained
herein. Confidential information does not include information that either:
(i) is in the public domain or in the Lenders’ and/or Collateral Agent’s
possession when disclosed to the Lenders and/or Collateral Agent, or becomes
part of the public domain after disclosure to the Lenders and/or Collateral
Agent through no fault of the Lenders or the Collateral Agent; or (ii) is
disclosed to the Lenders and/or Collateral Agent by a third party, if the
Lenders and/or Collateral Agent does not know that the third party is prohibited
from disclosing the information.  Collateral Agent and the Lenders may use
confidential information for any purpose, including, without limitation, for the
development of client databases, reporting purposes, and market analysis.  The
provisions of the immediately preceding sentence shall survive the termination
of this Agreement.  The agreements provided under this Section 12.9 supersede
all prior agreements, understanding, representations, warranties, and
negotiations between the parties about the subject matter of this Section 12.8.

 

12.9                        Right of Set Off.  Borrower hereby grants to
Collateral Agent and to each Lender, a Lien, security interest and right of set
off as security for all Obligations to the Secured Parties hereunder, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of any Secured Party or any entity under the control of
any such Secured Party (including a Collateral Agent Affiliate) or in transit to
any of them.  At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, any Secured Party may set off the
same or any part thereof and apply the same to any liability or obligation of
Borrower even though unmatured and regardless of the adequacy of any other
collateral securing the Obligations.  ANY AND ALL RIGHTS TO REQUIRE COLLATERAL
AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY BORROWER.

 

12.10                 Cooperation of Borrower.  If necessary, Borrower agrees to
(a) execute any documents reasonably required to effectuate and acknowledge each
assignment of a Term Loan Commitment (or portion thereof) or Term Loan (or
portion

 

37

--------------------------------------------------------------------------------


 

thereof) to an assignee in accordance with Section 12.1, (ii) make Borrower’s
management personnel available to meet with Collateral Agent and prospective
participants and assignees of Term Loan Commitments or portions thereof (which
meetings shall be conducted no more often than twice every twelve months unless
an Event of Default has occurred and is continuing), and (iii) assist Collateral
Agent and the Lenders in the preparation of information relating to the
financial affairs of Borrower as any prospective participant or assignee of a
Term Loan Commitment (or portion thereof) or Term Loan (or portion thereof)
reasonably may request. Subject to the provisions of Section 12.8, Borrower
authorizes each Lender to disclose to any prospective participant or assignee of
a Term Loan Commitment (or portion thereof), any and all information in such
Lender’s possession concerning Borrower and its financial affairs which has been
delivered to such Lender by or on behalf of Borrower pursuant to this Agreement,
or which has been delivered to such Lender by or on behalf of Borrower in
connection with such Lender’s credit evaluation of Borrower prior to entering
into this Agreement.

 

12.11                 Public Announcement.  Borrower hereby agrees that
Collateral Agent and each Lender may make a public announcement of the
transactions contemplated by this Agreement, and may publicize the same in
marketing materials, newspapers and other publications, and otherwise, and in
connection therewith may use Borrower’s name, tradenames and logos.

 

12.12                 Collateral Agent and Lender Agreement.  Collateral Agent
and the Lenders hereby agree to the terms and conditions set forth on Exhibit B
attached hereto.  Borrower acknowledges and agrees to the terms and conditions
set forth on Exhibit B attached hereto.

 

12.13                 Time of Essence.  Time is of the essence for the
performance of Obligations under this Agreement.

 

12.14                 Termination Prior to Maturity Date; Survival.  All
covenants, representations and warranties made in this Agreement continue in
full force until this Agreement has terminated pursuant to its terms and all
Obligations have been satisfied.  So long as Borrower has satisfied the
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement and for
which no claim has been made) in accordance with the terms of this Agreement,
this Agreement may be terminated prior to the Maturity Date by Borrower,
effective five (5) Business Days after written notice of termination is given to
the Collateral Agent and the Lenders.

 

[Balance of Page Intentionally Left Blank; Signature Pages Follow]

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:

 

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

By

/s/ Robert E. Ward

 

Name:

Robert E. Ward

 

Title:

President and Chief Executive Officer

 

 

 

 

 

COLLATERAL AGENT AND LENDERS:

 

 

 

 

 

SOLAR CAPITAL LTD.,

 

as Collateral Agent and a Lender

 

 

 

 

 

By

/s/ Anthony J. Storino

 

Name:

Anthony J. Storino

 

Title:

Authorized Signatory

 

 

 

 

 

OXFORD FINANCE LLC,

 

as a Lender

 

 

 

By

/s/ Mark Davis

 

Name:

Mark Davis

 

Title:

Vice President – Finance, Secretary & Treasurer

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

Lenders and Commitments

 

Term A Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

Solar Capital Ltd.

 

$

10,500,000.00

 

50

%

Oxford Finance LLC

 

$

10,500,000.00

 

50

%

TOTAL

 

$

21,000,000.00

 

100.00

%

 

Term B Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

Solar Capital Ltd.

 

$

4,500,000.00

 

50

%

Oxford Finance LLC

 

$

4,500,000.00

 

50

%

TOTAL

 

$

9,000.000.00

 

100.00

%

 

Aggregate (all Term Loans)

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

Solar Capital Ltd.

 

$

15,000,000.00

 

50

%

Oxford Finance LLC

 

$

15,000,000.00

 

50

%

TOTAL

 

$

30,000,000.00

 

100.00

%

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Description of Collateral

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

 

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (a) more than 65%
of the presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any Foreign Subsidiary which shares entitle
the holder thereof to vote for directors or any other matter, (b) any interest
of Borrower as a lessee or sublessee under a real property lease; (c) rights
held under a license that are not assignable by their terms without the consent
of the licensor thereof (but only to the extent such restriction on assignment
is effective under Section 9-406, 9-407, 9-408 or 9-409 of the Code (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity); (d) any
interest of Borrower as a lessee under an Equipment lease if Borrower is
prohibited by the terms of such lease from granting a security interest in such
lease or under which such an assignment or Lien would cause a default to occur
under such lease; provided, however, that upon termination of such prohibition,
such interest shall immediately become Collateral without any action by
Borrower, Collateral Agent or any Lender, or (e) any Intellectual Property;
provided, however, the Collateral shall include all Accounts and all proceeds of
Intellectual Property.  If a judicial authority (including a U.S. Bankruptcy
Court) would hold that a security interest in the underlying Intellectual
Property is necessary to have a security interest in such Accounts and such
property that are proceeds of Intellectual Property, then the Collateral shall
automatically, and effective as of the Effective Date, include the Intellectual
Property to the extent necessary to permit perfection of Collateral Agent’s
security interest in such Accounts and such other property of Borrower that are
proceeds of the Intellectual Property.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Collateral Agent and Lender Terms

 

1.                                      Appointment of Collateral Agent.

 

(a)                                 Each Lender hereby appoints Solar (together
with any successor Collateral Agent pursuant to Section 1.7 of this Exhibit B)
as Collateral Agent under the Loan Documents and authorizes Collateral Agent to
(i) execute and deliver the Loan Documents and accept delivery thereof on its
behalf from Borrower, (ii) take such action on its behalf and to exercise all
rights, powers and remedies and perform the duties as are expressly delegated to
Collateral Agent under such Loan Documents and (iii) exercise such powers as are
reasonably incidental thereto.

 

(b)                                 Without limiting the generality of clause
(a) above, Collateral Agent shall have the sole and exclusive right and
authority (to the exclusion of the Lenders), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders with respect to
all payments and collections arising in connection with the Loan Documents
(including in any other bankruptcy, insolvency or similar proceeding), and each
Person making any payment in connection with any Loan Document to any Lender is
hereby authorized to make such payment to Collateral Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
Collateral Agent and Lenders with respect to any Obligation in any bankruptcy,
insolvency or similar proceeding (but not to vote, consent or otherwise act on
behalf of such Lender), (iii) act as collateral agent for the Secured Parties
for purposes of the perfection of all Liens created by the Loan Documents and
all other purposes stated therein, (iv) manage, supervise and otherwise deal
with the Collateral as permitted pursuant to the Loan Agreement, (v) take such
other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to Collateral Agent and the other Lenders with respect to
Borrower and/or the Collateral, whether under the Loan Documents, applicable
Requirements of Law or otherwise and (vii) execute any amendment, consent or
waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that Collateral
Agent hereby appoints, authorizes and directs each Lender to act as collateral
sub-agent for Collateral Agent and the Lenders for purposes of the perfection of
all Liens with respect to the Collateral, including any Deposit Account
maintained by Borrower or any of its Subsidiaries with, and cash and Cash
Equivalents held by, such Lender, and may further authorize and direct the
Lenders to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the Collateral subject thereto to
Collateral Agent, and each Lender hereby agrees to take such further actions to
the extent, and only to the extent, so authorized and directed.  Collateral
Agent may, upon any term or condition it specifies, delegate or exercise any of
its rights, powers and remedies under, and delegate or perform any of its duties
or any other action with respect to, any Loan Document by or through any
trustee, co-agent, employee, attorney-in-fact and any other Person (including
any Lender).  Any such Person shall benefit from this Exhibit B to the extent
provided by Collateral Agent.

 

(c)                                  Under the Loan Documents, Collateral Agent
(i) is acting solely on behalf of the Lenders, with duties that are entirely
administrative in nature, notwithstanding the use of the defined term
“Collateral Agent”, the terms “agent”, “Collateral Agent” and “collateral agent”
and similar terms in any Loan Document to refer to Collateral Agent, which terms
are used for title purposes only, (ii) is not assuming any obligation under any
Loan Document other than as expressly set forth therein or any role as agent,
fiduciary or trustee of or for any Lender or any other Person and (iii) shall
have no implied functions, responsibilities, duties, obligations or other
liabilities under any Loan Document, and each Lender, by accepting the benefits
of the Loan Documents, hereby waives and agrees not to assert any claim against
Collateral Agent based on the roles, duties and legal relationships expressly
disclaimed in clauses (i) through (iii) above.  Except as expressly set forth in
the Loan Documents, Collateral Agent shall not have any duty to disclose, and
shall not be liable for failure to disclose, any information relating to
Borrower or any of its Subsidiaries that is communicated to or obtained by Solar
or any of its Affiliates in any capacity.

 

--------------------------------------------------------------------------------


 

2.                                      Binding Effect; Use of Discretion;
E-Systems.

 

(a)                                 Each Lender, by accepting the benefits of
the Loan Documents, agrees that (i) any action taken by Collateral Agent or the
Required Lenders (or, if expressly required in any Loan Document, a greater
proportion of the Lenders) in accordance with the provisions of the Loan
Documents, (ii) any action taken by Collateral Agent in reliance upon the
instructions of the Required Lenders (or, where so required, such greater
proportion) and (iii) the exercise by Collateral Agent or the Required Lenders
(or, where so required, such greater proportion) of the powers set forth herein
or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of Lenders.

 

(b)                                 If Collateral Agent shall request
instructions from the Required Lenders or all affected Lenders with respect to
any act or action (including failure to act) in connection with any Loan
Document, then Collateral Agent shall be entitled to refrain from such act or
taking such action unless and until Collateral Agent shall have received
instructions from the Required Lenders or all affected Lenders, as the case may
be, and Collateral Agent shall not incur liability to any Person by reason of so
refraining.  Collateral Agent shall be fully justified in failing or refusing to
take any action under any Loan Document (i) if such action would, in the opinion
of Collateral Agent, be contrary to any Requirement of Law or any Loan Document,
(ii) if such action would, in the opinion of Collateral Agent, expose Collateral
Agent to any potential liability under any Requirement of Law or (iii) if
Collateral Agent shall not first be indemnified to its satisfaction against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  Without limiting the foregoing, no Lender
shall have any right of action whatsoever against Collateral Agent as a result
of Collateral Agent acting or refraining from acting under any Loan Document in
accordance with the instructions of the Required Lenders or all affected
Lenders, as applicable.

 

(c)                                  Collateral Agent is hereby authorized by
Borrower and each Lender to establish procedures (and to amend such procedures
from time to time) to facilitate administration and servicing of the Term Loans
and other matters incidental thereto.  Without limiting the generality of the
foregoing, Collateral Agent is hereby authorized to establish procedures to make
available or deliver, or to accept, notices, documents (including, without
limitation, borrowing base certificates) and similar items on, by posting to or
submitting and/or completion, on E-Systems.  Borrower and each Lender
acknowledges and agrees that the use of transmissions via an E-System or
electronic mail is not necessarily secure and that there are risks associated
with such use, including risks of interception, disclosure and abuse, and
Borrower and each Lender assumes and accepts such risks by hereby authorizing
the transmission via E-Systems or electronic mail.  Each “e-signature” on any
such posting shall be deemed sufficient to satisfy any requirement for a
“signature”, and each such posting shall be deemed sufficient to satisfy any
requirement for a “writing”, in each case including pursuant to any Loan
Document, any applicable provision of any Code, the federal Uniform Electronic
Transactions Act, the Electronic Signatures in Global and National Commerce Act
and any substantive or procedural Requirement of Law governing such subject
matter. All uses of an E-System shall be governed by and subject to, in addition
to this Section, the separate terms, conditions and privacy policy posted or
referenced in such E-System (or such terms, conditions and privacy policy as may
be updated from time to time, including on such E-System) and related
contractual obligations executed by Collateral Agent, Borrower and/or Lenders in
connection with the use of such E-System. ALL E-SYSTEMS AND ELECTRONIC
TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”.  NO REPRESENTATION
OR WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR RELATED
PERSONS IN CONNECTION WITH ANY E-SYSTEMS.

 

3.                                      Collateral Agent’s Reliance, Etc. 
Collateral Agent may, without incurring any liability hereunder, (a) consult
with any of its Related Persons and, whether or not selected by it, any other
advisors, accountants and other experts (including advisors to, and accountants
and experts engaged by, Borrower) and (b) rely and act upon any document and
information (including those transmitted by electronic transmission) and any
telephone message or conversation, in each case believed by it in good faith to
be genuine and transmitted, signed or otherwise authenticated by the appropriate
parties.  None of Collateral Agent and its Related Persons shall be liable for
any action taken or omitted to be taken by any of them under or in connection
with any Loan Document, and each Lender and Borrower hereby waives and shall not
assert (and Borrower shall cause its Subsidiaries to waive and agree not to
assert) any right, claim or cause of action based thereon, except to the extent
of liabilities resulting from the gross negligence or willful misconduct of
Collateral Agent or, as the case may be, such Related Person (each as determined
in a final, non-appealable judgment of a court of competent jurisdiction) in
connection with the duties of Collateral Agent expressly set forth herein. 
Without limiting the foregoing, Collateral Agent: (i) shall not be responsible
or otherwise incur liability for any action or omission taken in reliance upon
the

 

--------------------------------------------------------------------------------


 

instructions of the Required Lenders or for the actions or omissions of any of
its Related Persons, except to the extent that a court of competent jurisdiction
determines in a final non-appealable judgment that Collateral Agent acted with
gross negligence or willful misconduct in the selection of such Related Person;
(ii) shall not be responsible to any Lender or other Person for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document; (iii) makes no warranty or representation, and shall not be
responsible, to any Lender or other Person for any statement, document,
information, representation or warranty made or furnished by or on behalf of
Borrower or any Related Person of Borrower in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to Borrower, whether or not transmitted or (except for documents
expressly required under any Loan Document to be transmitted to the Lenders)
omitted to be transmitted by Collateral Agent, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Collateral Agent in connection with the Loan
Documents; and (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of Borrower or as to the existence or continuation or
possible occurrence or continuation of any Event of Default, and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from Borrower or any Lender describing such Event of
Default that is clearly labeled “notice of default” (in which case Collateral
Agent shall promptly give notice of such receipt to all Lenders.

 

4.                                      Collateral Agent Individually.  To the
extent Collateral Agent or any of its Affiliates makes any Term Loans or
otherwise becomes a Lender hereunder, it shall have and may exercise the same
rights and powers hereunder and shall be subject to the same obligations and
liabilities as any other Lender and the terms “Lender”, “Required Lender” and
any similar terms shall, except where otherwise expressly provided in any Loan
Document, include, without limitation, Collateral Agent or such Affiliate, as
the case may be, in its individual capacity as Lender, or as one of the Required
Lenders.

 

5.                                      Lender Credit Decision; Collateral Agent
Report.  Each Lender acknowledges that it shall, independently and without
reliance upon Collateral Agent, any Lender or any of their Related Persons or
upon any document solely or in part because such document was transmitted by
Collateral Agent or any of its Related Persons, conduct its own independent
investigation of the financial condition and affairs of Borrower and make and
continue to make its own credit decisions in connection with entering into, and
taking or not taking any action under, any Loan Document or with respect to any
transaction contemplated in any Loan Document, in each case based on such
documents and information as it shall deem appropriate.  Except for documents
expressly required by any Loan Document to be transmitted by Collateral Agent to
the Lenders, Collateral Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, Property, financial and other condition or
creditworthiness of Borrower or any Affiliate of Borrower that may come in to
the possession of Collateral Agent or any of its Related Persons.  Each Lender
agrees that is shall not rely on any field examination, audit or other report
provided by Collateral Agent or its Related Persons (an “Collateral Agent
Report”).  Each Lender further acknowledges that any Collateral Agent Report
(a) is provided to the Lenders solely as a courtesy, without consideration, and
based upon the understanding that such Lender will not rely on such Collateral
Agent Report, (b) was prepared by Collateral Agent or its Related Persons based
upon information provided by Borrower solely for Collateral Agent’s own internal
use, and (c) may not be complete and may not reflect all information and
findings obtained by Collateral Agent or its Related Persons regarding the
operations and condition of Borrower.  Neither Collateral Agent nor any of its
Related Persons makes any representations or warranties of any kind with respect
to (i) any existing or proposed financing, (ii) the accuracy or completeness of
the information contained in any Collateral Agent Report or in any related
documentation, (iii) the scope or adequacy of Collateral Agent’s and its Related
Persons’ due diligence, or the presence or absence of any errors or omissions
contained in any Collateral Agent Report or in any related documentation, and
(iv) any work performed by Collateral Agent or Collateral Agent’s Related
Persons in connection with or using any Collateral Agent Report or any related
documentation.  Neither Collateral Agent nor any of its Related Persons shall
have any duties or obligations in connection with or as a result of any Lender
receiving a copy of any Collateral Agent Report. Without limiting the generality
of the forgoing, neither Collateral Agent nor any of its Related Persons shall
have any responsibility for the accuracy or completeness of any Collateral Agent
Report, or the appropriateness of any Collateral Agent Report for any Lender’s
purposes, and shall have no duty or responsibility to correct or update any
Collateral Agent Report or disclose to any Lender any other information not
embodied in any Collateral Agent

 

--------------------------------------------------------------------------------


 

Report, including any supplemental information obtained after the date of any
Collateral Agent Report.  Each Lender releases, and agrees that it will not
assert, any claim against Collateral Agent or its Related Persons that in any
way relates to any Collateral Agent Report or arises out of any Lender having
access to any Collateral Agent Report or any discussion of its contents, and
agrees to indemnify and hold harmless Collateral Agent and its Related Persons
from all claims, liabilities and expenses relating to a breach by any Lender
arising out of such Lender’s access to any Collateral Agent Report or any
discussion of its contents.

 

6.                                      Indemnification.  Each Lender agrees to
reimburse Collateral Agent and each of its Related Persons (to the extent not
reimbursed by Borrower as required under the Loan Documents (including pursuant
to Section 12.2 of the Agreement)) promptly upon demand for its Pro Rata Share
of any out-of-pocket costs and expenses (including, without limitation, fees,
charges and disbursements of financial, legal and other advisors and any taxes
or insurance paid in the name of, or on behalf of, Borrower) incurred by
Collateral Agent or any of its Related Persons in connection with the
preparation, syndication, execution, delivery, administration, modification,
amendment, consent, waiver or enforcement of, or the taking of any other action
(whether through negotiations, through any work-out, bankruptcy, restructuring
or other legal or other proceeding (including, without limitation, preparation
for and/or response to any subpoena or request for document production relating
thereto) or otherwise) in respect of, or legal advice with respect to, its
rights or responsibilities under, any Loan Document (collectively, “Costs”);
provided that no Lender shall be liable for the payment to Collateral Agent of
any Costs which resulted from the gross negligence or willful misconduct of
Collateral Agent or, as the case may be, such Related Person, as determined by a
final non-appealable judgment of a court of competent jurisdiction.  Each Lender
further agrees to indemnify Collateral Agent and each of its Related Persons (to
the extent not reimbursed by Borrower as required under the Loan Documents
(including pursuant to Section 12.2 of the Agreement)), ratably according to its
Pro Rata Share, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including, to the extent not indemnified by
the applicable Lender, taxes, interests and penalties imposed for not properly
withholding or backup withholding on payments made to or for the account of any
Lender) that may be imposed on, incurred by, or asserted against Collateral
Agent or any of its Related Persons in any matter relating to or arising out of,
in connection with or as a result of any Loan Document or any other act, event
or transaction related, contemplated in or attendant to any such document, or,
in each case, any action taken or omitted to be taken by Collateral Agent or any
of its Related Persons under or with respect to the foregoing; provided that no
Lender shall be liable to Collateral Agent or any of its Related Persons under
this Section 6 of this Exhibit B to the extent such liability has resulted from
the gross negligence or willful misconduct of Collateral Agent or, as the case
may be, such Related Person, as determined by a final non-appealable judgment of
a court of competent jurisdiction.

 

7.                                      Successor Collateral Agent.  Collateral
Agent may resign at any time by delivering notice of such resignation to the
Lenders and Borrower, effective on the date set forth in such notice or, if no
such date is set forth therein, upon the date such notice shall be effective, in
accordance with the terms of this Section 7 of this Exhibit B.  If Collateral
Agent delivers any such notice, the Required Lenders shall have the right to
appoint a successor Collateral Agent.  If, after 30 days after the date of the
retiring Collateral Agent’s notice of resignation, no successor Collateral Agent
has been appointed by the Required Lenders that have accepted such appointment,
then the retiring Collateral Agent may, on behalf of the Lenders, appoint a
successor Collateral Agent from among the Original Lenders, if any, and if none,
from among the Lenders.  Effective immediately upon its resignation, (a) the
retiring Collateral Agent shall be discharged from its duties and obligations
under the Loan Documents, (b) the Lenders shall assume and perform all of the
duties of Collateral Agent until a successor Collateral Agent shall have
accepted a valid appointment hereunder, (c) the retiring Collateral Agent and
its Related Persons shall no longer have the benefit of any provision of any
Loan Document other than with respect to any actions taken or omitted to be
taken while such retiring Collateral Agent was, or because such Collateral Agent
had been, validly acting as Collateral Agent under the Loan Documents, and
(iv) subject to its rights under Section 2(b) of this Exhibit B, the retiring
Collateral Agent shall take such action as may be reasonably necessary to assign
to the successor Collateral Agent its rights as Collateral Agent under the Loan
Documents.  Effective immediately upon its acceptance of a valid appointment as
Collateral Agent, a successor Collateral Agent shall succeed to, and become
vested with, all the rights, powers, privileges and duties of the retiring
Collateral Agent under the Loan Documents.

 

8.                                      Release of Collateral.  Each Lender
hereby consents to the release and hereby directs Collateral Agent to release
(or in the case of clause (b)(ii) below, release or subordinate) the following:

 

--------------------------------------------------------------------------------


 

(d)                                 any Guarantor if all of the stock of such
Subsidiary owned by Borrower is sold or transferred in a transaction permitted
under the Loan Documents (including pursuant to a valid waiver or consent), to
the extent that, after giving effect to such transaction, such Subsidiary would
not be required to guaranty any Obligations pursuant to any Loan Document; and

 

(e)                                  any Lien held by Collateral Agent for the
benefit of the Secured Parties against (i) any Collateral that is sold or
otherwise disposed of by Borrower in a transaction permitted by the Loan
Documents (including pursuant to a valid waiver or consent), (ii) any Collateral
subject to a Lien that is expressly permitted under clause (c) of the definition
of the term “Permitted Lien” and (iii) all of the Collateral and Borrower upon
(A) termination of all of the Commitments, (B) the payment in full in cash of
all of the Obligations (other than inchoate indemnity obligatons for which no
claims has been made), and (C) to the extent requested by Collateral Agent or a
Lender, receipt by Collateral Agent and Lenders of liability releases from
Borrower in form and substance acceptable to Collateral Agent and Lenders (the
satisfaction of the conditions in this clause (iii), the “Termination Date”).

 

9.                                      Setoff and Sharing of Payments.  In
addition to any rights now or hereafter granted under any applicable Requirement
of Law and not by way of limitation of any such rights, upon the occurrence and
during the continuance of any Event of Default and subject to Section 10(d) of
this Exhibit B, each Lender is hereby authorized at any time or from time to
time upon the direction of Collateral Agent, without notice to Borrower or any
other Person, any such notice being hereby expressly waived, to setoff and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of Borrower (regardless of whether such balances are then due to
Borrower) and any other properties or assets at any time held or owing by that
Lender or that holder to or for the credit or for the account of Borrower
against and on account of any of the Obligations that are not paid when due. 
Any Lender exercising a right of setoff or otherwise receiving any payment on
account of the Obligations in excess of its Pro Rata Share thereof shall
purchase for cash (and the other Lenders or holders shall sell) such
participations in each such other Lender’s or holder’s Pro Rata Share of the
Obligations as would be necessary to cause such Lender to share the amount so
offset or otherwise received with each other Lender or holder in accordance with
their respective Pro Rata Shares of the Obligations.  Borrower agrees, to the
fullest extent permitted by law, that (a) any Lender may exercise its right to
offset with respect to amounts in excess of its Pro Rata Share of the
Obligations and may purchase participations in accordance with the preceding
sentence and (b) any Lender so purchasing a participation in the Term Loans made
or other Obligations held by other Lenders or holders may exercise all rights of
offset, bankers’ liens, counterclaims or similar rights with respect to such
participation as fully as if such Lender or holder were a direct holder of the
Term Loans and the other Obligations in the amount of such participation. 
Notwithstanding the foregoing, if all or any portion of the offset amount or
payment otherwise received is thereafter recovered from the Lender that has
exercised the right of offset, the purchase of participations by that Lender
shall be rescinded and the purchase price restored without interest.

 

10.                               Advances; Payments; Non-Funding Lenders;
Actions in Concert.

 

(a)                                 Advances; Payments.  If Collateral Agent
receives any payment with respect to a Term Loan for the account of the Lenders
on or prior to 2:00 p.m. (New York time) on any Business Day, Collateral Agent
shall pay to each applicable Lender such Lender’s Pro Rata Share of such payment
on such Business Day. If Collateral Agent receives any payment with respect to a
Term Loan for the account of Lenders after 2:00 p.m. (New York time) on any
Business Day, Collateral Agent shall pay to each applicable Lender such Lender’s
Pro Rata Share of such payment on the next Business Day.

 

(b)                                 Return of Payments.

 

(i)                   If Collateral Agent pays an amount to a Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by Collateral Agent from or on behalf of Borrower and such related
payment is not received by Collateral Agent, then Collateral Agent will be
entitled to recover such amount (including interest accruing on such amount at
the rate otherwise applicable to such Obligation) from such Lender on demand
without setoff, counterclaim or deduction of any kind.

 

(ii)                If Lenders determines at any time that any amount received
by Collateral Agent under any Loan Document must be returned to Borrower or paid
to any other Person pursuant to any insolvency law

 

--------------------------------------------------------------------------------


 

or otherwise, then, notwithstanding any other term or condition of any Loan
Document, Collateral Agent will not be required to distribute any portion
thereof to any Lender.  In addition, each Lender will repay to Collateral Agent
on demand any portion of such amount that Collateral Agent has distributed to
such Lender, together with interest at such rate, if any, as Collateral Agent is
required to pay to Borrower or such other Person, without setoff, counterclaim
or deduction of any kind and Collateral Agent will be entitled to set off
against future distributions to such Lender any such amounts (with interest)
that are not repaid on demand.

 

(c)                                  Non-Funding Lenders.  To the extent that
any Lender has failed to fund any Term Loan or any other payments required to be
made by it under the Loan Documents after any such Term Loan is required to be
made or such payment is due (a “Non-Funding Lender”), Collateral Agent shall be
entitled to set off the funding short-fall against that Non-Funding Lender’s
Pro Rata Share of all payments received from or on behalf of Borrower
thereafter.  The failure of any Non-Funding Lender to make any Term Loan or any
payment required by it hereunder shall not relieve any other Lender (each such
other Lender, an “Other Lender”) of its obligations to make such Term Loan, but
neither any Other Lender nor Collateral Agent shall be responsible for the
failure of any Non-Funding Lender to make such Term Loan or make any other
payment required hereunder.  Notwithstanding anything set forth herein to the
contrary, a Non-Funding Lender shall not have any voting or consent rights under
or with respect to any Loan Document or constitute a “Lender” (or be included in
the calculation of “Required Lenders” hereunder) for any voting or consent
rights under or with respect to any Loan Document.  At Borrower’s request,
Collateral Agent or a Person reasonably acceptable to Collateral Agent shall
have the right with Collateral Agent’s consent and in Collateral Agent’s sole
discretion (but Collateral Agent or any such Person shall have no obligation) to
purchase from any Non-Funding Lender, and each Lender agrees that if it becomes
a Non-Funding Lender it shall, at Collateral Agent’s request, sell and assign to
Collateral Agent or such Person, all of the Term Loan Commitment (if any), and
all of the outstanding Term Loan of that Non-Funding Lender for an amount equal
to the aggregate outstanding principal balance of the Term Loan held by such
Non-Funding Lender and all accrued interest with respect thereto through the
date of sale, such purchase and sale to be consummated pursuant to an executed
assignment agreement in form and substance reasonably satisfactory to, and
acknowledged by, Collateral Agent.

 

(d)                                 Actions in Concert.  Anything in this
Agreement to the contrary notwithstanding, each Lender hereby agrees with each
other Lender that no Lender shall take any action to protect or enforce its
rights arising out of any Loan Document (including exercising any rights of
setoff) without first obtaining the prior written consent of the Required
Lenders, it being the intent of Lenders that any such action to protect or
enforce rights under any Loan Document shall be taken in concert and at the
direction or with the consent of the Required Lenders.

 

11.                               Lender Transfer of Interest in Credit
Extensions.

 

(a)                                 Consent.  No Lender or transferee may sell
or otherwise transfer any of its interest in the Loan Agreement, or the related
Loan Documents without the prior written consent of the Required Lenders, except
that no such consent shall be required in connection with any sale, assignment
or transfer by any such Lender or transferee of any of its interest in the Loan
Agreement and other Loan Documents (i) at any time that an Event of Default has
occurred and is continuing, (ii) to an Eligible Assignee or (iii) as provided in
Section 11(d) of this Exhibit B.

 

(b)                                 Assumption of Obligations.  The transferee
under Section 11(a) of this Exhibit B shall assume all obligations of the
transferring Lender under the Loan Agreement and the other Loan Documents with
respect to the portion of the transferor’s interest in the Loan Agreement and
the other Loan Document transferred, provided, that, to the extent the
transferor shall not transfer the entirety and shall retain any portion of its
interest in the Loan Agreement and the other Loan Documents, the transferor
shall retain its obligations under this Agreement, the Loan Agreement and the
applicable other Loan Documents with respect to that portion of its interest.

 

(c)                                  Legal Authority and Financial Ability.  The
transferee under Section 11(a) of this Exhibit B shall provide to the other
Lenders evidence reasonably satisfactory to such Lenders that the proposed
transferee has the financial ability and legal authority to assume and perform
all obligations of the transferring Lender under the Loan Agreement and the
other applicable Loan Documents.

 

--------------------------------------------------------------------------------


 

(d)                                 Transfer in Connection with Funding
Activities.  Notwithstanding anything in the Loan Documents or this Agreement to
the contrary, (i) no Lender or Permitted Transferee shall be required to comply
with Sections 11(a) ,11(b) or 11(c) of this Exhibit B in connection with any
Funding Transaction, and (ii) there shall be no limitation or restriction on
(X) the ability of any Lender or Permitted Transferee to assign or otherwise
transfer any of its interest in the Loan Agreement or any Loan Document in
connection with any such Funding Transaction or (Y) the ability of a Permitted
Transferee to assign or otherwise transfer any of its interest in the Loan
Agreement or any Loan Document upon the occurrence of a default, event of
default or similar occurrence with respect to any such Funding Transaction;
provided, however, that Lender shall continue to be liable as a “Lender” and
“Collateral Agent” (as the case may be) under the Loan Agreement and the Loan
Documents unless such other transferee complies with the provisions of Sections
11(b) and 11(c) of this Exhibit B and thereby becomes a “Lender.”

 

(e)                                  Voidability.  Any sale or transfer of an
interest in this Agreement, the Loan Agreement and other applicable Loan
Documents shall be voidable at the option of the other Lender unless the
provisions of Section 11 of this Exhibit B are satisfied.

 

As used herein, the following capitalized terms shall mean:

 

“Funding Transaction” means any transaction or series of transactions entered
into by a Lender, any Affiliate of Lender or any Securitization Entity for the
purpose of obtaining funding for any such entity and pursuant to which such
Lender, Affiliate or Securitization Entity may sell, convey or otherwise
transfer, or pledge or grant a security interest in any of their respective
interests in the Loan Agreement or any Loan Document.

 

“Permitted Transferee” means any Person, other than a natural Person, that is
(i) an Affiliate of a Lender, (ii) a Securitization Entity, or (iii) a
commercial bank, insurance company, investment or mutual fund or other entity
that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans or financial assets in
the ordinary course of business.

 

“Securitization Entity” means an entity formed by or on behalf of a Lender or
any Affiliate of Lender, or formed by or on behalf of any entity providing
funding to a Lender or any Affiliate of a Lender, for the purpose of obtaining
funding secured by assets including all or any part of the Lender’s interests in
the Loan Agreement or any Loan Document, or selling ownership interests therein,
and that engages in no material activities other than in connection with the
financing or securitization of loans or financial assets.

 

This Section 11 of Exhibit B shall in no way limit Borrower’s rights under
Section 12.1 of the Loan Agreement or each Lender’s obligations thereunder with
respect to Borrower.

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

Loan Payment Request Form

 

Fax To: (212) 993-1698 and (703) 519-5225

Date:

 

 

LOAN PAYMENT:

[                                ]

 

From Account #

 

 

To Account #

 

(Deposit Account #)

(Loan Account #)

Principal $

 

 

and/or Interest $

 

 

 

Authorized Signature:

 

 

Phone Number:

 

Print Name/Title:

 

 

 

 

LOAN ADVANCE:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #

 

 

To Account #

 

(Loan Account #)

 

(Deposit Account #)

 

 

 

Amount of Advance $

 

 

 

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

Authorized Signature:

 

 

Phone Number:

 

Print Name/Title:

 

 

 

 

OUTGOING WIRE REQUEST:

Complete only if all or a portion of funds from the loan advance above is to be
wired.

 

Beneficiary Name:

 

 

Amount of Wire: $

 

Beneficiary Bank:

 

 

Account Number:

 

City and State:

 

 

 

 

 

 

 

Beneficiary Bank Transit (ABA) #:

 

 

Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

 

 

(For International Wire Only)

Intermediary Bank:

 

 

Transit (ABA) #:

 

For Further Credit to:

 

 

 

 

 

 

Special Instruction:

 

 

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature:

 

 

2nd Signature (if required):

 

Print Name/Title:

 

 

Print Name/Title:

 

Telephone #:

 

 

Telephone #:

                                              ]

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

DISBURSEMENT LETTER

 

[DATE]

 

The undersigned, being the duly elected and
acting                                           of Radius Health, Inc., a
Delaware corporation with offices located at 201 Broadway, 6th Floor, Cambridge,
MA 02139 (“Borrower”), does hereby certify to Solar Capital Ltd., a Maryland
corporation with an office located at 500 Park Avenue, 3rd Floor, New York, NY
10022 (“Solar”), as collateral agent (in such capacity, together with its
successors and assigns in such capacity, “Collateral Agent”), and the lenders
listed on Schedule 1.1 hereof or otherwise a party hereto from time to time,
including Solar and Oxford Finance LLC, a Delaware limited liability company
(“Oxford”) in their respective capacities as a lender (each a “Lender” and
collectively, the “Lenders”) in connection with that certain Loan and Security
Agreement dated as of May     , 2014, by and among Borrower, Collateral Agent
and the Lenders from time to time party thereto (the “Loan Agreement”; with
other capitalized terms used below having the meanings ascribed thereto in the
Loan Agreement) that:

 

1.                                      The representations and warranties made
by Borrower in Section 5 of the Loan Agreement and in the other Loan Documents
are true and correct in all material respects as of the date hereof (unless such
representations and warranties refer to a specific date, in which case they
shall be true and correct in all material respects as of such date).

 

2.                                      No event or condition has occurred that
would constitute an Event of Default under the Loan Agreement or any other Loan
Document.

 

3.                                      Borrower is in compliance with the
covenants and requirements contained in Sections 4, 6 and 7 of the Loan
Agreement.

 

4.                                      All conditions referred to in Section 3
of the Loan Agreement to the making of the Loan to be made on or about the date
hereof have been satisfied or waived by Collateral Agent.

 

5.                                      No Material Adverse Change has occurred.

 

6.                                      The undersigned is a Responsible
Officer.

 

7.                                      The proceeds of the Term [A][B] Loan
shall be disbursed as set forth on the attached spreadsheet.

 

8.                                      The Term [A][B] Loan shall amortize in
accordance with the Amortization Table attached hereto.

 

9.                                      The aggregate net proceeds of the Term
Loans shall be transferred to the Designated Deposit Account as follows:

 

Account Name:

Radius Health, Inc. Custody Services

 

 

Bank Name:

State Street Bank & Trust Company

 

 

Bank Address:

Crown Colony Park

1200 Crown Colony Drive
Quincy, MA 02169-0938
Attn: Trisha Rodney

 

 

Account Number:

17039843

 

 

ABA Number:

011000028

 

 

For final credit to account:

Radius #DE2630

 

--------------------------------------------------------------------------------


 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

Dated as of the date first set forth above.

 

BORROWER:

 

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

SOLAR CAPITAL LTD.

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

AMORTIZATION TABLE
(Term [A][B] Loan)

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Compliance Certificate

 

TO:

SOLAR CAPITAL LTD., as Collateral Agent and Lender
OXFORD FINANCE LLC, as Lender

 

 

FROM:

RADIUS HEALTH, INC.

 

The undersigned authorized officer (“Officer”) of Radius Health, Inc.
(“Borrower”), hereby certifies that, in accordance with the terms and conditions
of the Loan and Security Agreement dated as of May 30, 2014, by and among
Borrower, Collateral Agent, and the Lenders from time to time party thereto (the
“Loan Agreement;” capitalized terms used but not otherwise defined herein shall
have the meanings given them in the Loan Agreement),

 

(a)                                 Borrower is in complete compliance for the
period ending                                with all required covenants except
as noted below;

 

(b)                                 There exists no Events of Default or events
that with the passage of time would result in an Event of Default, except as
noted below;

 

(c)                                  Except as noted below, all representations
and warranties of Borrower stated in the Loan Documents are true and correct in
all material respects on this date and for the period described in (a), above;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.

 

(d)                                 Borrower and each of Borrower’s Subsidiaries
has timely filed all required tax returns and reports, Borrower and each of
Borrower’s Subsidiaries has timely paid all foreign, federal, state, and local
taxes, assessments, deposits and contributions owed by Borrower or such
Subsidiary, except as otherwise permitted pursuant to the terms of Section 5.8
of the Loan Agreement;

 

(e)                                  No Liens have been levied or claims made
against Borrower or any of its Subsidiaries relating to unpaid employee payroll
or benefits of which Borrower has not previously provided written notification
to Collateral Agent and the Lenders.

 

Attached are the required documents, if any, supporting our certification(s). 
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.

 

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

 

 

Reporting Covenant

 

Requirement

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

 

 

 

 

1)

 

Financial statements

 

Monthly within 45 days

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

2)

 

Annual (CPA Audited) statements

 

Within 180 days after FYE

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

3)

 

Annual Financial Projections/Budget

 

The earlier of (a) 10 days after being prepared by Borrower’s managers, or
(b) 90 days after the end of each of Borrower’s fiscal year

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

4)

 

A/R & A/P agings

 

If applicable

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

5)

 

8-K, 10-K and 10-Q Filings

 

If applicable and required, within 5 days of filing

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

6)

 

Compliance Certificate

 

Monthly within 45 days

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

7)

 

Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8)

 

Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period

 

 

 

$

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Deposit and Securities Accounts

(Please list all accounts; attach separate sheet if additional space needed)

 

 

 

Institution Name

 

Account Number

 

New Account?

 

Account Control Agreement in place?

 

1)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

2)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

3)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

4)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

 

If No to any of the foregoing regarding account control agreement, amount on
deposit in such account: $                  .

 

Compliance?     Yes         No

 

Other Matters

 

1)

 

Have there been any changes in Key Persons since the last Compliance
Certificate?

 

Yes

 

No

 

 

 

 

 

 

 

2)

 

Have there been any transfers/sales/disposals/retirement of Collateral or
Intellectual Property prohibited by the Loan Agreement?

 

Yes

 

No

 

 

 

 

 

 

 

3)

 

Have there been any new or pending claims or causes of action against Borrower
that involve more than Two Hundred Fifty Thousand Dollars ($250,000.00)?

 

Yes

 

No

 

 

 

 

 

 

 

4)

 

Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries? If yes, provide copies of any such amendments or changes with this
Compliance Certificate.

 

Yes

 

No

 

 

 

 

 

 

 

5)

 

Has Borrower or any Subsidiary entered into or amended, modified, terminated or
waived any provision under any Material Agreement? If yes, please provide a
copy, if required.

 

Yes

 

No

 

 

 

 

 

 

 

6)

 

Has Borrower provided the Collateral Agent with all notices required to be
delivered under Sections 6.2(a) and 6.2(b) of the Loan Agreement?

 

Yes

 

No

 

--------------------------------------------------------------------------------


 

Exceptions

 

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.”  Attach separate sheet if additional
space needed.)

 

 

RADIUS HEALTH, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date:

 

 

COLLATERAL AGENT USE ONLY

 

 

 

 

 

 

Received by:

 

 

Date:

 

 

 

 

 

 

 

 

Verified by:

 

 

Date:

 

 

 

 

 

 

 

Compliance Status:

Yes

No

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF OFFICER’S CERTIFICATE

 

BORROWER:

RADIUS HEALTH, INC.

DATE: [                ]

 

 

LENDER[S]:

SOLAR CAPITAL LTD., as Collateral Agent and A Lender

 

OXFORD FINANCE LLC, as A Lender

 

I hereby certify as follows, as of the date set forth above:

 

1.                                      I am the [                          ] of
Borrower.  My title is as set forth below.

 

2.                                      Borrower’s exact legal name is set forth
above.  Borrower is a corporation existing under the laws of the State of
Delaware.

 

3.                                      Attached hereto as Exhibit A and
Exhibit B, respectively, are true, correct and complete copies of (i) Borrower’s
Certificate of Incorporation (including amendments), as filed with the Secretary
of State of the state in which Borrower is incorporated as set forth in
paragraph 2 above; and (ii) Borrower’s Bylaws.  Neither such Certificate of
Incorporation nor such Bylaws have been amended, annulled, rescinded, revoked or
supplemented, and such Certificate of Incorporation and such Bylaws remain in
full force and effect as of the date hereof.

 

4.                                      The following resolutions were duly and
validly adopted by Borrower’s board of directors at a duly held meeting of such
directors (or pursuant to a unanimous written consent or other authorized
corporate action).  Such resolutions are in full force and effect as of the date
hereof and have not been in any way modified, repealed, rescinded, amended or
revoked, and the Lenders may rely on them until each Lender receives written
notice of revocation from Borrower.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

 

Title

 

Signature

 

Authorized to
Add or Remove
Signatories

 

 

 

 

 

 

 

 

 

 

 

 

 

o

 

 

 

 

 

 

 

 

 

 

 

 

 

o

 

 

 

 

 

 

 

 

 

 

 

 

 

o

 

 

 

 

 

 

 

 

 

 

 

 

 

o

 

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

 

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

 

Borrow Money.  Borrow money from the Lenders.

 

Execute Loan Documents.  Execute any loan documents any Lender requires.

 

Grant Security.  Grant Collateral Agent a security interest in any of Borrower’s
assets.

 

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds, together with amendments to any loan
document delivered in furtherance of this transaction.

 

Issue Warrants.  Issue one or more warrants for Borrower’s capital stock.

 

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.

 

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

5.                                      The persons listed above are Borrower’s
officers or employees with their titles and signatures shown next to their
names.

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

*** If the Officer executing above is designated by the resolutions set forth in
paragraph 4 as one of the authorized signing officers, this Certificate must
also be signed by a second authorized officer or director of Borrower.

 

I, the                                                      of Borrower, hereby
certify as to paragraphs 1 through 5 above, as of the date set forth above.

     [print title]

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Certificate of Incorporation (including amendments)

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Bylaws

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF SOLAR WARRANT

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 AND 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL, IN FORM AND
SUBSTANCE SATISFACTORY TO THE COMPANY, SUCH OFFER, SALE, PLEDGE OR OTHER
TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 

WARRANT TO PURCHASE STOCK

 

Company:

Radius Health, Inc., a Delaware corporation

Number of Shares:

[·]

Type/Series of Stock:

[Tranche 1 Warrant: Series B-2 Convertible Preferred Stock, par value $0.0001
per share] [Tranche 2 Warrant: Common Stock, par value $0.0001 per share]

Warrant Price:

$[·] per share

Issue Date:

[·]

Expiration Date:

[Insert date that is fifth (5th) anniversary from the issuance date of the
Warrant] (See also Section 5.1(b))

Credit Facility:

This Warrant to Purchase Stock (“Warrant”) is issued in connection with that
certain Loan and Security Agreement, dated as of May 30, 2014, by and among
Solar Capital Ltd., Oxford Finance LLC and the Company (the “Loan Agreement”).

 

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, Solar Capital
Ltd., a Maryland corporation with an office located at 500 Park Avenue, 3rd
Floor, New York, NY 10022 (together with any successor or permitted assignee or
transferee of this Warrant or of any shares issued upon exercise hereof,
“Holder”), is entitled to purchase the number of fully paid and non-assessable
shares (the “Shares”) of the above-stated Type/Series of Stock (the “Class”) of
the above-named company (the “Company”) at the above-stated Warrant Price, all
as set forth above and as adjusted pursuant to Section 2 of this Warrant,
subject to the provisions and upon the terms and conditions set forth in this
Warrant.

 

SECTION 1. EXERCISE.

 

1.1                               Method of Exercise. Holder may at any time and
from time to time prior to the Expiration Date exercise this Warrant, in whole
or in part, by delivering to the Company the original of this Warrant together
with (i) a duly executed Notice of Exercise in substantially the form attached
hereto as Appendix 1, (ii) unless the Stockholders’ Agreement, as defined below,
has been terminated or is no longer in effect at the time of exercise, an
Instrument of Adherence duly executed by the Holder in substantially the form
attached hereto as Appendix 2 (with such changes to Appendix 2 to maintain
compliance with the then current Stockholders’ Agreement, as defined below, the
“Instrument of Adherence”) and (iii) unless Holder is exercising this Warrant
pursuant to a cashless exercise set forth in Section 1.2, a check, wire transfer
of same-day funds (to an account designated by the Company), or other form of
payment acceptable to the Company for the aggregate Warrant Price for the Shares
being purchased. It is hereby agreed by the Company and the Holder that (x) the
Instrument of Adherence shall add the Holder as a party to the Fourth Amended
and Restated Stockholders’ Agreement, dated February 14, 2014 (as amended and in
effect from time to time, the “Stockholders’ Agreement”), among the Company and
the other parties named therein, as a Stockholder and a Holder under the terms
of the

 

1

--------------------------------------------------------------------------------


 

Stockholders’ Agreement, (y) the Company’s signature below hereby constitutes
the Company’s written acceptance of such Instrument of Adherence (pursuant to
Section 17 of the Stockholders’ Agreement, or such similar section of the
Stockholders’ Agreement as in effect at the time of exercise of the Warrant)
effective upon receipt thereof by the Company in connection with the Company’s
receipt of a duly executed Notice of Exercise, and (z) the Holder shall be
considered to be a Stockholder and Holder under the Stockholders’ Agreement
effective as of the receipt by the Company of the Notice of Exercise and, unless
Holder is exercising this Warrant pursuant to a cashless exercise set forth in
Section 1.2, a check, wire transfer of same-day funds (to an account designated
by the Company), or other form of payment acceptable to the Company for the
aggregate Warrant Price for the Shares being purchased.

 

1.2                               Cashless Exercise. On any exercise of this
Warrant, in lieu of payment of the aggregate Warrant Price in the manner as
specified in Section 1.1 above, but otherwise in accordance with the
requirements of Section 1.1, Holder may elect to receive Shares equal to the
value of this Warrant, or portion hereof as to which this Warrant is being
exercised. Thereupon, the Company shall issue to the Holder such number of fully
paid and non-assessable Shares as are computed using the following formula:

 

X = Y(A-B)/A

 

where:

X =                             the number of Shares to be issued to the Holder;

 

Y =                             the number of Shares with respect to which this
Warrant is being exercised (inclusive of the Shares surrendered to the Company
in payment of the aggregate Warrant Price);

 

A =                             the Fair Market Value (as determined pursuant to
Section 1.3 below) of one Share; and

 

B =                             the Warrant Price.

 

1.3                               Fair Market Value. If the Company’s common
stock is then traded or quoted on a nationally recognized securities exchange,
inter-dealer quotation system or over-the-counter market (a “Trading Market”)
and the Class is common stock, the fair market value of a Share shall be the
closing price or last sale price of a share of common stock reported for the
Business Day immediately before the date on which Holder delivers this Warrant
together with its Notice of Exercise to the Company. If the Company’s common
stock is then traded in a Trading Market and the Class is a series of the
Company’s convertible preferred stock, the fair market value of a Share shall be
the closing price or last sale price of a share of the Company’s common stock
reported for the Business Day immediately before the date on which Holder
delivers this Warrant together with its Notice of Exercise to the Company
multiplied by the number of shares of the Company’s common stock into which a
Share is then convertible. If the Company’s common stock is not traded in a
Trading Market, the Board of Directors of the Company shall determine the fair
market value of a Share in its reasonable good faith judgment.

 

1.4                               Delivery of Certificate and New Warrant.
Promptly after Holder exercises this Warrant in the manner set forth in
Section 1.1 or 1.2 above, the Company shall deliver to Holder a certificate
representing the Shares issued to Holder upon such exercise and, if this Warrant
has not been fully exercised and has not expired, a new warrant of like tenor
representing the Shares not so acquired.

 

2

--------------------------------------------------------------------------------


 

1.5                               Replacement of Warrant. On receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant and, in the case of loss, theft or destruction, on
delivery of an indemnity agreement reasonably satisfactory in form, substance
and amount to the Company or, in the case of mutilation, on surrender of this
Warrant to the Company for cancellation, the Company shall, within a reasonable
time, execute and deliver to Holder, in lieu of this Warrant, a new warrant of
like tenor and amount.

 

1.6                               Treatment of Warrant Upon Acquisition of
Company.

 

(a)                                 Acquisition. For the purpose of this
Warrant, “Acquisition” means any transaction or series of related transactions
involving: (i) the sale, lease, exclusive license, or other disposition of all
or substantially all of the assets of the Company (ii) any merger or
consolidation of the Company into or with another person or entity (other than a
merger or consolidation effected exclusively to change the Company’s domicile),
or any other corporate reorganization, in which the stockholders of the Company
in their capacity as such immediately prior to such merger, consolidation or
reorganization, own shares representing less than a majority of the Company’s
(or the surviving or successor entity’s) outstanding voting power immediately
after such merger, consolidation or reorganization; or (iii) any sale or other
transfer by the stockholders of the Company of shares representing at least a
majority of the Company’s then-total outstanding combined voting power.

 

(b)                                      Treatment of Warrant at Acquisition. In
the event of an Acquisition in which the consideration to be received by the
Company’s stockholders consists solely of cash, solely of Marketable Securities
or a combination of cash and Marketable Securities (as defined below) (a
“Cash/Public Acquisition”), either (i) Holder shall exercise this Warrant
pursuant to Section 1.1 and/or 1.2 and such exercise will be deemed effective
immediately prior to and contingent upon the consummation of such Acquisition or
(ii) if Holder elects not to exercise the Warrant, except as set forth under
Section 1.6(c) below, this Warrant will expire immediately prior to the
consummation of such Acquisition.

 

(c)                                  The Company shall provide Holder with
written notice of its request relating to the Cash/Public Acquisition (together
with such reasonable information as Holder may reasonably require regarding the
treatment of this Warrant in connection with such contemplated Cash/Public
Acquisition giving rise to such notice), which is to be delivered to Holder not
less than seven (7) Business Days prior to the closing of the proposed
Cash/Public Acquisition. Notwithstanding the foregoing, if, immediately prior to
the Cash/Public Acquisition, the fair market value of one Share (or other
security issuable upon the exercise hereof) as determined in accordance with
Section 1.3 above would be greater than the Warrant Price in effect on such
date, then this Warrant shall automatically be deemed on and as of such date to
be exercised pursuant to Section 1.2 above (without any pre-condition under
Section 1.1 above or otherwise, including, without limitation, any delivery by
the Holder of an Instrument of Adherence, which, in such instance, if an
Instrument of Adherence would otherwise have been required to have been
delivered in connection with an election to exercise pursuant to Section 1.1
above, the Holder shall be deemed to have delivered to the Company and to
accordingly have become a party to the Stockholders’ Agreement as a Stockholder
and a Holder thereunder effective immediately upon the effectiveness of such
automatic exercise of this Warrant) as to all Shares (or such other securities)
for which it shall not previously have been exercised, and the Company shall
promptly notify the Holder of the number of Shares (or such other securities)
issued upon such exercise to the Holder.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Upon the closing of any Acquisition other
than a Cash/Public Acquisition defined above, the acquiring, surviving or
successor entity shall assume the obligations of this Warrant, and this Warrant
shall thereafter be exercisable for the same securities and/or other property as
would have been paid for the Shares issuable upon exercise of the unexercised
portion of this Warrant as if such Shares were outstanding on and as of the
closing of such Acquisition, subject to further adjustment from time to time in
accordance with the provisions of this Warrant.

 

(e)                                  As used in this Warrant, “Marketable
Securities” means securities meeting all of the following requirements: (i) the
issuer thereof is then subject to the reporting requirements of Section 13 or
Section 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and is then current in its filing of all required reports and other
information under the Act and the Exchange Act; (ii) the class and series of
shares or other security of the issuer that would be received by Holder in
connection with the Acquisition were Holder to exercise this Warrant on or prior
to the closing thereof is then traded in Trading Market, and (iii) following the
closing of such Acquisition, Holder would not be restricted from publicly
re-selling all of the issuer’s shares and/or other securities that would be
received by Holder in such Acquisition were Holder to exercise or convert this
Warrant in full on or prior to the closing of such Acquisition, except to the
extent that any such restriction (x) arises solely under federal or state
securities laws, rules or regulations, and (y) does not extend beyond six
(6) months from the closing of such Acquisition..

 

SECTION 2. ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.

 

2.1                               Stock Dividends, Splits, Etc. If the Company
declares or pays a dividend or distribution on the outstanding shares of the
Class payable in common stock or other securities or property (other than cash),
then upon exercise of this Warrant, for each Share acquired, Holder shall
receive, without additional cost to Holder, the total number and kind of
securities and property which Holder would have received had Holder owned the
Shares of record as of the date the dividend or distribution occurred. If the
Company subdivides the outstanding shares of the Class by reclassification or
otherwise into a greater number of shares, the number of Shares purchasable
hereunder shall be proportionately increased and the Warrant Price shall be
proportionately decreased. If the outstanding shares of the Class are combined
or consolidated, by reclassification or otherwise, into a lesser number of
shares, the Warrant Price shall be proportionately increased and the number of
Shares shall be proportionately decreased.

 

2.2                               Reclassification, Exchange, Combinations or
Substitution. Upon any event whereby all of the outstanding shares of the
Class are reclassified, exchanged, combined, substituted, or replaced for, into,
with or by Company securities of a different class and/or series, then from and
after the consummation of such event, this Warrant will be exercisable for the
number, class and series of Company securities that Holder would have received
had the Shares been outstanding on and as of the consummation of such event, and
subject to further adjustment thereafter from time to time in accordance with
the provisions of this Warrant. The provisions of this Section 2.2 shall
similarly apply to successive reclassifications, exchanges, combinations
substitutions, replacements or other similar events.

 

2.3                               Conversion of Preferred Stock. If the Class is
a class and series of the Company’s convertible preferred stock, in the event
that all outstanding shares of the Class are converted, automatically or by
action of the holders thereof, into common stock pursuant to the provisions of
the Company’s Certificate of Incorporation, including, without limitation, in
connection with the Company’s initial, underwritten public offering and sale of
its common stock pursuant to an effective registration statement under the Act
(the “IPO”), then from and after the date on which all outstanding

 

4

--------------------------------------------------------------------------------


 

shares of the Class have been so converted, this Warrant shall be exercisable
for such number of shares of common stock into which the Shares would have been
converted had the Shares been outstanding on the date of such conversion, and
the Warrant Price shall equal the Warrant Price in effect as of immediately
prior to such conversion divided by the number of shares of common stock into
which one Share would have been converted, all subject to further adjustment
thereafter from time to time in accordance with the provisions of this Warrant.

 

2.4                               Adjustments for Diluting Issuances. Without
duplication of any adjustment otherwise provided for in this Section 2, the
number of shares of common stock issuable upon conversion of the Shares shall be
subject to anti-dilution adjustment from time to time in the manner set forth in
the Company’s Articles or Certificate of Incorporation as if the Shares were
issued and outstanding on and as of the date of any such required adjustment.

 

2.5                               No Fractional Share. No fractional Share shall
be issuable upon exercise of this Warrant and the number of Shares to be issued
shall be rounded down to the nearest whole Share. If a fractional Share interest
arises upon any exercise of the Warrant, the Company shall eliminate such
fractional Share interest by paying Holder in cash the amount computed by
multiplying the fractional interest by (i) the fair market value (as determined
in accordance with Section 1.3 above) of a full Share, less (ii) the
then-effective Warrant Price.

 

2.6                               Notice/Certificate as to Adjustments. Upon
each adjustment of the Warrant Price, Class and/or number of Shares, the
Company, at the Company’s expense, shall notify Holder in writing within a
reasonable time setting forth the adjustments to the Warrant Price, Class and/or
number of Shares and facts upon which such adjustment is based. The Company
shall, upon written request from Holder, furnish Holder with a certificate of
its Chief Financial Officer, including computations of such adjustment and the
Warrant Price, Class and number of Shares in effect upon the date of such
adjustment.

 

SECTION 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

3.1                               Representations and Warranties. The Company
represents and warrants to, and agrees with, the Holder as follows:

 

(a)                                 All Shares which may be issued upon the
exercise of this Warrant, and all securities, if any, issuable upon conversion
of the Shares, shall, upon issuance, be duly authorized, validly issued, fully
paid and non-assessable, and free of any liens and encumbrances except for
restrictions on transfer provided for herein or under applicable federal and
state securities laws. The Company covenants that it shall at all times cause to
be reserved and kept available out of its authorized and unissued capital stock
such number of shares of the Class, common stock and other securities as will be
sufficient to permit the exercise in full of this Warrant and the conversion of
the Shares into common stock or such other securities.

 

(b)                                 The Company’s capitalization table attached
hereto as Schedule 1 is true and complete, in all material respects, as of the
Issue Date.

 

(c)                                  The Company has directed the Holder to
documents that the Company has publicly filed with the Securities and Exchange
Commission via its Electronic Data Gathering, Analysis, and Retrieval system
(“EDGAR”), which include a true, complete and correct copy of the Stockholders’
Agreement as amended and/or restated as of the Issue Date and true, complete and
correct copies of the

 

5

--------------------------------------------------------------------------------


 

Company’s certificate of incorporation, as amended and/or restated as of the
Issue Date. [For Tranche A Warrant: The initial Warrant Price referenced on the
first page of this Warrant is not greater than the price per share, as adjusted
for stock splits, combinations recapitalizations and the like, at which shares
of the Class were last sold and issued prior to the Issue Date hereof in an
arms-length transaction in which at least $500,000 of such shares were sold.
Each share of the Class underlying this Warrant is convertible into 4.3 86
shares of Common Stock, par value $0.0001 per share, of the Company.]

 

(d)                                 That upon exercise of this Warrant, the
Holder will be a Stockholder and Holder under the Stockholders’ Agreement, and
shall have the registration rights set forth in Section 5.12 below with respect
to the shares of capital stock of the Company issued to the Holder pursuant to
such exercise.

 

3.2                               Notice of Certain Events. If the Company
proposes at any time to:

 

(a)         declare any dividend or distribution upon the outstanding shares of
the Class or common stock, whether in cash, property, stock, or other securities
and whether or not a regular cash dividend;

 

(b)         offer for subscription or sale pro rata to the holders of the
outstanding shares of the Class any additional shares of any class or series of
the Company’s stock (other than pursuant to contractual pre-emptive rights);

 

(c)                        effect any reclassification, exchange, combination,
substitution, reorganization or recapitalization of the outstanding shares of
the Class;

 

(d)         effect an Acquisition or to liquidate, dissolve or wind up; or

 

(e)          effect an IPO;

 

then, in connection with each such event, the Company shall give Holder:

 

(1)         at least seven (7) Business Days prior written notice of the date on
which a record will be taken for such dividend, distribution, or subscription
rights (and specifying the date on which the holders of outstanding shares of
the Class will be entitled thereto) or for determining rights to vote, if any,
in respect of the matters referred to in (a) and (b) above;

 

(2)         in the case of the matters referred to in (c) and (d) above at least
seven (7) Business Days prior written notice of the date when the same will take
place (and specifying the date on which the holders of outstanding shares of the
Class will be entitled to exchange their shares for the securities or other
property deliverable upon the occurrence of such event); and

 

(3)         with respect to the IPO, at least seven (7) Business Days prior
written notice of the date on which the Company proposes to file its
registration statement in connection therewith unless such registration
statement has been filed prior to the date of issuance of this Warrant, in which
case no notice need be provided by the Company to the Holder pursuant to this
Section 3.2.

 

6

--------------------------------------------------------------------------------


 

Reference is made to Section 1.6(c) whereby this Warrant will be deemed to be
exercised pursuant to Section 1.2 hereof whether or not the Company gives
written notice to Holder of a Cash/Public Acquisition as required by the terms
hereof. Company will also provide information requested by Holder that is
reasonably necessary to enable Holder to comply with Holder’s accounting or
reporting requirements.

 

SECTION 4. REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE HOLDER.

 

The Holder represents and warrants to the Company, and agrees, as applicable, as
follows:

 

4.1                               Purchase for Own Account. This Warrant and the
securities to be acquired upon exercise of this Warrant by Holder are being
acquired for investment for Holder’s account, not as a nominee or agent, and not
with a view to the public resale or distribution within the meaning of the Act.
Holder also represents that it has not been formed for the specific purpose of
acquiring this Warrant or the Shares.

 

4.2                               Disclosure of Information. Holder is aware of
the Company’s business affairs and financial condition and has received or has
had full access to all the information it considers necessary or appropriate to
make an informed investment decision with respect to the acquisition of this
Warrant and its underlying securities. Holder further has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the offering of this Warrant and its underlying securities and to
obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to Holder or to which Holder has
access.

 

4.3                               Investment Experience. Holder understands that
the purchase of this Warrant and its underlying securities involves substantial
risk. Holder has experience as an investor in securities of companies in the
development stage and acknowledges that Holder can bear the economic risk of
such Holder’s investment in this Warrant and its underlying securities and has
such knowledge and experience in financial or business matters that Holder is
capable of evaluating the merits and risks of its investment in this Warrant and
its underlying securities and/or has a preexisting personal or business
relationship with the Company and certain of its officers, directors or
controlling persons of a nature and duration that enables Holder to be aware of
the character, business acumen and financial circumstances of such persons.

 

4.4                               Accredited Investor Status. Holder is an
“accredited investor” within the meaning of Regulation D promulgated under the
Act.

 

4.5                               The Act. Holder understands that this Warrant
and the Shares issuable upon exercise hereof have not been registered under the
Act in reliance upon a specific exemption therefrom, which exemption depends
upon, among other things, the bona fide nature of the Holder’s investment intent
as expressed herein. Holder understands that this Warrant and the Shares issued
upon any exercise hereof must be held indefinitely unless subsequently
registered under the Act and qualified under applicable state securities laws,
or unless exemption from such registration and qualification are otherwise
available. Holder is aware of the provisions of Rule 144 promulgated under the
Act.

 

4.7                               No Voting Rights. Holder, as a Holder of this
Warrant, will not have any voting rights until the exercise of this Warrant.

 

7

--------------------------------------------------------------------------------


 

SECTION 5. MISCELLANEOUS.

 

5.1                               Term and Automatic Conversion Upon Expiration.

 

(a)                                      Term. Subject to the provisions of
Section 1.6 above, this Warrant is exercisable in whole or in part at any time
and from time to time on or before 6:00 PM, Pacific time, on the Expiration Date
and shall be void thereafter.

 

(b)                                      Automatic Cashless Exercise upon
Expiration. In the event that, upon the Expiration Date, the fair market value
of one Share (or other security issuable upon the exercise hereof) as determined
in accordance with Section 1.3 above is greater than the Warrant Price in effect
on such date, then this Warrant shall automatically be deemed on and as of such
date to be exercised pursuant to Section 1.2 above as to all Shares (or such
other securities) for which it shall not previously have been exercised, and the
Company shall, within a reasonable time, deliver a certificate representing the
Shares (or such other securities) issued upon such exercise to Holder. In
addition, upon an automatic exercise pursuant to this Section 5.1(b), if an
Instrument of Adherence would otherwise have been required to have been
delivered in connection with an election to exercise pursuant to Section 1.1
above, the Holder shall be deemed to have delivered such document to the
Company, and shall be deemed to be a party to the Stockholders’ Agreement as a
Stockholder and a Holder thereunder and have all the registration rights set
forth in Section 5.12 below, as of the date of automatic exercise pursuant to
this Section 5.1(b).

 

5.2                               Legends.    The Shares (and the securities
issuable, directly or indirectly, upon conversion of the Shares, if any) shall
be imprinted with a legend in substantially the following form:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE STOCK ISSUED
BY THE ISSUER TO SOLAR CAPITAL LTD. DATED [·], 201[·], MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED UNDER SAID ACT AND
LAWS OR, IN THE OPINION OF LEGAL COUNSEL, IN FORM AND SUBSTANCE SATISFACTORY TO
THE ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH
REGISTRATION.

 

5.3                               Compliance with Securities Laws on Transfer.
This Warrant and the Shares issuable upon exercise of this Warrant (and the
securities issuable, directly or indirectly, upon conversion of the Shares, if
any) may not be transferred or assigned in whole or in part except in compliance
with applicable federal and state securities laws by the transferor and the
transferee (including, without limitation, the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Company, as reasonably requested by the Company). The Company shall not require
Holder to provide an opinion of counsel if the transfer is to any affiliate of
Holder, provided that any such transferee is an “accredited investor” as defined
in Regulation D promulgated under the Act. Additionally, the Company shall also
not require an opinion of counsel if there is no material question as to the
availability of Rule 144 promulgated under the Act.

 

8

--------------------------------------------------------------------------------


 

5.4                               Transfer Procedure. Subject to the provisions
of Section 5.3 and upon providing the Company with written notice, Holder may
transfer all or part of this Warrant or the Shares issuable upon exercise of
this Warrant (or the securities issuable directly or indirectly, upon conversion
of the Shares, if any) to any transferee, provided, however, in connection with
any such transfer, Holder will give the Company notice of the portion of the
Warrant being transferred with the name, address and taxpayer identification
number of the transferee and Holder will surrender this Warrant to the Company
for reissuance to the transferee(s) (and Holder if applicable); and provided
further, that any subsequent transferee shall agree in writing with the Company
to be bound by all of the terms and conditions of this Warrant. Notwithstanding
any contrary provision herein, at all times prior to the IPO, Holder may not,
without the Company’s prior written consent, transfer this Warrant or any
portion hereof, or any Shares issued upon any exercise hereof, or any shares or
other securities issued upon any conversion of any Shares issued upon any
exercise hereof to any person or entity who directly competes with the Company,
except in connection with an Acquisition of the Company by such a direct
competitor.

 

5.5                               Notices. All notices and other communications
hereunder from the Company to the Holder, or vice versa, shall be deemed
delivered and effective (i) when given personally, (ii) on the third (3rd)
Business Day after being mailed by first-class registered or certified mail,
postage prepaid, (iii) upon actual receipt if given by facsimile or electronic
mail and such receipt is confirmed in writing by the recipient, or (iv) on the
first Business Day following delivery to a reliable overnight courier service,
courier fee prepaid, in any case at such address as may have been furnished to
the Company or Holder, as the case may be, in writing by the Company or such
Holder from time to time in accordance with the provisions of this Section 5.5.
All notices to Holder shall be addressed as follows until the Company receives
notice of a change of address in connection with a transfer or otherwise:

 

Solar Capital Ltd.

Attn: Anthony Storino

500 Park Avenue, 3rd Floor

New York, NY 10022

Telephone: (646) 308 - 8730

Facsimile: (212) 993-1698

Email address: storino@solarcapltd.com

 

With a copy (which shall not constitute notice) to:

 

Morrison & Foerster LLP

Attn: Jeff Kayes

425 Market Street, 32nd Floor
San Francisco, CA 94105
Telephone: (415) 268-6975
Facsimile: (415) 268-7522
Email: jkayes@mofo.com

 

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

 

Radius Health, Inc.

Attn: Nick Harvey, Chief Financial Officer
201 Broadway, 6th Floor

Cambridge, MA 02139

 

9

--------------------------------------------------------------------------------


 

Telephone: (617) 444-1834

Facsimile: (617) 551-4701

Email: bnharvey@radiuspharm.com

 

With a copy (which shall not constitute notice) to:

 

Latham & Watkins

Attn: Haim Zaltzman

505 Montgomery Street

San Francisco, CA 94111

Telephone: (415) 395-8870

Fax: (415) 395-8095

Email: haim.zaltzman@lw.com

 

5.6                               Waiver. This Warrant and any term hereof may
be changed, waived, discharged or terminated (either generally or in a
particular instance and either retroactively or prospectively) only by an
instrument in writing signed by the party against which enforcement of such
change, waiver, discharge or termination is sought.

 

5.7                               Attorney’s Fees. In the event of any dispute
between the parties concerning the terms and provisions of this Warrant, the
party prevailing in such dispute shall be entitled to collect from the other
party all costs incurred in such dispute, including reasonable attorneys’ fees.

 

5.8                               Counterparts; Facsimile/Electronic Signatures.
This Warrant may be executed in counterparts, all of which together shall
constitute one and the same agreement. Any signature page delivered
electronically or by facsimile shall be binding to the same extent as an
original signature page with regards to any agreement subject to the terms
hereof or any amendment thereto.

 

5.9                               Governing Law. This Warrant shall be governed
by and construed in accordance with the laws of the State of New York, without
giving effect to its principles regarding conflicts of law.

 

5.10                        Headings. The headings in this Warrant are for
purposes of reference only and shall not limit or otherwise affect the meaning
of any provision of this Warrant.

 

5.11                        Business Days. “Business Day” is any day that is not
a Saturday, Sunday or a day on which banks in New York, New York are closed.

 

5.12                        Registration Rights. The Company hereby agrees that
shares of the Company’s Common Stock issued and issuable upon exercise of this
Warrant (or upon conversion of the shares issuable upon exercise of this
Warrant) shall have, effective as of the date of exercise of this Warrant, all
registration rights pursuant to and as set forth in the Stockholders’ Agreement,
on a pari passu basis with the other parties to such agreement, including,
without limitation, the piggyback and S-3 registration rights set forth in
Sections 3.4(b) and 3.5 of the Stockholders’ Agreement (or such corollary
provision as may be in effect as of the date of exercise of this Warrant). The
foregoing referenced registration rights will be subject to and governed by the
terms of the Stockholders’ Agreement. Notwithstanding the Company’s written
acceptance of the Instrument of Adherence by its signature below (pursuant to
the terms of Section 1.1 above and Section 17 of the Stockholders’ Agreement)
upon its delivery by the Holder to the Company in connection with the delivery
of a Notice of Exercise, the Company hereby agrees to deliver a countersigned
Instrument of Adherence to the Holder promptly following receipt of

 

10

--------------------------------------------------------------------------------


 

the Holder’s executed copy, and in any event within two (2) business days
thereafter, provided that the Holder’s rights under the Stockholders’ Agreement
shall be effective as of the date of exercise whether or not the Company returns
a countersigned Instrument of Adherence. In addition, (i) prior to the exercise
of this Warrant, the Company will provide to the Holder all notices required to
be sent to the parties to the Stockholders’ Agreement pursuant to the terms of
such agreement as if the Holder were a Holder and Stockholder under the
Stockholders’ Agreement as of and after the Issue Date of this Warrant,
(ii) other than the amendment and restatement of the Stockholders’ Agreement
contemplated by that certain Fifth Amended and Restated Stockholders’ Agreement,
dated as of April 24, 2014, among the Company and the Stockholders referenced
therein (the “New Stockholders’ Agreement”) (a true and correct copy of which
has been publicly filed by the Company via EDGAR), which is to automatically
become effective immediately prior to the listing of the Common Stock on a
national securities exchange, the Company shall not amend, waive, terminate or
modify the terms of the Stockholders’ Agreement without the prior written
consent of the Holder unless such amendment, waiver, termination or modification
both (a) applies to all Holders and Stockholders under the Stockholders’
Agreement in the same manner in which it would apply to the Holder as a party
under the Stockholders’ Agreement, assuming, for purposes of this clause (a),
that the Holder had exercised this Warrant and become a party to the
Stockholders’ Agreement pursuant to the Instrument of Adherence prior to the
effectiveness of any such amendment, waiver, termination or modification, and
(b) does not prevent the Holder from becoming a party thereto (except in the
case that the Stockholders’ Agreement is wholly terminated without replacement)
upon delivery of the Instrument of Adherence, and (iii) other than with respect
to the amendment and restatement of the Stockholders’ Agreement contemplated by
the New Stockholders’ Agreement, the Company shall promptly, and in no event
more than five (5) business days after the date of such event, deliver to the
Holder true and complete copies of any amendment, waiver, termination or
modification of the Stockholders’ Agreement.

 

[Signature page follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to be
executed by their duly authorized representatives effective as of the Issue Date
written above.

 

 

“COMPANY”

 

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

(Print)

 

Title:

 

 

 

 

 

“HOLDER”

 

 

 

SOLAR CAPITAL LTD.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

(Print)

 

Title:

 

 

12

--------------------------------------------------------------------------------


 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1.                                      The undersigned Holder hereby exercises
its right purchase                               shares of the Common/Series B-2
Convertible Preferred [circle one] Stock of Radius Health, Inc., a Delaware
corporatin (the “Company”), in accordance with the attached Warrant To Purchase
Stock, and tenders payment of the aggregate Warrant Price for such shares as
follows:

 

o                                                            check in the amount
of $                 payable to order of the Company enclosed herewith

 

o                                                            Wire transfer of
immediately available funds to the Company’s account

 

o                                                            Cashless Exercise
pursuant to Section 1.2 of the Warrant

 

o                                                            Other
[Describe]                                            

 

2.                                      Please issue a certificate or
certificates representing the Shares in the name specified below:

 

 

 

 

 

Holder’s Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

3.              By its execution below and for the benefit of the Company,
Holder hereby restates each of the representations and warranties in Section 4
of the Warrant to Purchase Stock as of the date hereof.

 

 

HOLDER:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

(Date):

 

 

Appendix 1

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF OXFORD WARRANT

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 AND 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE COMPANY, SUCH OFFER, SALE, PLEDGE OR OTHER
TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 

WARRANT TO PURCHASE STOCK

 

Company:

RADIUS HEALTH, INC., a Delaware corporation

Number of Shares:

3,175

Type/Series of Stock:

Series B-2 Preferred

Warrant Price:

$61.42 per share

Issue Date:

May 30, 2014

Expiration Date:

May 30, 2019 See also Section 5.1(b).

Credit Facility:

This Warrant to Purchase Stock (“Warrant”) is issued in connection with that
certain Loan and Security Agreement of even date herewith among Solar Capital
Ltd., as Lender and Collateral Agent, Oxford Finance LLC, the Lenders from time
to time party thereto, and the Company (as modified, amended and/or restated
from time to time, the “Loan Agreement”).

 

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, OXFORD FINANCE
LLC (“Oxford” and, together with any successor or permitted assignee or
transferee of this Warrant or of any shares issued upon exercise hereof,
“Holder”) is entitled to purchase the number of fully paid and non-assessable
shares (the “Shares”) of the above-stated Type/Series of Stock (the “Class”) of
the above-named company (the “Company”) at the above-stated Warrant Price, all
as set forth above and as adjusted pursuant to Section 2 of this Warrant,
subject to the provisions and upon the terms and conditions set forth in this
Warrant.

 

SECTION 1.         EXERCISE.

 

1.1          Method of Exercise. Holder may at any time and from time to time
prior to the Expiration Date exercise this Warrant, in whole or in part, by
delivering to the Company the original of this Warrant together with (i) a duly
executed Notice of Exercise in substantially the form attached hereto as
Appendix 1, (ii) unless the Stockholders’ Agreement, as defined below, has been
terminated or is no longer in effect at the time of exercise, an Instrument of
Adherence duly executed by the Holder in substantially the form attached hereto
as Appendix 3 (with such changes to Appendix 3 to maintain compliance with the
then current Stockholders’ Agreement, as defined below, the “Instrument of
Adherence”) and (iii) unless Holder is exercising this Warrant pursuant to a
cashless exercise set forth in Section 1.2, a check, wire transfer of same-day
funds (to an account designated by the Company), or other form of payment
acceptable to the Company for the aggregate Warrant Price for the Shares being
purchased. It is hereby agreed by the Company and the Holder that (x) the
Instrument of Adherence shall add the Holder as a party to the Fourth Amended
and Restated Stockholders’ Agreement, dated February 14, 2014 (as amended and in
effect from time to time, the “Stockholders’ Agreement”), among the Company and
the other parties named therein, as a Stockholder and a Holder under the terms
of the Stockholders’ Agreement, (y) the Company’s signature below hereby
constitutes the Company’s written acceptance of such Instrument of Adherence
(pursuant to Section 17 of the Stockholders’ Agreement, or such similar section
of the Stockholders’ Agreement as in effect at the time of exercise of the
Warrant) effective upon receipt thereof by the Company in connection with the
Company’s receipt of a duly executed Notice of Exercise, and (z) the Holder
shall be considered to be a Stockholder and Holder under the Stockholders’
Agreement effective as of the receipt by the Company of the Notice of Exercise
and, unless Holder is exercising this Warrant pursuant to a cashless exercise
set forth in Section 1.2, a check, wire transfer of same-day funds (to an
account designated by the Company), or other form of payment acceptable to the
Company for the aggregate Warrant Price for the Shares being purchased.

 

1.2          Cashless Exercise. On any exercise of this Warrant, in lieu of
payment of the aggregate Warrant Price in the manner as specified in Section 1.1
above, but otherwise in accordance with the requirements of Section 1.1, Holder
may elect to receive Shares equal to the value of this Warrant, or portion
hereof as to which this

 

1

--------------------------------------------------------------------------------


 

Warrant is being exercised. Thereupon, the Company shall issue to the Holder
such number of fully paid and non-assessable Shares as are computed using the
following formula:

 

X = Y(A-B)/A

 

where:

 

X =                             the number of Shares to be issued to the Holder;

 

Y =                           the number of Shares with respect to which this
Warrant is being exercised (inclusive of the Shares surrendered to the Company
in payment of the aggregate Warrant Price);

 

A =                             the Fair Market Value (as determined pursuant to
Section 1.3 below) of one Share; and

 

B =                             the Warrant Price.

 

1.3          Fair Market Value. If the Company’s common stock is then traded or
quoted on a nationally recognized securities exchange, inter-dealer quotation
system or over-the-counter market (a “Trading Market”) and the Class is common
stock, the fair market value of a Share shall be the closing price or last sale
price of a share of common stock reported for the Business Day immediately
before the date on which Holder delivers this Warrant together with its Notice
of Exercise to the Company. If the Company’s common stock is then traded in a
Trading Market and the Class is a series of the Company’s convertible preferred
stock, the fair market value of a Share shall be the closing price or last sale
price of a share of the Company’s common stock reported for the Business Day
immediately before the date on which Holder delivers this Warrant together with
its Notice of Exercise to the Company multiplied by the number of shares of the
Company’s common stock into which a Share is then convertible. If the Company’s
common stock is not traded in a Trading Market, the Board of Directors of the
Company shall determine the fair market value of a Share in its reasonable good
faith judgment.

 

1.4          Delivery of Certificate and New Warrant. Within a reasonable time
after Holder exercises this Warrant in the manner set forth in Section 1.1 or
1.2 above, the Company shall deliver to Holder a certificate representing the
Shares issued to Holder upon such exercise and, if this Warrant has not been
fully exercised and has not expired, a new warrant of like tenor representing
the Shares not so acquired.

 

1.5          Replacement of Warrant. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form, substance and amount to the
Company or, in the case of mutilation, on surrender of this Warrant to the
Company for cancellation, the Company shall, within a reasonable time, execute
and deliver to Holder, in lieu of this Warrant, a new warrant of like tenor and
amount.

 

1.6          Treatment of Warrant Upon Acquisition of Company.

 

(a)           Acquisition. For the purpose of this Warrant, “Acquisition” means
any transaction or series of related transactions involving: (i) the sale,
lease, exclusive license, or other disposition of all or substantially all of
the assets of the Company (ii) any merger or consolidation of the Company into
or with another person or entity (other than a merger or consolidation effected
exclusively to change the Company’s domicile), or any other corporate
reorganization, in which the stockholders of the Company in their capacity as
such immediately prior to such merger, consolidation or reorganization, own
shares representing less than a majority of the Company’s (or the surviving or
successor entity’s) outstanding voting power immediately after such merger,
consolidation or reorganization (or, if such Company stockholders beneficially
own a majority of the outstanding voting power of the surviving or successor
entity as of immediately after such merger, consolidation or reorganization,
such surviving or successor entity is not the Company); or (iii) any sale or
other transfer by the stockholders of the Company of shares representing at
least a majority of the Company’s then-total outstanding combined voting power.

 

2

--------------------------------------------------------------------------------


 

(b)           Treatment of Warrant at Acquisition. In the event of an
Acquisition in which the consideration to be received by the Company’s
stockholders consists solely of cash, solely of Marketable Securities or a
combination of cash and Marketable Securities (as defined below) (a “Cash/Public
Acquisition”), either (i) Holder shall exercise this Warrant pursuant to
Section 1.1 and/or 1.2 and such exercise will be deemed effective immediately
prior to and contingent upon the consummation of such Acquisition or (ii) if
Holder elects not to exercise the Warrant, this Warrant will expire immediately
prior to the consummation of such Acquisition.

 

(c)           The Company shall provide Holder with written notice of its
request relating to the Cash/Public Acquisition (together with such reasonable
information as Holder may reasonably require regarding the treatment of this
Warrant in connection with such contemplated Cash/Public Acquisition giving rise
to such notice), which is to be delivered to Holder not less than seven
(7) Business Days prior to the closing of the proposed Cash/Public Acquisition.
In the event the Company does not provide such notice, then if, immediately
prior to the Cash/Public Acquisition, the fair market value of one Share (or
other security issuable upon the exercise hereof) as determined in accordance
with Section 1.3 above would be greater than the Warrant Price in effect on such
date, then this Warrant shall automatically be deemed on and as of such date to
be exercised pursuant to Section 1.2 above (without any pre-condition under
Section 1.1 above or otherwise, including, without limitation, any delivery by
the Holder of an Instrument of Adherence, which, in such instance, if an
Instrument of Adherence would otherwise have been required to have been
delivered in connection with an election to exercise pursuant to Section 1.1
above, the Holder shall be deemed to have delivered to the Company and to
accordingly have become a party to the Stockholders’ Agreement as a Stockholder
and a Holder thereunder effective immediately upon the effectiveness of such
automatic exercise of this Warrant) as to all Shares (or such other securities)
for which it shall not previously have been exercised, and the Company shall
promptly notify the Holder of the number of Shares (or such other securities)
issued upon such exercise to the Holder and Holder shall be deemed to have
restated each of the representations and warranties in Section 4 of the Warrant
as the date thereof.

 

(d)           Upon the closing of any Acquisition other than a Cash/Public
Acquisition defined above, the acquiring, surviving or successor entity shall
assume the obligations of this Warrant, and this Warrant shall thereafter be
exercisable for the same securities and/or other property as would have been
paid for the Shares issuable upon exercise of the unexercised portion of this
Warrant as if such Shares were outstanding on and as of the closing of such
Acquisition, subject to further adjustment from time to time in accordance with
the provisions of this Warrant.

 

(e)           As used in this Warrant, “Marketable Securities” means securities
meeting all of the following requirements: (i) the issuer thereof is then
subject to the reporting requirements of Section 13 or Section 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and is then
current in its filing of all required reports and other information under the
Act and the Exchange Act; (ii) the class and series of shares or other security
of the issuer that would be received by Holder in connection with the
Acquisition were Holder to exercise this Warrant on or prior to the closing
thereof is then traded in Trading Market, and (iii) following the closing of
such Acquisition, Holder would not be restricted from publicly re-selling all of
the issuer’s shares and/or other securities that would be received by Holder in
such Acquisition were Holder to exercise or convert this Warrant in full on or
prior to the closing of such Acquisition, except to the extent that any such
restriction (x) arises solely under federal or state securities laws, rules or
regulations, and (y) does not extend beyond six (6) months from the closing of
such Acquisition.

 

SECTION 2.         ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.

 

2.1          Stock Dividends, Splits, Etc. If the Company declares or pays a
dividend or distribution on the outstanding shares of the Class payable in
common stock or other securities or property (other than cash), then upon
exercise of this Warrant, for each Share acquired, Holder shall receive, without
additional cost to Holder, the total number and kind of securities and property
which Holder would have received had Holder owned the Shares of record as of the
date the dividend or distribution occurred. If the Company subdivides the
outstanding shares of the Class by reclassification or otherwise into a greater
number of shares, the number of Shares purchasable hereunder shall be
proportionately increased and the Warrant Price shall be proportionately
decreased. If the outstanding shares of the Class are combined or consolidated,
by reclassification or otherwise, into a lesser number of shares, the Warrant
Price shall be proportionately increased and the number of Shares shall be
proportionately decreased.

 

3

--------------------------------------------------------------------------------


 

2.2          Reclassification, Exchange, Combinations or Substitution. Upon any
event whereby all of the outstanding shares of the Class are reclassified,
exchanged, combined, substituted, or replaced for, into, with or by Company
securities of a different class and/or series, then from and after the
consummation of such event, this Warrant will be exercisable for the number,
class and series of Company securities that Holder would have received had the
Shares been outstanding on and as of the consummation of such event, and subject
to further adjustment thereafter from time to time in accordance with the
provisions of this Warrant. The provisions of this Section 2.2 shall similarly
apply to successive reclassifications, exchanges, combinations substitutions,
replacements or other similar events.

 

2.3          Conversion of Preferred Stock. If the Class is a class and series
of the Company’s convertible preferred stock, in the event that all outstanding
shares of the Class are converted, automatically or by action of the holders
thereof, into common stock pursuant to the provisions of the Company’s
Certificate of Incorporation, including, without limitation, in connection with
the Company’s initial, underwritten public offering and sale of its common stock
pursuant to an effective registration statement under the Act (the “IPO”), then
from and after the date on which all outstanding shares of the Class have been
so converted, this Warrant shall be exercisable for such number of shares of
common stock into which the Shares would have been converted had the Shares been
outstanding on the date of such conversion, and the Warrant Price shall equal
the Warrant Price in effect as of immediately prior to such conversion divided
by the number of shares of common stock into which one Share would have been
converted, all subject to further adjustment thereafter from time to time in
accordance with the provisions of this Warrant.

 

2.4          Adjustments for Diluting Issuances. Without duplication of any
adjustment otherwise provided for in this Section 2, the number of shares of
common stock issuable upon conversion of the Shares shall be subject to
anti-dilution adjustment from time to time in the manner set forth in the
Company’s Articles or Certificate of Incorporation as if the Shares were issued
and outstanding on and as of the date of any such required adjustment.

 

2.5          No Fractional Share. No fractional Share shall be issuable upon
exercise of this Warrant and the number of Shares to be issued shall be rounded
down to the nearest whole Share. If a fractional Share interest arises upon any
exercise of the Warrant, the Company shall eliminate such fractional Share
interest by paying Holder in cash the amount computed by multiplying the
fractional interest by (i) the fair market value (as determined in accordance
with Section 1.3 above) of a full Share, less (ii) the then-effective Warrant
Price.

 

2.6          Notice/Certificate as to Adjustments. Upon each adjustment of the
Warrant Price, Class and/or number of Shares, the Company, at the Company’s
expense, shall notify Holder in writing within a reasonable time setting forth
the adjustments to the Warrant Price, Class and/or number of Shares and facts
upon which such adjustment is based. The Company shall, upon written request
from Holder, furnish Holder with a certificate of its Chief Financial Officer,
including computations of such adjustment and the Warrant Price, Class and
number of Shares in effect upon the date of such adjustment.

 

SECTION 3.         REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

3.1          Representations and Warranties. The Company represents and warrants
to, and agrees with, the Holder as follows:

 

(a)           The Company has directed to the Holder to document that the
Company has publicly filed with the Securities and Exchange Commission via its
Electronic Data Gathering, Analysis, and Retrieval system (“EDGAR”), which
include a true, complete and correct copy of the Stockholders’ Agreement as
amended and/or restated as of the Issue Date and true, complete and correct
copies of the Company’s certificate of incorporation, as amended and/or restated
as of the Issue Date. The initial Warrant Price referenced on the first page of
this Warrant is not greater than the price per share at which shares of the
Class were last sold and issued prior to the Issue Date hereof in an arms-length
transaction in which at least $500,000 of such shares were sold. Each share of
the Class underlying this Warrant is convertible into 4.386 shares of Common
Stock, par value $0.0001 per share, of the Company.

 

4

--------------------------------------------------------------------------------


 

(b)           All Shares which may be issued upon the exercise of this Warrant,
and all securities, if any, issuable upon conversion of the Shares, shall, upon
issuance, be duly authorized, validly issued, fully paid and non-assessable, and
free of any liens and encumbrances except for restrictions on transfer provided
for herein or under applicable federal and state securities laws. The Company
covenants that it shall at all times cause to be reserved and kept available out
of its authorized and unissued capital stock such number of shares of the Class,
common stock and other securities as will be sufficient to permit the exercise
in full of this Warrant and the conversion of the Shares into common stock or
such other securities.

 

(c)           The Company’s capitalization table attached hereto as Schedule 1
is true and complete, in all material respects, as of the Issue Date.

 

(d)           That upon exercise of this Warrant, the Holder will be a
Stockholder and Holder under the Stockholders’ Agreement, and shall have the
registration rights set forth in Section 5.12 below with respect to the shares
of capital stock of the Company issued to the Holder pursuant to such exercise.

 

3.2          Notice of Certain Events. If the Company proposes at any time to:

 

(a)           declare any dividend or distribution upon the outstanding shares
of the Class or common stock, whether in cash, property, stock, or other
securities and whether or not a regular cash dividend;

 

(b)           offer for subscription or sale pro rata to the holders of the
outstanding shares of the Class any additional shares of any class or series of
the Company’s stock (other than pursuant to contractual pre-emptive rights);

 

(c)           effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of the Class;

 

(d)           effect an Acquisition or to liquidate, dissolve or wind up; or

 

(e)           effect an IPO;

 

then, in connection with each such event, the Company shall give Holder:

 

(1)           at least seven (7) Business Days prior written notice of the date
on which a record will be taken for such dividend, distribution, or subscription
rights (and specifying the date on which the holders of outstanding shares of
the Class will be entitled thereto) or for determining rights to vote, if any,
in respect of the matters referred to in (a) and (b) above;

 

(2)           in the case of the matters referred to in (c) and (d) above at
least seven (7) Business Days prior written notice of the date when the same
will take place (and specifying the date on which the holders of outstanding
shares of the Class will be entitled to exchange their shares for the securities
or other property deliverable upon the occurrence of such event); and

 

(3)           with respect to the IPO, at least seven (7) Business Days prior
written notice of the date on which the Company proposes to file its
registration statement in connection therewith unless such registration
statement has been filed prior to the date of issuance of this Warrant, in which
case no notice need be provided by the Company to the Holder pursuant to this
Section 3.2.

 

Reference is made to Section 1.6(c) whereby this Warrant will be deemed to be
exercised pursuant to Section 1.2 hereof if the Company does not give written
notice to Holder of a Cash/Public Acquisition as required by the terms hereof.
Company will also provide information requested by Holder that is reasonably
necessary to enable Holder to comply with Holder’s accounting or reporting
requirements.

 

5

--------------------------------------------------------------------------------


 

SECTION 4.         REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE HOLDER.

 

The Holder represents and warrants to the Company, and agrees, as applicable, as
follows:

 

4.1          Purchase for Own Account. This Warrant and the securities to be
acquired upon exercise of this Warrant by Holder are being acquired for
investment for Holder’s account, not as a nominee or agent, and not with a view
to the public resale or distribution within the meaning of the Act. Holder also
represents that it has not been formed for the specific purpose of acquiring
this Warrant or the Shares.

 

4.2          Disclosure of Information. Holder is aware of the Company’s
business affairs and financial condition and has received or has had full access
to all the information it considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and its
underlying securities. Holder further has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of this Warrant and its underlying securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to Holder or to which Holder has access.

 

4.3          Investment Experience. Holder understands that the purchase of this
Warrant and its underlying securities involves substantial risk. Holder has
experience as an investor in securities of companies in the development stage
and acknowledges that Holder can bear the economic risk of such Holder’s
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables Holder to be aware of the character,
business acumen and financial circumstances of such persons.

 

4.4          Accredited Investor Status. Holder is an “accredited investor”
within the meaning of Regulation D promulgated under the Act.

 

4.5          The Act. Holder understands that this Warrant and the Shares
issuable upon exercise hereof have not been registered under the Act in reliance
upon a specific exemption therefrom, which exemption depends upon, among other
things, the bona fide nature of the Holder’s investment intent as expressed
herein. Holder understands that this Warrant and the Shares issued upon any
exercise hereof must be held indefinitely unless subsequently registered under
the Act and qualified under applicable state securities laws, or unless
exemption from such registration and qualification are otherwise available.
Holder is aware of the provisions of Rule 144 promulgated under the Act.

 

4.6          No Voting Rights. Holder, as a Holder of this Warrant, will not
have any voting rights until the exercise of this Warrant.

 

SECTION 5.         MISCELLANEOUS.

 

5.1          Term; Automatic Cashless Exercise Upon Expiration.

 

(a)           Term. Subject to the provisions of Section 1.6 above, this Warrant
is exercisable in whole or in part at any time and from time to time on or
before 6:00 PM, Eastern time, on the Expiration Date and shall be void
thereafter.

 

(b)           Automatic Cashless Exercise upon Expiration. In the event that,
upon the Expiration Date, the fair market value of one Share (or other security
issuable upon the exercise hereof) as determined in accordance with Section 1.3
above is greater than the Warrant Price in effect on such date, then this
Warrant shall automatically be deemed on and as of such date to be exercised
pursuant to Section 1.2 above as to all Shares (or such other securities) for
which it shall not previously have been exercised, and the Company shall, within
a reasonable time, deliver a certificate representing the Shares (or such other
securities) issued upon such exercise to

 

6

--------------------------------------------------------------------------------


 

Holder. In addition, upon an automatic exercise pursuant to this Section 5.1(b),
if an Instrument of Adherence would otherwise have been required to have been
delivered in connection with an election to exercise pursuant to Section 1.1
above, the Holder shall be deemed to have delivered such document to the
Company, and shall be deemed to be a party to the Stockholders’ Agreement as a
Stockholder and a Holder thereunder and have all the registration rights set
forth in Section 5.12 below, as of the date of automatic exercise pursuant to
this Section 5.1(b).

 

5.2          Legends. Each certificate evidencing Shares (and each certificate
evidencing the securities issued upon conversion of any Shares, if any) shall be
imprinted with a legend in substantially the following form:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE STOCK ISSUED
BY THE ISSUER TO OXFORD FINANCE LLC DATED MAY 30, 2014, MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED UNDER SAID
ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT
FROM SUCH REGISTRATION.

 

5.3          Compliance with Securities Laws on Transfer. This Warrant and the
Shares issued upon exercise of this Warrant (and the securities issuable,
directly or indirectly, upon conversion of the Shares, if any) may not be
transferred or assigned in whole or in part except in compliance with applicable
federal and state securities laws by the transferor and the transferee
(including, without limitation, the delivery of investment representation
letters and legal opinions reasonably satisfactory to the Company, as reasonably
requested by the Company). The Company shall not require Holder to provide an
opinion of counsel if the transfer is to an affiliate of Holder, provided that
any such transferee is an “accredited investor” as defined in Regulation D
promulgated under the Act. Additionally, the Company shall also not require an
opinion of counsel if there is no material question as to the availability of
Rule 144 promulgated under the Act.

 

5.4          Transfer Procedure. After receipt by Oxford of the executed
Warrant, Oxford may transfer all or part of this Warrant to one or more of
Oxford’s affiliates (each, an “Oxford Affiliate”), by execution of an Assignment
substantially in the form of Appendix 2. Subject to the provisions of
Article 5.3 and upon providing the Company with written notice, Oxford, any such
Oxford Affiliate and any subsequent Holder, may transfer all or part of this
Warrant or the Shares issuable upon exercise of this Warrant (or the Shares
issuable directly or indirectly, upon conversion of the Shares, if any) to any
other transferee, provided, however, in connection with any such transfer, the
Oxford Affiliate(s) or any subsequent Holder will give the Company notice of the
portion of the Warrant being transferred with the name, address and taxpayer
identification number of the transferee and Holder will surrender this Warrant
to the Company for reissuance to the transferee(s) (and Holder if applicable).
Notwithstanding any contrary provision herein, at all times prior to the IPO,
Holder may not, without the Company’s prior written consent, transfer this
Warrant or any portion hereof, or any Shares issued upon any exercise hereof, or
any shares or other securities issued upon any conversion of any Shares issued
upon any exercise hereof, to any person or entity who directly competes with the
Company, except in connection with an Acquisition of the Company by such a
direct competitor.

 

5.5          Notices. All notices and other communications hereunder from the
Company to the Holder, or vice versa, shall be deemed delivered and effective
(i) when given personally, (ii) on the third (3rd) Business Day after being
mailed by first-class registered or certified mail, postage prepaid, (iii) upon
actual receipt if given by facsimile or electronic mail and such receipt is
confirmed in writing by the recipient, or (iv) on the first Business Day
following delivery to a reliable overnight courier service, courier fee prepaid,
in any case at such address as may have been furnished to the Company or Holder,
as the case may be, in writing by the Company or such Holder from time to time
in accordance with the provisions of this Section 5.5. All notices to Holder
shall be addressed as follows until the Company receives notice of a change of
address in connection with a transfer or otherwise:

 

7

--------------------------------------------------------------------------------


 

Oxford Finance LLC

133 N. Fairfax Street

Alexandria, VA 22314

Attn: Legal Department

Telephone: (703) 519-4900

Facsimile: (703) 519-5225

Email: LegalDepartment@oxfordfinance.com

 

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

 

Radius Health, Inc.

201 Broadway, 6th Floor

Cambridge, MA 02139

Attn: Nick Harvey, Chief Financial Officer

Telephone: (617) 444-1834

Fax: (617) 551-4701

Email: bnharvey@radiuspharm.com

 

With a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

505 Montgomery Street

San Francisco, CA 94111

Attn: Haim Zaltzman

Fax: (415) 395-8095

Email: haim.zaltzman@lw.com

 

5.6          Waiver. This Warrant and any term hereof may be changed, waived,
discharged or terminated (either generally or in a particular instance and
either retroactively or prospectively) only by an instrument in writing signed
by the party against which enforcement of such change, waiver, discharge or
termination is sought.

 

5.7          Attorneys’ Fees. In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys’ fees.

 

5.8          Counterparts; Facsimile/Electronic Signatures. This Warrant may be
executed in counterparts, all of which together shall constitute one and the
same agreement. Any signature page delivered electronically or by facsimile
shall be binding to the same extent as an original signature page with regards
to any agreement subject to the terms hereof or any amendment thereto.

 

5.9          Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its principles regarding conflicts of law.

 

5.10        Headings. The headings in this Warrant are for purposes of reference
only and shall not limit or otherwise affect the meaning of any provision of
this Warrant.

 

5.11        Business Days. “Business Day” is any day that is not a Saturday,
Sunday or a day on which Oxford is closed.

 

5.12        Registration Rights. The Company hereby agrees that shares of the
Company’s Common Stock issued and issuable upon exercise of this Warrant (or
upon conversion of the shares issuable upon exercise of this Warrant) shall
have, effective as of the date of exercise of this Warrant, all registration
rights pursuant to and as set forth in the Stockholders’ Agreement, on a pari
passu basis with the other parties to such agreement, including, without
limitation, the piggyback and S-3 registration rights set forth in Sections
3.4(b) and 3.5 of the Stockholders’

 

8

--------------------------------------------------------------------------------


 

Agreement (or such corollary provision as may be in effect as of the date of
exercise of this Warrant). The foregoing referenced registration rights will be
subject to and governed by the terms of the Stockholders’ Agreement.
Notwithstanding the Company’s written acceptance of the Instrument of Adherence
by its signature below (pursuant to the terms of Section 1.1 above and
Section 17 of the Stockholders’ Agreement) upon its delivery by the Holder to
the Company in connection with the delivery of a Notice of Exercise, the Company
hereby agrees to deliver a countersigned Instrument of Adherence to the Holder
promptly following receipt of the Holder’s executed copy, and in any event
within two (2) business days thereafter, provided that the Holder’s rights under
the Stockholders’ Agreement shall be effective as of the date of exercise
whether or not the Company returns a countersigned Instrument of Adherence. In
addition, (i) prior to the exercise of this Warrant, the Company will provide to
the Holder all notices required to be sent to the parties to the Stockholders’
Agreement pursuant to the terms of such agreement as if the Holder were a Holder
and Stockholder under the Stockholders’ Agreement as of and after the Issue Date
of this Warrant, (ii) other than the amendment and restatement of the
Stockholders’ Agreement contemplated by that certain Fifth Amended and Restated
Stockholders’ Agreement, dated as of April 24, 2014, among the Company and the
Stockholders referenced therein (the “New Stockholders’ Agreement”) (a true and
correct copy of which has been publicly filed by the Company via EDGAR), which
is to automatically become effective immediately prior to the listing of the
Common Stock on a national securities exchange, the Company shall not amend,
waive, terminate or modify the terms of the Stockholders’ Agreement without the
prior written consent of the Holder unless such amendment, waiver, termination
or modification both (a) applies to all Holders and Stockholders under the
Stockholders’ Agreement in the same manner in which it would apply to the Holder
as a party under the Stockholders’ Agreement, assuming, for purposes of this
clause (a), that the Holder had exercised this Warrant and become a party to the
Stockholders’ Agreement pursuant to the Instrument of Adherence prior to the
effectiveness of any such amendment, waiver, termination or modification, and
(b) does not prevent the Holder from becoming a party thereto (except in the
case that the Stockholders’ Agreement is wholly terminated without replacement)
upon delivery of the Instrument of Adherence, and (iii) other than with respect
to the amendment and restatement of the Stockholders’ Agreement contemplated by
the New Stockholders’ Agreement, the Company shall promptly, and in no event
more than five (5) business days after the date of such event, deliver to the
Holder true and complete copies of any amendment, waiver, termination or
modification of the Stockholders’ Agreement.

 

[Remainder of page left blank intentionally]

 

[Signature page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to be
executed by their duly authorized representatives effective as of the Issue Date
written above.

 

“COMPANY”

 

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

(Print)

 

Title:

 

 

 

 

 

 

 

 

“HOLDER”

 

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

(Print)

 

Title:

 

 

 

[Signature Page to Warrant to Purchase Stock]

 

--------------------------------------------------------------------------------


 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1.             The undersigned Holder hereby exercises its right purchase
                     shares of the Common/Series               Preferred [circle
one] Stock of RADIUS HEALTH, INC. (the “Company”) in accordance with the
attached Warrant To Purchase Stock, and tenders payment of the aggregate Warrant
Price for such shares as follows:

 

o            check in the amount of $               payable to order of the
Company enclosed herewith

 

o            Wire transfer of immediately available funds to the Company’s
account

 

o            Cashless Exercise pursuant to Section 1.2 of the Warrant

 

o            Other [Describe]

 

2.             Please issue a certificate or certificates representing the
Shares in the name specified below:

 

 

 

 

 

Holder’s Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

3.             By its execution below and for the benefit of the Company, Holder
hereby restates each of the representations and warranties in Section 4 of the
Warrant to Purchase Stock as of the date hereof.

 

 

HOLDER:

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

Appendix 1

 

--------------------------------------------------------------------------------


 

APPENDIX 2

 

ASSIGNMENT

 

For value received, Oxford Finance LLC hereby sells, assigns and transfers unto

 

Name:    [OXFORD TRANSFEREE]

 

Address:                                          

 

Tax ID:                                                

 

that certain Warrant to Purchase Stock issued by RADIUS HEALTH, INC. (the
“Company”), on May 30, 2014 (the “Warrant”) together with all rights, title and
interest therein.

 

 

OXFORD FINANCE LLC

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

 

By its execution below, and for the benefit of the Company, [OXFORD TRANSFEREE]
makes each of the representations and warranties set forth in Article 4 of the
Warrant and agrees to all other provisions of the Warrant as of the date hereof.

 

 

[OXFORD TRANSFEREE]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Appendix 2

 

--------------------------------------------------------------------------------


 

APPENDIX 3

 

Instrument of Adherence to
Fourth Amended and Restated
Stockholders’ Agreement
dated February 14, 2014

 

[                            , 20    ]

 

Reference is hereby made to that certain FOURTH AMENDED AND RESTATED
STOCKHOLDERS’ AGREEMENT, dated the 14th day of February, 2014, entered into by
and among Radius Health, Inc., a Delaware corporation (the “Corporation”), and
the Stockholder parties thereto, as amended from time to time (the “Agreement”).
Capitalized terms used herein without definition shall have the respective
meanings ascribed thereto in the Agreement.

 

The undersigned (the “New Stockholder Party”), in order to become the owner or
holder of up to                                    shares of Series B-2
Convertible Preferred Stock/Common Stock issuable upon exercise of that certain
Warrant to Purchase Stock, dated                      , 2014, held by the
undersigned as of the date hereof (the “Warrant”) and all other shares of the
Corporation’s capital stock hereinafter acquired, hereby agrees that, from and
after the date of exercise of the Warrant and the resulting issuance by the
Corporation of any shares of capital stock of the Corporation to the New
Stockholder Party, the undersigned has become a party to the Agreement in the
capacities of a Stockholder and a Holder, and is subject to all of the
obligations, restrictions and limitations set forth in, the Agreement that are
applicable to the Stockholder and Holder parties thereunder and shall be deemed
to have made all of the representations and warranties made by the Stockholder
and Holder parties thereunder. This Instrument of Adherence shall take effect
and shall become a part of the Agreement on the latest date of execution by both
the New Stockholder Party and the Corporation.

 

Executed as of the date set forth above.

 

 

Print Name:

 

 

 

 

 

Signature:

 

 

 

Accepted:

 

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Appendix 3

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

Form of Secured Promissory Note

 

[see attached]

 

--------------------------------------------------------------------------------


 

SECURED PROMISSORY NOTE
(Term [A][B] Loan)

 

$

Dated: [DATE]

 

FOR VALUE RECEIVED, the undersigned, Radius Health, Inc., a Delaware corporation
with offices located at 201 Broadway, 6th Floor, Cambridge, MA 02139
(“Borrower”) HEREBY PROMISES TO PAY to the order of [                      ]
(“Lender”) the principal amount of [                      ] MILLION DOLLARS
($                            ) or such lesser amount as shall equal the
outstanding principal balance of the Term [A][B] Loan made to Borrower by
Lender, plus interest on the aggregate unpaid principal amount of such
Term [A][B] Loan, at the rates and in accordance with the terms of the Loan and
Security Agreement dated May 30, 2014 by and among Borrower, Lender, Solar
Capital Ltd., as Collateral Agent, and the other Lenders from time to time party
thereto (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”).  If not sooner paid, the entire principal amount
and all accrued and unpaid interest hereunder shall be due and payable on the
Maturity Date as set forth in the Loan Agreement.  Any capitalized term not
otherwise defined herein shall have the meaning attributed to such term in the
Loan Agreement.

 

Principal, interest and all other amounts due with respect to the Term [A][B]
Loan, are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Secured Promissory Note (this “Note”). 
The principal amount of this Note and the interest rate applicable thereto, and
all payments made with respect thereto, shall be recorded by Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Note.

 

The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A][B] Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A][B] Loan, interest on the Term [A][B] Loan and all other amounts due
Lender under the Loan Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all fees and expenses, including, without limitation,
attorneys’ fees and costs, incurred by Lender in the enforcement or attempt to
enforce any of Borrower’s obligations hereunder not performed when due subject
to the terms of the Loan Agreement.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

 

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent.  Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation.  Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

 

BORROWER:

 

 

 

Radius Health, Inc.

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

LOAN AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal
Amount

 

Scheduled
Payment Amount

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------